 

FS Energy and Power Fund 8-K [fsep-8k_040920.htm]

 

Exhibit 10.1 

AMENDMENT NO. 1

AND WAIVER

Amendment No. 1 and Waiver (this “Amendment”), dated as of April 9, 2020, by and
among FS ENERGY AND POWER FUND, a Delaware statutory trust (the “Borrower”);
each of the Subsidiary Guarantors; each of the Lenders and Conduit Support
Providers party hereto; and JPMORGAN CHASE BANK, N.A., a national banking
corporation, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

WHEREAS, the Borrower, certain Lenders and the Administrative Agent entered into
that certain Senior Secured Credit Agreement, dated as of August 16, 2018 (as
supplemented by that certain Commitment Increase Agreement, dated as of
September 27, 2018, and that certain Commitment Increase Agreement No. 2, dated
as of October 11, 2019, and as further amended, restated, supplemented or
modified prior to the date hereof, the “Credit Agreement”).

WHEREAS, (i) the Borrower has requested that the Lenders consent to certain
amendments to the Credit Agreement as set forth in Annex A (the Credit Agreement
as so amended, the “Amended Credit Agreement”; capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Amended Credit Agreement) and waive certain Events of Default on the terms set
forth herein and (ii) the Administrative Agent and the Required Lenders have
approved and consented to this Amendment.

WHEREAS, prior to the Amendment No. 1 Effective Date:

(i)       

an Event of Default has or may have occurred under Section 7.01(d)(i) of the
Credit Agreement by reason of the Borrower’s breach of Section 6.07(a) of the
Credit Agreement for having failed to maintain the minimum required Shareholders
Equity at March 31, 2020 (the “Financial Covenant Default”);

(ii)       

Defaults or Events of Default have or may have occurred under the Credit
Agreement directly or indirectly by reason of the Borrower’s failure to properly
designate Portfolio Investments reflected in the calculation of the Borrowing
Base by the Borrower as Credit Facility First Priority Collateral; and

(iii)       

a Default has occurred under Section 7.01(f) of the Credit Agreement by reason
of the Borrower’s breach of Section 5.01(a) of the Credit Agreement for having
failed to deliver the audited consolidated financial statements of the Borrower
and its Subsidiaries for the fiscal year ended December 31, 2019 by the date
specified therein (the foregoing clauses (i), (ii) and (iii), the “Specified
Defaults”).

WHEREAS, the Borrower has requested that Lenders constituting the Required
Lenders agree to waive (i) the Specified Defaults, (ii) any Default or Event of
Default that may have arisen solely as a result of any act or omission by the
Borrower or any Subsidiary during the pendency of the Specified Defaults to the
extent that such acts or omissions would not have otherwise constituted Defaults
or Events of Default under the Credit Agreement except for the fact that the
Specified Defaults were then continuing and (iii) any Default or Event of
Default resulting from a failure to deliver notice of any Default or Events of
Default under the foregoing clauses (i) and (ii); and

WHEREAS, effective as of the Amendment No. 1 Effective Date, each Lender that
has returned an executed counterpart hereto prior to the effectiveness of this
Amendment has agreed to the waivers contemplated in Section 1(b) hereof, subject
to the terms and conditions set forth herein.



   

 

 

NOW, THEREFORE, the parties hereby agree as follows:

SECTION 1.

Amendment and Waivers. Subject to Section 2 below:

(a)       

Amendment to Credit Agreement. The Credit Agreement is hereby amended, as set
forth in Annex A, to insert the language marked as underscored and delete the
language marked as strikethrough.

(b)       

Waivers. Effective as of the Amendment No. 1 Effective Date, immediately after
giving effect to the amendments set forth under Section 1(a), for good and
valuable consideration the receipt of which is hereby acknowledged, the Lenders
hereby agree to waive, to the extent permitted by the Credit Agreement, (i) the
Specified Defaults, (ii) any Default or Event of Default that may have arisen
solely as a result of any act or omission by the Borrower or any Subsidiary
during the pendency of the Specified Defaults to the extent that such acts or
omissions would not have otherwise constituted Defaults or Events of Default
under the Credit Agreement except for the fact that the Specified Defaults were
then continuing and (iii) any Default or Event of Default resulting from a
failure to deliver notice of any Default or Events of Default under the
foregoing clauses (i) and (ii). Except as expressly set forth in this Section
1(b), the waivers set forth in this Section 1(b) shall not by implication or
otherwise (i) limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders, the Administrative Agent, the Collateral
Agent or the Issuing Banks, in each case under the Credit Agreement or any other
Loan Document or (ii) alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of such agreement or any other Loan Document.
Each of the Credit Parties hereby expressly acknowledges and confirms that the
foregoing waivers in this Section 1(b) are one-time waivers solely with respect
to the Specified Defaults and the Defaults or Events of Default described in
this Section 1(b) and shall not be construed as creating any course of conduct
on the part of the Administrative Agent or the Lenders.

SECTION 2.

Conditions to Effectiveness. This Amendment shall become effective on the date
on which the Administrative Agent shall have received each of the following
documents and the following fees and expenses, each of which shall be
satisfactory to the Administrative Agent in form and substance (the “Amendment
No.1 Effective Date”):

(a)       

Executed Counterparts. From each of the Borrower, the Subsidiary Guarantors, the
Administrative Agent and Lenders constituting the Required Lenders, either (i) a
counterpart of this Amendment signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page to this Amendment) that such
party has signed a counterpart of this Amendment.

(b)       

Fees and Expenses. The Administrative Agent shall have received (i) for the
account of each applicable Lender as of the Amendment No. 1 Effective Date, fees
as separately agreed between the Borrower and Administrative Agent, and (ii)
reimbursement of fees and expenses of counsel to the Administrative Agent, the
Collateral Agent and the Co-Collateral Agent to the extent required by Section
9.03 of the Credit Agreement and invoiced prior to the effectiveness of this
Amendment.

(c)       

Corporate Documents. Such documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Obligors, the authorization of the transactions
contemplated hereby and any other legal matters relating to the Obligors, this
Agreement or such transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.



 2 

 

 

(d)       

Officer’s Certificate. A certificate, dated the Amendment No. 1 Effective Date
and signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in the lettered
clauses of the first sentence of Section 4.02 of the Credit Agreement after
giving effect to this Amendment.

(e)       

Borrowing Base Certificate. A Borrowing Base Certificate using the most recent
valuations available in accordance with Section 5.12 (including pursuant to
Section 5.12(a)(ii)(C)) and including only Portfolio Investments that have been
designated as Credit Facility Priority Collateral (as defined in the Security
Agreement) and evidencing compliance as of a date not more than five days prior
to the Amendment No. 1 Effective Date.

(f)       

Collateral Designation Notice. A Collateral Designation Notice (as defined in
the Security Agreement) with respect to all Portfolio Investments that account
for any portion of the Borrowing Base as of the Amendment No. 1 Effective Date
and that were not previously designated as Credit Facility Priority Collateral
(as defined in the Security Agreement) on the Closing Date.

(g)       

Certain Cash Amounts. Evidence reasonably satisfactory to the Administrative
Agent that any Cash included in the Borrowing Base has been credited to an
account over which the Collateral Agent has Control (as defined in the Security
Agreement).

(h)       

Other Documents. Such other documents as the Administrative Agent or the
Required Lenders may reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 1 Effective Date, and such notice shall be conclusive and binding.

 

SECTION 3.

No Other Amendments; Reaffirmation. Except as hereby amended, the terms and
provisions of the Credit Agreement and each other Loan Document shall remain in
full force and effect (including the security interest of the Administrative
Agent under the Loan Documents) and nothing herein shall be construed as a
novation thereof. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.

Each of the Borrower and the Subsidiary Guarantors, by its execution of this
Amendment, (i) hereby confirms and ratifies that (A) all of its obligations
under the Security Documents to which it is a party shall continue in full force
and effect for the benefit of the Administrative Agent and the Lenders, and (B)
the security interests granted by it under each of the Security Documents to
which it is a party shall continue in full force and effect in favor of the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders; and (ii) to the extent it is the issuer of certificated shares of stock
or certificated membership interests, as applicable, that are pledged to the
Administrative Agent under and pursuant to any Security Document, in its
capacity as issuer thereof, hereby consents to, confirms and ratifies such
pledge.

References in any Loan Document to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended by this Amendment.



 3 

 

 

SECTION 4.

Release. In consideration of the agreements of the Administrative Agent, the
Collateral Agent, the Co-Collateral Agent and the Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each Loan Party, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges
Administrative Agent, the Collateral Agent, the Co-Collateral Agent and the
Lenders, and their successors and assigns, and their present and former Related
Parties (the Administrative Agent, the Collateral Agent, the Co-Collateral Agent
and the Lenders and all such other Related Parties being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of set
off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every kind and nature, known or unknown, suspected or
unsuspected, at law or in equity, which such Loan Party or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the date of this Amendment solely for or on account of,
or in relation to, or in any way in connection with this Amendment, the Credit
Agreement, or any of the other Loan Documents or transactions hereunder or
thereunder, except for Claims that have resulted from the gross negligence or
willful misconduct of the Releasees as determined by a final and non-appealable
judgment of a court of competent jurisdiction. Each Loan Party understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release. Each Loan Party agrees
that no fact, events, circumstance, evidence or transaction which could now be
asserted or which may hereafter be discovered shall affect in any manner the
final, absolute and unconditional nature of the release set forth above. Each
Loan Party, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any Claim released, remised and discharged by such Loan Party pursuant to this
paragraph.

SECTION 5.

GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

SECTION 6.

Counterparts. This Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Except as provided in Section 2, this Amendment shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Amendment by telecopy shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 7.

Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.



 

 4 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 



  FS ENERGY AND POWER FUND, as Borrower           By:  /s/ Edward T. Gallivan,
Jr.  

 

Name: Edward T. Gallivan, Jr.

Title: Chief Financial Officer

 



[Amendment No. 1 Signature Page]

 



 

 

  BERWYN FUNDING LLC           By:  /s/ Edward T. Gallivan, Jr.  

 

Name: Edward T. Gallivan, Jr.

Title: Chief Financial Officer







 

  BRYN MAWR FUNDING LLC           By:  /s/ Edward T. Gallivan, Jr.  

 

Name: Edward T. Gallivan, Jr.

Title: Chief Financial Officer





 

  EP AMERICAN ENERGY INVESTMENTS, INC.           By:  /s/ Edward T. Gallivan,
Jr.  

 

Name: Edward T. Gallivan, Jr.

Title: Chief Financial Officer





 

  FOXFIELDS FUNDING LLC           By:  /s/ Edward T. Gallivan, Jr.  

 

Name: Edward T. Gallivan, Jr.

Title: Chief Financial Officer





 

  FSEP TERM FUNDING, LLC           By:  /s/ Edward T. Gallivan, Jr.  

 

Name: Edward T. Gallivan, Jr.

Title: Chief Financial Officer





  

[Amendment No. 1 Signature Page]

 

 



  EP ALTUS INVESTMENTS, LLC           By:  /s/ Edward T. Gallivan, Jr.  

 

Name: Edward T. Gallivan, Jr.

Title: Chief Financial Officer





 

  EP BURNETT INVESTMENTS, INC.           By:  /s/ Edward T. Gallivan, Jr.  

 

Name: Edward T. Gallivan, Jr.

Title: Chief Financial Officer









  EP SYNERGY INVESTMENTS, INC.           By:  /s/ Edward T. Gallivan, Jr.  

 

Name: Edward T. Gallivan, Jr.

Title: Chief Financial Officer









  FS ENERGY INVESTMENTS, LLC           By:  /s/ Edward T. Gallivan, Jr.  

 

Name: Edward T. Gallivan, Jr.

Title: Chief Financial Officer







  FSEP INVESTMENTS, INC.           By:  /s/ Edward T. Gallivan, Jr.  

 

Name: Edward T. Gallivan, Jr.

Title: Chief Financial Officer









  FSEP-BBH, INC.           By:  /s/ Edward T. Gallivan, Jr.  

 

Name: Edward T. Gallivan, Jr.

Title: Chief Financial Officer







[Amendment No. 1 Signature Page]

 

 





  FS POWER INVESTMENTS II, LLC        By: FS Energy and Power Fund, its Sole
Member       By:  /s/ Edward T. Gallivan, Jr.  

 

Name: Edward T. Gallivan, Jr.

Title: Chief Financial Officer







  

[Amendment No. 1 Signature Page]

 

 

  JPMORGAN CHASE BANK, N.A.,       as Administrative Agent and Collateral Agent
      By:  /s/ Alfred Chi  

Name:

Title:

Alfred Chi
Vice President



  JPMORGAN CHASE BANK, N.A.,       as a Lender and Issuing Bank       By:  /s/
Alfred Chi  

Name:

Title:

Alfred Chi
Vice President





 

[Amendment No. 1 Signature Page]

 

LENDER SIGNATURE PAGE

 

The undersigned Lender hereby consents and agrees to the terms set forth in
Amendment No. 1.

 

 

_Bank of Montreal______________________________
(Name of Institution)

as a Lender

By:

/s/ Sue Blazis
Name: Sue Blazis
Title: Managing Director

If a second signature is necessary:



      By:     

Name:

Title:


 



 





[Amendment No. 1 Signature Page]

 

 

LENDER SIGNATURE PAGE

 

The undersigned Lender hereby consents and agrees to the terms set forth in
Amendment No. 1.

 

 

Citibank, N.A.

as a Lender



      By: /s/ Erik Andersen     Name: Erik Andersen
Title: Vice President

 







[Amendment No. 1 Signature Page]

 

 

LENDER SIGNATURE PAGE

 

The undersigned Lender hereby consents and agrees to the terms set forth in
Amendment No. 1.



 

__City National Bank___________________________
(Name of Institution)

as a Lender

By:

/s/ Adam Strauss
Name: Adam Strauss
Title: Vice President

If a second signature is necessary:



      By:     Name:
Title:

 

 




[Amendment No. 1 Signature Page]

 

 

LENDER SIGNATURE PAGE

 

The undersigned Lender hereby consents and agrees to the terms set forth in
Amendment No. 1.

 

_Goldman Sachs Bank USA,_
as a Lender



      By: /s/ Jamie Minieri     Name: Jamie Minieri
Title: Authorized Signatory

 

 



[Amendment No. 1 Signature Page]

 

 

LENDER SIGNATURE PAGE

 

The undersigned Lender hereby consents and agrees to the terms set forth in
Amendment No. 1.

 

 

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH

as a Lender

By:

/s/ Doreen Barr
Name: Doreen Barr
Title: Authorized Signatory

If a second signature is necessary:

By:

/s/ Bastien Dayer
Name: Bastien Dayer
Title: Authorized Signatory

 

 





[Amendment No. 1 Signature Page]

 

 

LENDER SIGNATURE PAGE

 

The undersigned Lender hereby consents and agrees to the terms set forth in
Amendment No. 1.

 

 

_Morgan Stanley Senior Funding, Inc.______________
(Name of Institution)

as a Lender

By:

/s/ David White
Name: David White
Title: Authorized Signatory




 




[Amendment No. 1 Signature Page]

 

ANNEX A

 

EXECUTION VERSION

ANNEX A to Amendment No. 1 to Credit Agreement

(Inserted text is marked as underscored and deleted text is marked as
strikethrough)

 



 

AMENDED CREDIT AGREEMENT 





 

 

SENIOR SECURED CREDIT AGREEMENT

dated as of

August 16, 2018

as amended by Amendment No. 1 dated as of April 9, 2020

 

Among

FS ENERGY AND POWER FUND

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.
as Administrative Agent and Collateral Agent

SOCIÉTÉ GÉNÉRALE,
as Co-Collateral Agent and Syndication Agent

BANK OF MONTREAL (“BMO”),
as Documentation Agent

_______________________ 

JPMORGAN CHASE BANK, N.A.
SG AMERICAS SECURITIES, LLC

and

BMO
as Joint Bookrunners and Joint Lead Arrangers

 

 

 

TABLE OF CONTENTS

Page   ARTICLE I   DEFINITIONS   SECTION 1.01. Defined Terms 1 SECTION 1.02.
Classification of Loans and Borrowings 3435 SECTION 1.03. Terms Generally 3435
SECTION 1.04. Accounting Terms; GAAP 35 SECTION 1.05. Currencies; Currency
Equivalents 3536 SECTION 1.06. Interest Rates 3637 SECTION 1.07. Letter of
Credit Amounts 37 SECTION 1.08. Divisions 37   ARTICLE II   THE CREDITS  
SECTION 2.01. The Commitments 3637 SECTION 2.02. Loans and Borrowings 3738
SECTION 2.03. Requests for Borrowings 38 SECTION 2.04. Letters of Credit 39
SECTION 2.05. Funding of Borrowings 43 SECTION 2.06. Interest Elections 4344
SECTION 2.07. Termination, Reduction or Increase of the Commitments 45 SECTION
2.08. Repayment of Loans; Evidence of Debt 4746 SECTION 2.09. Prepayment of
Loans 4847 SECTION 2.10. Fees 5150 SECTION 2.11. Interest 5251 SECTION 2.12.
Market Disruption and Alternate Rate of Interest 5352 SECTION 2.13. Computation
of Interest 5453 SECTION 2.14. Increased Costs 54 SECTION 2.15. Break Funding
Payments 55 SECTION 2.16. Taxes 5655 SECTION 2.17. Payments Generally; Pro Rata
Treatment; Sharing of Set-offs 5958 SECTION 2.18. Defaulting Lenders 6160
SECTION 2.19. Mitigation Obligations; Replacement of Lenders 6362   ARTICLE III
  REPRESENTATIONS AND WARRANTIES   SECTION 3.01. Organization; Powers 6463
SECTION 3.02. Authorization; Enforceability 6463 SECTION 3.03. Governmental
Approvals; No Conflicts 6463 SECTION 3.04. Financial Condition; No Material
Adverse Change 64 SECTION 3.05. Litigation; Actions, Suits and Proceedings 6564
SECTION 3.06. Compliance with Laws and Agreements 6564

 



 

 

 

      SECTION 3.07. Anti-Corruption Laws and Sanctions 6564 SECTION 3.08. Taxes
6564 SECTION 3.09. ERISA 65 SECTION 3.10. Disclosure 65 SECTION 3.11. Investment
Company Act; Margin Regulations 6665 SECTION 3.12. Material Agreements and Liens
66 SECTION 3.13. Subsidiaries and Investments 6766 SECTION 3.14. Properties 6766
SECTION 3.15. Affiliate Agreement 67 SECTION 3.16. Security Documents 67 SECTION
3.17. EEA Financial Institutions 6867       ARTICLE IV       CONDITIONS      
SECTION 4.01. Effective Date 6867 SECTION 4.02. Each Credit Event 69      
ARTICLE V       AFFIRMATIVE COVENANTS       SECTION 5.01. Financial Statements
and Other Information 70 SECTION 5.02. Notices of Material Events 7372 SECTION
5.03. Existence; Conduct of Business 73 SECTION 5.04. Payment of Obligations 73
SECTION 5.05. Maintenance of Properties; Insurance 7473 SECTION 5.06. Books and
Records; Inspection Rights 7473 SECTION 5.07. Compliance with Laws 7473 SECTION
5.08. Certain Obligations Respecting Subsidiaries; Further Assurances 74 SECTION
5.09. Use of Proceeds 76 SECTION 5.10. Status of RIC and BDC 7776 SECTION 5.11.
Investment and Valuation Policies 7776 SECTION 5.12. Portfolio Valuation and
Diversification, Etc. 7776 SECTION 5.13. Calculation of Borrowing Base 8079    
  ARTICLE VI       NEGATIVE COVENANTS       SECTION 6.01. Indebtedness 86
SECTION 6.02. Liens 87 SECTION 6.03. Fundamental Changes and Dispositions of
Assets 8887 SECTION 6.04. Investments 89 SECTION 6.05. Restricted Payments 90
SECTION 6.06. Certain Restrictions on Subsidiaries 91 SECTION 6.07. Certain
Financial Covenants 9291 SECTION 6.08. Transactions with Affiliates 9291 SECTION
6.09. Lines of Business 92 SECTION 6.10. No Further Negative Pledge 92

 



 

 

 

 

      SECTION 6.11. Modifications of Certain Documents 9392 SECTION 6.12.
Payments of Other Indebtedness 9392 SECTION 6.13. Redesignation of Secured Notes
Priority Collateral 93       ARTICLE VII       EVENTS OF DEFAULT       ARTICLE
VIII       THE ADMINISTRATIVE AGENT       ARTICLE IX       MISCELLANEOUS  
SECTION 9.01. Notices; Electronic Communications 102 SECTION 9.02. Waivers;
Amendments 103 SECTION 9.03. Expenses; Indemnity; Damage Waiver 106 SECTION
9.04. Successors and Assigns 107 SECTION 9.05. Survival 111110 SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution 111 SECTION 9.07.
Severability 111 SECTION 9.08. Right of Setoff 112111 SECTION 9.09. Governing
Law; Jurisdiction; Etc. 112 SECTION 9.10. WAIVER OF JURY TRIAL 112 SECTION 9.11.
Judgment Currency 113112 SECTION 9.12. Headings 113 SECTION 9.13. Treatment of
Certain Information; Confidentiality 113 SECTION 9.14. USA PATRIOT Act 115
SECTION 9.15. No Fiduciary Duty 115 SECTION 9.16. Termination 115 SECTION 9.17.
Conduit Lenders and Conduit Support Providers. 116115 SECTION 9.18.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions 117116
SECTION 9.19. Acknowledgment Regarding Any Supported QFCs 117



SCHEDULE I — Commitments SCHEDULE II — Material Agreements and Liens SCHEDULE
III — [Reserved] SCHEDULE IV — Subsidiaries and Investments SCHEDULE V —
Transactions with Affiliates SCHEDULE VII — Approved Dealers and Approved
Pricing Services SCHEDULE VIII — Excluded Subsidiaries SCHEDULE IX — [Reserved]
SCHEDULE X — Notices





EXHIBIT A — Form of Assignment and Assumption EXHIBIT B — Form of Guarantee and
Security Agreement EXHIBIT C — Form of Opinion of Counsel to the Borrower
EXHIBIT D — [Reserved]

 



 

 

 



EXHIBIT E — Form of Borrowing Base Certificate EXHIBIT F — Form of Borrowing
Request EXHIBIT G — Form of Interest Election Request EXHIBIT H — Forms of U.S.
Tax Compliance Certificates





 

 

 

SENIOR SECURED CREDIT AGREEMENT dated as of August 16, 2018 (this “Agreement”),
between FS ENERGY AND POWER FUND, the LENDERS and CONDUIT SUPPORT PROVIDERS
party hereto, JPMORGAN CHASE BANK, N.A. as Administrative Agent and Collateral
Agent and SOCIÉTÉ GÉNÉRALE as Co-Collateral Agent.

The Borrower has requested that the Lenders provide the credit facilities
described herein under this Agreement to extend credit to the Borrower (i) in
the form of Revolving Loans in Dollars or an Agreed Foreign Currency (each as
defined below) during the Availability Period (as defined below) with an initial
maximum credit amount of $390,000,000 and (ii) in the form of Term Loans in
Dollars in an initial aggregate principal amount of $195,000,000, the proceeds
of which will be used in accordance with Section 5.09. The Lenders are prepared
to extend such credit upon the terms and conditions hereof, and, accordingly,
the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.         Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans constituting such Borrowing are, denominated in Dollars
and bearing interest at a rate determined by reference to the Alternate Base
Rate.

“Additional Debt Amount” means, as of any date, the greater of (i) $50,000,000
and (ii) an amount equal to 2.0% of Shareholders’ Equity $25,000,000.

“Adjusted Asset Coverage Ratio” means, on any date, the Asset Coverage Ratio on
such date recalculated by treating all undrawn commitments to the Borrower and
its Subsidiaries in effect on such date that, if funded, would result as
indebtedness constituting Senior Securities as though such commitments were
fully funded.

“Adjusted Eurocurrency Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” has the meaning assigned to such term in Section 5.13.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

 



“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor or any Designated
Subsidiary in the ordinary course of business.

“Affiliate Agreement” means the Investment Advisory and Administrative Services
Agreement dated as of April 9, 2018 by and between the Borrower and FS/EIG
Advisor, LLC.

“Agreed Foreign Currency” means (i) at any time, any of Canadian Dollars, Euros,
Pounds Sterling and AUD and (ii) with the agreement of any Foreign Currency
agreed to by the Administrative Agent and each Multicurrency Revolving Lender,
any other Foreign Currency, so long as, in respect of any such specified Foreign
Currency or other Foreign Currency, at such time (a) such Foreign Currency is
dealt with in the London interbank deposit market or another interbank market
reasonably satisfactory to the Administrative Agent, (b) such Foreign Currency
is freely transferable and convertible into Dollars in the London foreign
exchange market and (c) no central bank or other governmental authorization in
the country of issue of such Foreign Currency (including, in the case of the
Euro, any authorization by the European Central Bank) is required to permit use
of such Foreign Currency by any Multicurrency Revolving Lender for making any
Loan hereunder and/or to permit the Borrower to borrow and repay the principal
thereof and to pay the interest thereon, unless such authorization has been
obtained and is in full force and effect..

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate for such day
plus ½ of 1%, (c) the Adjusted Eurocurrency Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that for the purpose of this definition, the
Adjusted Eurocurrency Rate for any day shall be based on the LIBO Screen Rate
(or if the LIBO Screen Rate is not available for such one month Interest Period,
the Interpolated Rate) at approximately 11:00 a.m. London time on such day and
(d) 1.00%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted Eurocurrency Rate shall be effective from
and including the effective date of such change in the Prime Rate, the NYFRB
Rate or the Adjusted Eurocurrency Rate, respectively. If the Alternate Base Rate
is being used as an alternate rate of interest pursuant to Section 2.12 hereof,
then the Alternate Base Rate shall be the greater of clauses (a), (b) and (d)
above and shall be determined without reference to clause (c) above.

“Amendment No. 1 Effective Date” means April 9, 2020.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption , including the United
States Foreign Corrupt Practices Act of 1977, (15 U.S.C. § 78dd-1, et seq.) and
the U.K. Bribery Act 2010.

“Applicable Dollar Percentage” means, with respect to any Dollar Revolving
Lender, the percentage of the total Dollar Revolving Commitments represented by
such Dollar Revolving Lender’s Dollar Revolving Commitment. If the Dollar
Revolving Commitments have terminated or expired, the Applicable Dollar
Percentages shall be determined based upon the Dollar Revolving Commitments most
recently in effect, giving effect to any assignments pursuant to Section
9.04(b).

“Applicable Margin” means, for any day, with respect to any ABR Loan, 1.75% and
in the case of any Eurocurrency Loan, 2.75%.

 

 



“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Revolving Lender, the percentage of the total Multicurrency Revolving
Commitments represented by such Multicurrency Revolving Lender’s Multicurrency
Revolving Commitment. If the Multicurrency Revolving Commitments have terminated
or expired, the Applicable Multicurrency Percentages shall be determined based
upon the Multicurrency Revolving Commitments most recently in effect, giving
effect to any assignments pursuant to Section 9.04(b).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Commitment. If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments pursuant to Section 9.04(b).

“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule VII or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule VII or any other pricing or quotation service approved by the board of
trustees (or appropriate committee thereof with the necessary delegated
authority) of the Borrower and designated in writing to the Administrative Agent
(which designation shall be accompanied by a copy of a resolution of the board
of trustees (or appropriate committee thereof with the necessary delegated
authority) of the Borrower that such pricing or quotation service has been
approved by the Borrower).

“Approved Third Party Appraiser” means each of Murray, Devine & Co., Houlihan
Lokey, Duff & Phelps, Lincoln Advisors, Valuation Research Corporation, Alvarez
& Marsal, and any other third party appraiser selected by the Borrower in its
reasonable discretion.

“Asset Coverage Ratio” means, on any date, with respect to the Borrower, on a
consolidated basis for the Borrower and its Subsidiaries, the ratio which the
value of total assets, less all liabilities and indebtedness not represented by
Senior Securities, bears to the aggregate amount of Senior Securities
representing indebtedness, in each case, of the Borrower and its Subsidiaries
(all as determined pursuant to the Investment Company Act in effect on the
Effective Date and any orders of the SEC issued to the Borrower) on such date.
The calculation of the Asset Coverage Ratio with respect to the Borrower shall
be made in accordance with any exemptive order issued by the SEC under Section
6(c) of the Investment Company Act relating to the exclusion of any Indebtedness
of any SBIC Subsidiary of the Borrower from the definition of “Senior
Securities” of the Borrower only so long as (a) such order is in effect, and (b)
no obligations have become due and owing pursuant to the terms of any Permitted
SBIC Guarantee to which the Borrower is a party. For the avoidance of doubt, the
outstanding utilized notional amount of any total return swap, in each case less
the value of the margin posted by the Borrower or any of its Subsidiaries
thereunder at such time shall be treated as a Senior Security of the Borrower
for the purposes of calculating the Asset Coverage Ratio.

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by the Borrower and promptly transferred to a Subsidiary
pursuant to the terms of Section 6.03(d) hereof.

 

 



“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent as provided in
Section 9.04, in the form of Exhibit A or any other form (including electronic
records generated by the use of an electronic platform) reasonably approved by
the Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.07(e).

“AUD” means the lawful currency of The Commonwealth of Australia.

“AUD Screen Rate” means with respect to any Interest Period, the average bid
reference rate administered by the Australian Financial Markets Association (or
any other Person that takes over the administration of such rate) for Australian
dollar bills of exchange with a tenor equal in length to such Interest Period as
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at or about
11:00 a.m. (Sydney, Australia time) on the first day of such Interest Period:
provided that if the AUD Screen Rate shall not be available at such time for
such Interest Period then the AUD Screen Rate shall be the Interpolated Rate;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Facility Commitment Termination Date
and the date of termination of the Revolving Commitments.

“Average COF Rate” has the meaning assigned to such term in Section 2.12(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule., and (b) with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems,” “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.

 

 



“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“BMO” has the meaning set forth on the cover of this Agreement.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means FS Energy and Power Fund, a Delaware statutory trust.

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date and/or (b) all Eurocurrency Loans of the same Class
denominated in the same Currency that have the same Interest Period.

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit E and appropriately completed.

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 substantially in the form of Exhibit F or any other
form reasonably approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in such currency in London; and in addition,
with respect to any date for the payment or purchase of, or the fixing of an
interest rate in relation to, any Non-LIBOR Quoted Currency, the term “Business
Day” shall also exclude any day on which banks are not open for general business
in the Principal Financial Center of the country of such Non-LIBOR Quoted
Currency and, if the Borrowings or LC Disbursements which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
Euros, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in Euros.

“Canadian Dollar” means the lawful money of Canada.

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
CDOR Screen Rate for thirty (30) days, plus 1% per annum. Any change in the
Canadian Prime Rate due to a change in the PRIMCAN index or the CDOR Screen Rate
shall be effective from and including the effective date of such change in the
PRIMCAN Index or CDOR Screen Rate, respectively.

 

 



“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any other provision contained herein, any change in GAAP that
becomes effective after the Effective Date that would require an operating lease
to be treated similar to a capital lease (including as a “finance lease”) shall
not be given effect hereunder.

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

(a)       U.S. Government Securities, in each case maturing within one year from
the date of acquisition thereof;

(b)       investments in commercial paper or other short-term corporate
obligations maturing within 270 days from the date of acquisition thereof and
having, at such date of acquisition, a credit rating of at least A-1 from S&P
and at least P-1 from Moody’s;

(c)       investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof (i)
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof or under the laws of
the jurisdiction or any constituent jurisdiction thereof of any Agreed Foreign
Currency, provided that such certificates of deposit, banker’s acceptances and
time deposits are held in a securities account (as defined in the Uniform
Commercial Code) through which the Collateral Agent can perfect a security
interest therein and (ii) having, at such date of acquisition, a credit rating
of at least A- 1 from S&P and at least P-1 from Moody’s;

(d)       fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) an Approved Dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s;

(e)       investments in money market funds and mutual funds, which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (d) above or have, at all times, credit ratings of “AAAm” or
“AAAm-G” by S&P and “Aaa” and “MR+1” by Moody’s; and

(f)       a guaranteed reinvestment agreement from a bank (if treated as a
deposit by such bank), insurance company or other corporation or entity, in each
case, at the date of such acquisition having a credit rating of at least A-1
from S&P and at least P-1 from Moody’s; provided that such agreement provides
that it may be unwound at the option of the purchaser at any time without
penalty;

 

 



provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 10% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars or an Agreed Foreign Currency.

“CDOR Screen Rate” means, on any day and for any period, an annual rate of
interest equal to the average rate applicable to Canadian Dollar bankers’
acceptances for the applicable period that appears on the Reuters Screen CDOR
Page (or, in the event such rate does not appear on such page or screen, on any
successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time, as selected by the Administrative Agent in its reasonable
discretion), rounded to the nearest 1/100th of 1% (with .005% being rounded up),
at approximately 10:15 a.m. Toronto time on such day, or if such day is not a
Business Day, then on the immediately preceding Business Day; provided that if
the CDOR Screen Rate shall not be available at such time for such Interest
Period that is in excess of one month then the CDOR Screen Rate shall be the
Interpolated Rate; provided, further, that if such CDOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Change in Control” means with respect to any Person (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any other
Person or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the SEC thereunder as in effect on the Effective Date), of shares
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding common stock of such Person or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
such Person by other Persons who were neither (i) nominated by the requisite
members of the board of directors of such Person nor (ii) appointed by a
majority of the directors so nominated; other than, in the case of this clause
(b), in connection with an initial public offering.

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Effective Date, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the Effective Date or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of Section
2.14(b), by any lending office of such Lender or by such Lender’s or the Issuing
Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date; provided that, notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements or directives thereunder
or issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Revolving Loans,
Multicurrency Revolving Loans or Term Loans; when used in reference to any
Lender, refers to whether such Lender is a Dollar Revolving Lender, a
Multicurrency Revolving Lender or a Term Loan Lender; and, when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Revolving Commitment, Multicurrency Revolving Commitment or a Term Loan
Commitment.

 

 



“Co-Collateral Agent” means Société Générale, in its capacity as co-collateral
agent.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“COF Rate” has the meaning assigned to such term in Section 2.12(a).

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

“Collateral Agency Agreement” means that certain collateral agency and
intercreditor agreement dated as of the Effective Date between the Borrower, the
Collateral Agent, the Administrative Agent and U.S. Bank National Association,
as the representative of the holders of Secured Notes.

“Collateral Agent” means JPMCB in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
under such Guarantee and Security Agreement.

“Collateral Pool” means, at any time, each Portfolio Investment that is Credit
Facility First Priority Collateral that has been Delivered (as defined in the
Guarantee and Security Agreement) to the Collateral Agent and is subject to the
Lien of the Guarantee and Security Agreement, and then only for so long as such
Portfolio Investment continues to be Delivered as contemplated therein and in
which the Collateral Agent has a first-priority perfected Lien as security for
the Credit Facility Obligations (as defined in the Guarantee and Security
Agreement), (subject to any Lien permitted by Section 6.02 hereof),; provided
that in the case of any Portfolio Investment in which the Collateral Agent has a
first-priority perfected security interest as security for the Credit Facility
Obligations (as defined in the Guarantee and Security Agreement) pursuant to a
valid Uniform Commercial Code filing, such Portfolio Investment may be included
in the Borrowing Base so long as all remaining actions to complete “Delivery”
are satisfied in full within 7 days of such inclusion.; provided, further, that
notwithstanding the foregoing or anything to the contrary contained herein or in
any Loan Document, in the case of any Portfolio Investment in which the
Collateral Agent has a first-priority perfected security interest as security
for the Credit Facility Obligations (as defined in the Guarantee and Security
Agreement) pursuant to a valid Uniform Commercial Code filing, if such Portfolio
Investment cannot be Delivered (as defined in the Guarantee and Security
Agreement) to the Custodian due to closures or other disruptions caused by or
related to the COVID-19 pandemic, then (i) the Borrower shall notify the Agent
and the Collateral Agent in writing of the Portfolio Investment which cannot be
Delivered, (ii) the Borrower’s obligation to Deliver such Portfolio Investment
to the Custodian shall be suspended for the duration of such closures or other
disruptions, (iii) such Portfolio Investment may be included in the Borrowing
Base to the extent otherwise eligible to be included and (iv) the Borrower shall
provide monthly updates as to Delivery status and complete Delivery of such
Portfolio Investment to the Custodian at the earliest practicable date.

“Commitment” means, collectively, the Revolving Commitments and the Term Loan
Commitments.

“Commitment Increase” has the meaning assigned to such term in Section 2.07(e).

“Commitment Increase Date” has the meaning assigned to such term in Section
2.07(e).

 

 



“Conduit Lender” means (i) initially, Mountcliff Funding LLC, and (ii) any other
commercial paper conduit as may from time to time become a Lender hereunder in
accordance with the terms of this Agreement to the extent, in the case of this
clause (ii) that the Borrower and the Administrative Agent have consented in
writing to such Lender being treated as a “Conduit Lender” for purposes of this
Agreement.

“Conduit Lender Obligations” means, with respect to any Conduit Lender, all such
Conduit Lender’s obligations (for purposes of this definition, such obligations
being determined without giving effect to Section 9.17(a)) to make any payment
to the Borrower, any Lender, the Administrative Agent, the Collateral Agent or
any Issuing Bank under this Agreement or any other Loan Document to which such
Conduit Lender is a party.

“Conduit Shortfall Borrowing” means an ABR Borrowing requested by the Borrower
following the failure of a Conduit Lender to pay a Conduit Lender Obligation
when due in accordance with the terms of this Agreement (but prior to payment of
such Conduit Lender Obligation by such Conduit Lender’s Conduit Support
Provider), in an amount not to exceed such Conduit Lender Obligation.

“Conduit Support Provider” means, with respect to any Conduit Lender, (i) in the
case of Mountcliff Funding LLC, Société Générale (or, to the extent agreed in
writing by the Administrative Agent and the Borrower, any other Person that has
executed a supplement to this Agreement in form satisfactory to the
Administrative Agent agreeing to be Mountcliff Funding LLC’s Conduit Support
Provider for purposes of this Agreement and including a supplement to Schedule X
containing such Person’s notice details) and (ii) in the case of any other
Conduit Lender, the Person that has, with the consent of the Borrower and the
Administrative Agent, executed a supplement to this Agreement in form
satisfactory to the Administrative Agent agreeing to be such Conduit Lender’s
Conduit Support Provider for purposes of this Agreement and including a
supplement to Schedule X containing such Person’s notice details.

“Confidential Rate” means, each COF Rate, collectively or individually as the
context may require.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Foreign Corporation” means any Subsidiary of the Borrower which is a
“controlled foreign corporation” (within the meaning of Section 957 of the
Code).

“Covered Debt Amount” means, on any date, (a) all of the Revolving Credit
Exposures and all outstanding Term Loans of all Lenders on such date plus (b)
the aggregate amount of outstanding Permitted Indebtedness (including Other Pari
Passu Secured Indebtedness but excluding Notes Priority Secured Indebtedness) on
such date plus (c) the aggregate amount of any Indebtedness incurred pursuant to
Section 6.01(g) minus (d) the LC Exposures fully cash collateralized on such
date pursuant to Section 2.04(k) and the last paragraph of Section 2.08(a) or
otherwise backstopped in a manner reasonably satisfactory to the relevant
Issuing Bank; provided that all Unsecured Longer-Term Indebtedness shall be
excluded from the calculation of the Covered Debt Amount, in each case, until
the date that is 9 months prior to the scheduled maturity or amortization
payment date of such Unsecured Longer-Term Indebtedness; plus (e) Hedging
Obligations (as defined in the Guarantee and Security Agreement) (other than
Hedging Obligations arising from Hedging Agreements entered into pursuant to
Section 6.04(c)).

 

 



“Covered Entity” means any of the following:

(i)           a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(ii)          a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(iii)         a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.19.

“CP Senior Obligations” means, with respect to any Conduit Lender, the
commercial paper notes and any other senior indebtedness owing by such Conduit
Lender from time to time.

“Credit Default Swap” means any credit default swap entered into as a means to
(i) invest in bonds, notes, loans, debentures or securities on a leveraged basis
or (ii) hedge the default risk of bonds, notes, loans, debentures or securities.

“Credit Facility First Priority Collateral” has the meaning set forth in the
Guarantee and Security Agreement.

“Currency” means Dollars or any Foreign Currency.

“Custodian” means each of State Street Bank and Trust Company, Deutsche Bank
Trust Company Americas and/or any other financial institution mutually agreeable
to the Collateral Agent and the Borrower, as custodian holding documentation for
Portfolio Investments and accounts of the Borrower and/or any other Obligor
holding Portfolio Investments, on behalf of the Borrower or such Obligor or any
successor in such capacity, pursuant to a Custodian Agreement. The term
“Custodian” includes any agent or sub-custodian acting on behalf of the
Custodian.

“Custodian Agreement” means so long as such agreement is in full force and
effect, (a) with respect to the Borrower, the Custodian Agreement dated as of
November 14, 2011 by and among the Borrower and State Street Bank and Trust
Company, (b) with respect to Foxfields Funding LLC, Berwyn Funding LLC, Bryn
Mawr Funding LLC, EP American Energy Investments, Inc. and each Designated REI
Subsidiary Guarantor, the Custodian Agreement dated as of December 10, 2013 by
and among such Obligors and State Street Bank and Trust Company, (c) with
respect to FSEP Term Funding, LLC, a custodian agreement by and among FSEP Term
Funding, LLC and Deutsche Bank Trust Company Americas in form and substance
reasonably acceptable to the Collateral Agent or (d) any other custodian
agreement by and among an Obligor and a Custodian in form and substance
substantially similar to a Custodian Agreement described in clauses (a), (b) or
(c) or otherwise reasonably acceptable to the Collateral Agent.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

 



“Defaulting Lender” means any Lender that has, as determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Letters of Credit within two (2) Business Days of the date
required to be funded by it hereunder, unless, in the case of any Loan, such
Lender notifies the Administrative Agent and the Borrower in writing that such
Lender’s failure is based on such Lender’s reasonable determination that the
conditions precedent to funding such Loan under this Agreement have not been
met, such conditions have not otherwise been waived in accordance with the terms
of this Agreement and such Lender has advised the Administrative Agent and the
Borrower in writing (with reasonable detail of those conditions that have not
been satisfied) prior to the time at which such funding was to have been made,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank or any
Lender in writing that it does not intend to comply with its funding obligations
hereunder or generally under other agreements to which it commits to extend
credit, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s commercially reasonable
determination that one or more conditions precedent to funding (which conditions
precedent, together with any applicable default shall be specifically identified
in such writing or such public statement) cannot be satisfied), (c) failed,
within three (3) Business Days after request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit (provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, unless the
subject of a good faith dispute, (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or (f) become the subject of
a Bail-in Action or has a parent company that has become the subject of a
Bail-in Action (unless in the case of any Lender referred to in this clause (f)
the Borrower, the Administrative Agent and the Issuing Bank shall be satisfied
in the exercise of their respective reasonable discretion that such Lender
intends, and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder); provided that, for the avoidance of doubt, a
Lender shall not be a Defaulting Lender solely by virtue of (i) the ownership or
acquisition of any equity interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority or (ii) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Governmental Authority under or based
on the law of the country where such Person is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed, in each case of clauses (i) and (ii), where such action does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Designated REI Subsidiary Guarantor” means each of EP Altus Investments, LLC,
EP Burnett Investments, Inc., EP Synergy Investments, Inc., FS Energy
Investments, LLC, FSEP Investments, Inc., FSEP-BBH, Inc. and any other direct or
indirect subsidiary of the Borrower designated from time to time as a
“Designated REI Subsidiary Guarantor”.

 

 



“Designated Subsidiary” means:

(a)     (1) Gladwyne Funding LLC and (2) any other direct or indirect Subsidiary
of the Borrower designated by the Borrower as a “Designated Subsidiary,” which,
in the case of any entity in clause (1) or (2), meets the following criteria:

(i) to which any Obligor sells, conveys or otherwise transfers (whether directly
or indirectly) Cash or Portfolio Investments, and which engages in no material
activities other than in connection with the purchase or financing of such
assets;

(ii) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (A) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (B) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (C) subjects any property of any Obligor (other
than property that has been contributed or sold, purported to be sold or
otherwise transferred to such Subsidiary or any equity of such Subsidiary),
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings or any Guarantee
thereof;

(iii) with which no Obligor has any material contract, agreement, arrangement or
understanding other than on terms no less favorable to such Obligor than those
that might be obtained at the time from Persons that are not Affiliates of any
Obligor, other than fees payable in the ordinary course of business in
connection with servicing receivables or financial assets; and

(iv) to which no Obligor has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results, other than pursuant to Standard Securitization Undertakings;
or

(b)     a direct or indirect Subsidiary of the Borrower designated by the
Borrower as a “Designated Subsidiary” and which satisfies each of the foregoing
criteria set forth in clauses (a)(ii), (iii) and (iv);

(c)     any passive holding company that is designated by the Borrower as a
Designated Subsidiary, so long as:

(i) such passive holding company is the direct parent of a Designated Subsidiary
referred to in clause (a);

(ii) such passive holding company engages in no activities and has no assets
(other than in connection with the transfer of assets to and from a Designated
Subsidiary referred to in clause (a), and its ownership of all of the Equity
Interests of a Designated Subsidiary referred to in clause (a)) or liabilities;

(iii) all of the Equity Interests of such passive holding company are owned
directly by the Borrower or such other Obligor and are pledged as Collateral for
the Secured Obligations (as defined in the Guarantee and Security Agreement) and
the Collateral Agent has a first-priority Lien (subject to no Liens other than
Liens permitted by Section 6.02) on such Equity Interests to the extent
constituting Credit Facility First Priority Collateral or Shared Collateral to
secure the Credit Facility Obligations and (ii) a second-priority Lien (subject
to no Liens other than Liens permitted by Section 6.02) on such Equity Interests
to the extent constituting Secured Notes Priority Collateral to secure the
Credit Facility Obligations;

 

 



(iv) neither the Borrower nor such other Obligor has any contract, agreement,
arrangement or understanding with such passive holding company; and

(v) neither the Borrower nor such other Obligor has any obligation to maintain
or preserve such passive holding company’s financial condition or cause such
entity to achieve certain levels of operating results;

(d)       any SBIC Subsidiary;

(e)       any Immaterial Subsidiary;

(f)       Subsidiaries that are (i) Controlled Foreign Corporations, (ii)
Subsidiaries of Controlled Foreign Corporations, or (iii) FSHCOs; or

(g)       any Subsidiary to the extent a guarantee of the Credit Facility
Obligations (as defined in the Guarantee and Security Agreement) and a pledge of
the assets thereof in support of such guarantee is contractually prohibited by
applicable law, rule or regulations or by any contractual obligations existing
on the Effective Date or on the date such Subsidiary is acquired or which would
require governmental (including regulatory) consent, approval, license or
authorization or the consent of any third-party holder of the Equity Interests
thereof.

Any such designation under clause (a)(2), (b) or (c) by the Borrower shall be
effected pursuant to a certificate of a Financial Officer delivered to the
Administrative Agent, which certificate shall include a statement to the effect
that, to the best of such officer’s knowledge, such designation complied with
the foregoing conditions set forth in clause (a)(2), (b) or (c), as applicable
and, in the case of any designation pursuant to clause (a), that after giving
effect to such designation, the Borrower is in compliance with Section 6.03(d).
Each Subsidiary of a Designated Subsidiary shall be deemed to be a Designated
Subsidiary and shall comply with the foregoing requirements of this definition.
The parties hereby agree that the Subsidiaries identified as Designated
Subsidiaries on Schedule IV hereto shall each constitute a Designated Subsidiary
so long as they comply with the foregoing requirements of this definition.

“Disqualified Equity Interests” means stock of the Borrower that after its
issuance is subject to any agreement between the holder of such stock and the
Borrower where the Borrower is required to purchase, redeem, retire, acquire,
cancel or terminate all such stock, other than (x) as a result of a change of
control or asset sale or (y) in connection with any purchase, redemption,
retirement, acquisition, cancellation or termination with, or in exchange for,
shares of stock.

“Disqualified Lenders” means, (i) those Persons that have been identified by the
Borrower in writing to the Lead Arrangers prior to the Effective Date, (ii) any
Person that is identified by the Borrower in writing to the Administrative Agent
and approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed) and (iii) Affiliates of any Person identified in clauses
(i) or (ii) above that are either identified in writing to the Administrative
Agent by the Borrower from time to time or readily identifiable solely based on
similarity of such Affiliate’s name. The identification of a Disqualified Lender
after the Effective Date shall not apply to retroactively disqualify any Person
that has previously acquired an assignment or participation interest in any Loan
or Commitment (or any Person that, prior to such identification, has entered
into a bona fide and binding trade for either of the foregoing and has not yet
acquired such assignment or participation); provided, that (i) no designation or
a Person as a Disqualified Lender may be made at any time a Default or Event of
Default has occurred and is continuing and (ii) any designation of a Person as a
Disqualified Lender shall not be effective until the Business Day after written
notice thereof by the Borrower to the Administrative Agent in accordance with
the next succeeding sentence. Any supplement or other modification to the list
of Persons identified as Disqualified Lenders shall be e-mailed to the
Administrative Agent at JPMDQcontact@JPMorgan.com.

 

 



“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Agreed Foreign Currency, the equivalent of such amount in
Dollars determined by using the rate of exchange for the purchase of dollars
with the Agreed Foreign Currency in the London foreign exchange market at or
about 11:00 a.m. London time (or New York time, as applicable) on a particular
day as displayed by ICE Data Services  as the “ask price”, or as displayed on
such other information service which publishes that rate of exchange from time
to time in place of ICE Data Services (or if such service ceases to be
available, the equivalent of such amount in Dollars as determined by the
Administrative Agent or applicable Issuing Bank using any method of
determination it deems appropriate in its sole discretion) and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent or the applicable Issuing Bank
using any method of determination it deems appropriate in its sole discretion.

 

“Dollar Revolving Commitment” means, with respect to each Dollar Revolving
Lender, the commitment of such Dollar Revolving Lender to make Loans denominated
in Dollars hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Dollar Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to timeas of 11:59 p.m.,
New York City time, on the Amendment No. 1 Effective Date pursuant to Section
2.07 or as otherwise provided in this Agreement and, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04 and (c) reduced from time to time as provided in this Agreement.
The initial amount of each Lender’s Dollar Revolving Commitment is set forth on
Schedule I, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Dollar Revolving Commitment, as applicable. The initialAs
of the Amendment No. 1 Effective Date, the aggregate principal amount of the
Lenders’ Dollar Revolving Commitments is $106,666,666.66146,666,666.67.

“Dollar Revolving Lender” means the Persons listed on Schedule I as having
Dollar Revolving Commitments and any other Person that shall have become a party
hereto pursuant to Section 2.07 or an Assignment and Assumption that provides
for it to assume a Dollar Revolving Commitment or to acquire Revolving Dollar
Credit Exposure, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption or otherwise in accordance with the
terms hereof.

“Dollar Revolving Loan” means a Loan denominated in Dollars made by a Dollar
Revolving Lender pursuant to Section 2.01(a).

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

 

 



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (set forth in Sections 412 and 430 of
the Code or Sections 302 and 303 of ERISA) applicable to such Plan whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan under Section 4041(c) of ERISA or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (f) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
a withdrawal from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA or a “complete withdrawal” or “partial withdrawal”
(within the meanings of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan; or (g) the receipt by the Borrower or any of its ERISA Affiliates of any
notice from any Multiemployer Plan concerning the imposition of Withdrawal
Liability on the Borrower or any of its ERISA Affiliates or a determination that
a Multiemployer Plan is “insolvent” (within the meaning of Section 4245 of
ERISA) or in “reorganization” (within the meaning of Section 4241 of ERISA).

 

 



“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” refers to the lawful money of the Participating Member States.

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans constituting such Borrowing are, denominated
in Dollars or an Agreed Foreign Currency and are bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to (A) any Eurocurrency Borrowing in any
LIBOR Quoted Currency and for any applicable Interest Period, the LIBO Screen
Rate at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period and (B) any Eurocurrency Borrowing in any
Non-LIBOR Quoted Currency and for any applicable Interest Period, the applicable
Local Screen Rate as of the Specified Time and on the Quotation Day for such
Non-LIBOR Quoted Currency and Interest Period.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Entities” means any Subsidiary covered by clause (a), (b), (c) or (d)
of the definition of “Designated Subsidiary.”

“Excluded Subsidiaries” means the entities identified as Excluded Subsidiaries
in Schedule VIII hereto and each Designated Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder, (a) income or franchise
Taxes imposed on (or measured by) its net income by any jurisdiction as a result
of such recipient being organized under the laws of or having its principal
office located or, in the case of any Lender, its applicable lending office
located in such jurisdiction, or that are Other Connection Taxes, (b) any branch
profits Taxes under Section 884(a) of the Code, or any similar Tax, in each
case, imposed by any jurisdiction described in clause (a), (c) in the case of a
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any United States federal withholding Tax that is imposed on
amounts payable to such Lender pursuant to a law in effect at the time such
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.16(a), (d) any United States federal withholding Taxes
imposed under FATCA and (e) any Tax imposed as a result of the Administrative
Agent’s or such Lender’s or Issuing Bank’s failure to comply with Sections
2.16(e).

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Obligor not in the ordinary course of business, including any
foreign, United States, state or local tax refunds, pension plan reversions,
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement and proceeds of insurance (excluding,
however, for the avoidance of doubt, proceeds of any issuance of Equity
Interests by the Borrower or proceeds of any Asset Sale of, Return of Capital
received by or issuances of Indebtedness by, any Obligor); provided, however,
that Extraordinary Receipts shall not include any (v) taxes paid or reasonably
estimated to be payable by such Obligor as a result of such cash receipts (after
taking into account any available tax credits or deductions), (w) amounts such
Obligor receives from the Administrative Agent or any Lender pursuant to Section
2.16(h), (x) cash receipts to the extent received from proceeds of insurance,
condemnation awards (or payments in lieu thereof), indemnity payments or
payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments are received by
any Person in respect of any unaffiliated third party claim against or loss by
such Person and promptly applied to pay (or to reimburse such Person for its
prior payment of) such claim or loss and the costs and expenses of such Person
with respect thereto, (y) any costs, fees, commissions, premiums and expenses
incurred by such Obligor directly incidental to such cash receipts, including
reasonable legal fees and expenses or (z) proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost earnings.

 

 



“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
current Section 1471(b)(1) of the Code (or any amended or successor version
described above), and any intergovernmental agreement (and any related fiscal or
regulatory legislation, rules or official guidance) implementing the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“FSHCO” means any Subsidiary of the Borrower that has no material assets other
than equity in one or more Subsidiaries of the Borrower that are Controlled
Foreign Corporations.

“Final Maturity Date” means the earliest to occur of (a) February 16, 2023 and
(b) the date on which the Commitments have been terminated in full and the
aggregate amount of Loans outstanding has been repaid in full and all other
obligations of the Borrower hereunder have been paid in full (other than any
Unasserted Contingent Obligations).

“Financial Officer” means the chief executive officer, chief operating officer,
president, co-president, executive vice president, chief financial officer,
principal accounting officer, chief accounting officer, treasurer, assistant
treasurer, controller, assistant controller, chief legal officer or chief
compliance officer of the Borrower.

“Foreign Currency” means at any time any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent,” as reasonably determined by the
Administrative Agent.

 

 



“Foreign Lender” means any Lender or Issuing Bank that is not a “United States
person” as defined under Section 7701(a)(30) of the Code.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Gladwyne Facility” means the Credit Agreement, dated as of April 19, 2017,
among Gladwyne Funding LLC, Goldman Sachs Bank USA, as lender, sole lead
arranger and administrative agent, Citibank, N.A., as collateral agent, and
Virtus Group, LP, as collateral administrator.

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state,
local or otherwise, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

“Guarantee and Security Agreement” means that certain Guarantee and Security
Agreement dated as of the Effective Date between the Borrower, the Subsidiary
Guarantors, the Administrative Agent, each holder (or a representative or
trustee therefor) from time to time of any Other Pari Passu Secured
Indebtedness, and the Collateral Agent.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
(or such other form as is approved by the Collateral Agent) between the
Collateral Agent and an entity that, pursuant to Section 5.08 is required to
become a “Subsidiary Guarantor” under the Guarantee and Security Agreement (with
such changes as the Collateral Agent shall request, consistent with the
requirements of Section 5.08).

“Hedging Agreement” means any interest rate protection agreement, Credit Default
Swap, total return swap, foreign currency exchange protection agreement,
commodity price protection agreement or other interest or currency exchange rate
or commodity price hedging arrangement.

 

 



“Immaterial Subsidiary” means any Subsidiary of any Obligor that owns (A)
legally or beneficially, assets (including, without limitation, Portfolio
Investments) which in the aggregate have a value of $5,000,000 or less provided
that, in the aggregate, Immaterial Subsidiaries of the Borrower may not own,
legally or beneficially, assets with a value greater than $25,000,000 or (B)
that primarily owns portfolio investments (other than Portfolio Investments)
that are Restricted Equity Interests, unless, in the case of any such
Subsidiary, such Subsidiary is an Designated REI Subsidiary Guarantor or the
Borrower otherwise designates in writing to the Collateral Agent that such
Subsidiary is not to be an Immaterial Subsidiary and that such Borrower will
comply with the requirements of Section 5.08 with respect to such Subsidiary.

“Increasing Lender” has the meaning assigned to such term in Section 2.07(e).

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) with respect to deposits or advances
of any kind that are required to be accounted for under GAAP as a liability on
the financial statements of such Person (other than deposits received in
connection with a Portfolio Investment of such Person in the ordinary course of
such Person’s business (including, but not limited to, any deposits or advances
in connection with expense reimbursement, prepaid agency fees, other fees,
indemnification, work fees, tax distributions or purchase price adjustments)),
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar debt instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable and accrued expenses
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by any Lien (other than a Lien permitted by Section 6.02(c)) on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed (with the value of such debt being the lower of the
outstanding amount of such debt and the fair market value of the property
subject to such Lien), (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all
Disqualified Equity Interests. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor (or such Person is not otherwise liable for such
Indebtedness). Notwithstanding the foregoing, “Indebtedness” shall not include
(v) indebtedness of such Person on account of the sale by such Person of the
first out tranche of any First Lien Bank Loan that arises solely as an
accounting matter under ASC 860, (w) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment, (x) a commitment arising in the ordinary course of business
to make a future Portfolio Investment or fund the delayed draw or unfunded
portion of any existing Portfolio Investment, (y) any accrued incentive,
management or other fees to an investment manager or its affiliates (regardless
of any deferral in payment thereof), or (z) non-recourse liabilities for
participations sold by any Person in any Bank Loan.

“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Independent Valuation Provider” means an independent third-party valuation
firm, including, Murray, Devine & Co., Houlihan Lokey, Duff & Phelps, Lincoln
Advisors, Valuation Research Corporation, Alvarez & Marsal and any other person
reasonably acceptable to the Borrower and the Administrative Agent.

 

 



“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06 substantially in the form
of Exhibit G or such other form as is reasonably acceptable to the
Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

“Interest Period” means (a) with respect to any Eurocurrency Borrowing in a
LIBOR Quoted Currency, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as the Borrower may elect, (b) with respect
to any Eurocurrency Borrowing in Canadian Dollars, the period commencing on the
date of such Borrowing and ending on the numerically corresponding day in the
next calendar month and (c) with respect to any Eurocurrency Borrowing in AUD,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, or, with respect to such portion of any Loan or Borrowing
made to the Borrower that is scheduled to be repaid on the Maturity Date, a
period of less than one month’s duration commencing on the date of such Loan or
Borrowing and ending on the Maturity Date, as specified in the applicable
Borrowing Request or Interest Election Request, as the Borrower may elect;
provided, that any Interest Period (other than an Interest Period that ends on
the Maturity Date that is permitted to be of less than one month’s duration as
provided in this definition), (i) that would end on a day other than a Business
Day shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii)
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such Loan
is made and, thereafter, shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Borrowing comprising
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.

“Interpolated Rate” means, at any time, for any Interest Period for any
Borrowing, the rate per annum (rounded to the same number of decimal places as
the applicable Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
applicable Screen Rate for the longest period for which the applicable Screen
Rate is available for the applicable Currency) that is shorter than the Impacted
Interest Period; and (b) the applicable Screen Rate for the shortest period (for
which that applicable Screen Rate is available for the applicable Currency) that
exceeds the Impacted Interest Period, in each case, at such time (it being
understood that, in the case of the CDOR Screen Rate, no Interpolated Rate shall
be available for a period of less than one month).

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures, royalty interests, net profit interests or other securities of any
other Person or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person, but excluding any advances to
employees, officers, directors and consultants of the Borrower or any of its
Subsidiaries for travel, entertainment, business and moving expenses and other
similar expenses in the ordinary course of business); or (c) Hedging Agreements.

 

 



“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Investment Policies” has the meaning assigned to such term in Section 3.11(c).

“Issuing Bank” means (i) each of JPMCB and Société Générale, each in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.04(j) and (ii) any other Lender reasonably
acceptable to the Borrower and the Administrative Agent that agrees to issue
Letters of Credit pursuant hereto, in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(j). Each reference herein to the “Issuing Bank” in connection with
a Letter of Credit or other matter shall be deemed to be a reference to the
relevant Issuing Bank with respect thereto or a reference to each Issuing Bank,
as the context may require.

“Issuing Bank Sublimit” shall mean, for each Issuing Bank, an amount equal to
$25,000,000 (or such lesser or greater amount as may be agreed among the
Borrower and the applicable Issuing Bank from time to time (but only in respect
of such Issuing Bank)).

“Joint Lead Arrangers” means JPMCB, SG Americas Securities, LLC and BMO.

“JPMCB” means JPMorgan Chase Bank, N.A.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate Dollar Equivalent
undrawn amount of all outstanding Letters of Credit at such time (including any
Letter of Credit for which a draft has been presented but not yet honored by the
Issuing Bank) plus (b) the aggregate Dollar Equivalent amount of all LC
Disbursements in respect of such Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Lender at any time shall be its Applicable Multicurrency Percentage of the total
LC Exposure at such time.

“Lenders” means, collectively, the Dollar Revolving Lenders, the Multicurrency
Revolving Lenders and the Term Loan Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.04(k).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“Letter of Credit Sublimit” means $50,000,000.

 

 



“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any applicable LIBOR Quoted Currency and for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such LIBOR Quoted Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall not be available at such time then the LIBO Screen Rate
shall be the Interpolated Rate; provided that if the LIBO Screen Rate as so
determined shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market (or, in the
case of Pounds Sterling, in the eurocurrency market).

“LIBOR Quoted Currency” means Dollars, Euros and Pounds Sterling.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the call
price), except in favor of the issuer thereof (and, for the avoidance of doubt,
in the case of Investments that are loans or other debt obligations, customary
restrictions on assignments or transfers thereof pursuant to the underlying
documentation of such Investment shall not be deemed to be a “Lien” and, in the
case of Portfolio Investments that are equity securities, excluding customary
drag-along, tag-along, right of first refusal, restrictions on assignments or
transfers and other similar rights in favor of other equity holders of the same
issuer).

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.

“Loan Parties” means the Borrower and each Subsidiary Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to Section
2.01.

“Local Screen Rate” means the CDOR Screen Rate and the AUD Screen Rate.

“Mandatory Prepayment Commencement Date” means the Revolving Facility Commitment
Termination Date.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board of Governors of the Federal Reserve System.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower and its Subsidiaries taken as a whole (excluding in any case a
decline in the net asset value of the Borrower or a change in general market
conditions or values of the Investments of the Borrower and its Subsidiaries),
or (b) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder.

 

 



“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit, Hedging Agreements and total return swaps), of any one or more of the
Borrower and its Subsidiaries in an aggregate outstanding principal amount
exceeding $25,000,000, (b) obligations in respect of one or more Hedging
Agreements (other than total return swaps) under which the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower and the
Subsidiaries would be required to pay if such Hedging Agreement(s) were
terminated at such time would exceed $25,000,000, and (c) obligations in respect
of any total return swap under which the outstanding notional value less all of
the collateral supporting such total return swap at such time would exceed
$25,000,000.

making a “Modification Offer” as required by the definition of Other Pari Passu
Secured Indebtedness, Notes Priority Secured Indebtedness or Unsecured
Longer-Term Indebtedness, means, that at least 10 Business Days (or such shorter
period as is practicable if 10 Business Days is not practicable) prior to the
incurrence of such Other Pari PassuNotes Priority Secured Indebtedness or
Unsecured Longer-Term Indebtedness, the Borrower shall have provided notice to
the Administrative Agent of the terms thereof that do not satisfy the
requirements for such type of Indebtedness set forth in the respective
definitions herein, which notice shall contain reasonable detail of the terms
thereof and an unconditional offer by the Borrower to amend this Agreement to
the extent necessary such that the financial covenants and Events of Default, as
applicable, in this Agreement shall be as restrictive as such provisions in such
Other Pari Passu Secured Indebtedness, Notes Priority Secured Indebtedness or
Unsecured Longer-Term Indebtedness, as applicable. If any such Modification
Offer is accepted by the Required Lenders within 10 Business Days of receipt of
such offer, this Agreement shall be deemed automatically amended (and, upon the
request of the Administrative Agent or the Required Lenders, the Borrower shall
promptly enter into a written amendment evidencing such amendment), mutatis
mutandis, solely to reflect all or some of such more restrictive financial
covenants or events of default as elected by the Required Lenders.

“Monetization” means, with respect to any Portfolio Investment included in
Credit Facility First Priority Collateral, any Asset Sale or Return of Capital
with respect to such Portfolio Investment or receipt of any recovery in respect
of any claim with respect to such Portfolio Investment in any proceeding
relating to the issuer or borrower thereunder under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multicurrency Revolving Commitment” means, with respect to each Multicurrency
Revolving Lender, the commitment of such Multicurrency Revolving Lender to make
Loans, and to acquire participations in Letters of Credit denominated in Dollars
and in Agreed Foreign Currencies hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Revolving Multicurrency Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to timeas of 11:59 p.m., New York City time, on the Amendment No. 1 Effective
Date pursuant to Section 2.07 or as otherwise provided in this Agreement and,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04, and (c) reduced from time to time as provided
in this Agreement. The initial amount of each Lender’s Multicurrency Revolving
Commitment is set forth on Schedule I, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Multicurrency Revolving
Commitment, as applicable. The initialAs of the Amendment No. 1 Effective Date,
after giving effect to Section 2.07(a), the aggregate principal amount of the
Lenders’ Multicurrency Revolving Commitments is $283,333,333.3438,333,333.33.

 

 



“Multicurrency Revolving Lender” means the Persons listed on Schedule I as
having Multicurrency Revolving Commitments and any other Person that shall have
become a party hereto pursuant to an Assignment and Assumption that provides for
it to assume a Multicurrency Revolving Commitment or to acquire Revolving
Multicurrency Credit Exposure, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption in accordance with the
terms hereof.

“Multicurrency Revolving Loan” means a Loan denominated in Dollars or in an
Agreed Foreign Currency under the Multicurrency Revolving Commitments pursuant
to Section 2.01(b).

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any of its ERISA Affiliates makes
any contributions.

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

“Net Asset SaleMonetization Proceeds” means, with respect to any Asset
SaleMonetization, an amount equal to (i) the sum of Cash payments and Cash
Equivalents received by the Obligors fromin connection with such Asset
SaleMonetization (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (ii) (w) payments of
unassumed liabilities relating to the assets sold or otherwise disposed of at
the time, or within 30 days after, the date of such Asset SaleMonetization, (x)
any costs, fees, commissions, premiums and expenses incurred by any Obligor
directly incidental to such Asset SaleMonetization, including reasonable legal
fees and expenses, (y) all taxes paid or reasonably estimated to be payable by
any Obligor as a result of such Asset SaleMonetization (after taking into
account any available tax credits or deductions), and (z) reserves for
indemnification, purchase price adjustments or analogous arrangements reasonably
estimated by any Obligor in connection with such Asset SaleMonetization;
provided that, if the amount of any estimated reserves pursuant to this clause
(z) exceeds the amount actually required to be paid in cash in respect of
indemnification, purchase price adjustments or analogous arrangements for such
Asset SaleMonetization, the aggregate amount of such excess shall constitute Net
Asset SaleMonetization Proceeds (as of the date the Borrower determines such
excess exists).

“Non-LIBOR Quoted Currency” means Canadian Dollars and AUD.

“Notes Priority Secured Indebtedness” means (i) the Secured Notes and (ii) any
Indebtedness of an Obligor (which may be Guaranteed by one or more other
Obligors) that, in each case, (a) is secured pursuant to the Security Documents
as described in clause (d) of this definition, (b) has no amortization prior to
(other than for amortization in an amount not greater than 1% of the aggregate
initial principal amount of such Indebtedness per year), and a final maturity
date not earlier than six months after the Final Maturity Date, except to the
extent such mandatory redemption is contingent upon the happening of an event
that is not certain to occur (including, without limitation, a change of control
or bankruptcy) (it being understood that neither the conversion features into
Permitted Equity Interests under convertible notes (as well as the triggering of
such conversion and/or settlement thereof), nor any mandatory prepayment
provisions as a result of any borrowing base or collateral base deficiency, in
any case shall constitute “amortization” for the purposes of this definition,
(c) is incurred pursuant to documentation that, taken as a whole, is not
materially more restrictive than market terms for substantially similar debt of
other similarly situated borrowers as determined by the chief financial officer
of the Borrower in his or her reasonable judgment or, if such transaction is not
one in which there are market terms for substantially similar debt of other
similarly situated borrowers, on terms that are negotiated in good faith on an
arm’s length basis (except, in each case, other than financial covenants,
covenants governing the borrowing base and events of default (other than events
of default customary in indentures or similar instruments that have no analogous
provisions in credit agreements generally and provisions relating to
requirements with respect to the value of the Secured Notes Priority
Collateral), which shall be not materially more restrictive upon the Borrower
and its Subsidiaries, while any Commitments or Loans are outstanding, than those
set forth in this Agreement; provided that, the Borrower may incur any Notes
Priority Secured Indebtedness that otherwise would not meet the requirements set
forth in this parenthetical of this clause (c) if it has duly made a
Modification Offer (it being understood that put rights or repurchase or
redemption obligations arising out of circumstances that would constitute a
“fundamental change” (as such term is customarily defined in convertible note
offerings) or an Event of Default shall not be deemed to be more restrictive for
purposes of this definition), and (d) is not secured by any assets of any
Obligor other than pursuant to the Security Documents and the holders of which,
or the agent, trustee or representative of such holders have agreed to be bound
by the provisions of the Security Documents applicable to Notes Priority Secured
Indebtedness.

 

 



“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate for such day and (b) the Overnight Bank Funding Rate for such day (or for
any day that is not a Business Day, for the immediately preceding Business Day);
provided that if none of such rates are published for any day that is a Business
Day, the term “NYFRB Rate” means the rate for a federal funds transaction quoted
at 11:00 a.m. (New York City time) on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of any Loan Party hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Pari Passu Secured Indebtedness” means, as at any date, Indebtedness
(other than Indebtedness under this Agreement) of an Obligor (which may be
Guaranteed by one or more other Obligors) that (a) is secured pursuant to the
Security Documents as described in clause (d) of this definition, (b) has no
amortization prior to (other than for amortization in an amount not greater than
1% of the aggregate initial principal amount of such Indebtedness per year), and
a final maturity date not earlier than six months after the Final Maturity Date
(it being understood that neither the conversion features into Permitted Equity
Interests under convertible notes (as well as the triggering of such conversion
and/or settlement thereof), nor any mandatory prepayment provisions as a result
of any borrowing base or collateral base deficiency, in any case shall
constitute “amortization” for the purposes of this definition, provided that if
any mandatory prepayment is required under such Other Pari Passu Secured
Indebtedness, the Borrower shall offer to repay Loans (and provide cover for
Letters of Credit) in an amount at least equal to the Lenders ratable share of
such payment, (c) is incurred pursuant to documentation that, taken as a whole,
is not materially more restrictive than market terms for substantially similar
debt of other similarly situated borrowers as determined by the chief financial
officer of the Borrower in his or her reasonable judgment or, if such
transaction is not one in which there are market terms for substantially similar
debt of other similarly situated borrowers, on terms that are negotiated in good
faith on an arm’s length basis (except, in each case, other than financial
covenants, covenants governing the borrowing base and events of default (other
than events of default customary in indentures or similar instruments that have
no analogous provisions in this Agreement or credit agreements generally), which
shall be no more restrictive upon the Borrower and its Subsidiaries, while any
Commitments or Loans are outstanding, than those set forth in this Agreement;
provided that, the Borrower may incur any Other Pari Passu Secured Indebtedness
that otherwise would not meet the requirements set forth in this parenthetical
of this clause (c) if it has duly made a Modification Offer (it being understood
that put rights or repurchase or redemption obligations arising out of
circumstances that would constitute a “fundamental change” (as such term is
customarily defined in convertible note offerings) or an Event of Default shall
not be deemed to be more restrictive for purposes of this definition)), and (d)
is not secured by any assets of any Obligor other than pursuant to the Security
Documents and the holders of which, or the agent, trustee or representative of
such holders have agreed to be bound by the provisions of the Security Documents
applicable to Other Pari Passu Secured Indebtedness.in an amount not to exceed
$0.

 

 



“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Investment Policies, provided that such Indebtedness does not arise
in connection with the purchase of Portfolio Investments other than Cash
Equivalents and U.S. Government Securities and (c) Indebtedness in respect of
judgments or awards so long as such judgments or awards do not constitute an
Event of Default under clause (l) of Article VII.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or any other excise or property Taxes, charges or
similar levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, receipt of payments under, receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar transactions by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

“Participation Interest” means a participation interest in a loan (and not an
“instrument” or “security” for purposes of the Uniform Commercial Code) that at
the time of acquisition satisfies each of the following criteria: (a) such loan
would constitute a Portfolio Investment were it acquired directly by the
Borrower or any other Obligor, (b) the seller of the participation is an
Excluded Subsidiary of the Borrower, (c) the entire purchase price for such
participation is paid in full at the time of its acquisition, and (d) the
participation provides the participant all of the economic benefit and risk of
the whole or part of such Portfolio Investment that is the subject of such
participation.

 

 



“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the U.S. Pension Benefit Guaranty Corporation as referred to and
defined in ERISA and any successor entity performing similar functions.

“Permitted Equity Interests” means stock of the Borrower that after its issuance
is not subject to any agreement between the holder of such stock and the
Borrower where the Borrower is required to purchase, redeem, retire, acquire,
cancel or terminate any such stock unless such Permitted Equity Interests
satisfy the applicable requirements set forth in the definition of “Unsecured
Longer-Term Indebtedness” and are treated as Unsecured Longer-Term Indebtedness.

“Permitted Indebtedness” means, collectively, Other Pari Passu Secured
Indebtedness, Notes Priority Secured Indebtedness and Unsecured Longer-Term
Indebtedness.

“Permitted Liens” means: (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, landlord, storage and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than Liens in respect of employee
benefit plans arising under ERISA or Section 4975 of the Code) or to secure
public or statutory obligations; (e) Liens securing the performance of, or
payment in respect of, bids, insurance premiums, deductibles or co-insured
amounts, tenders, government or utility contracts (other than for the repayment
of borrowed money), surety, stay, customs and appeal bonds and other obligations
of a similar nature incurred in the ordinary course of business; (f) Liens
arising out of judgments or awards that have been in force for less than the
applicable period for taking an appeal so long as such judgments or awards do
not constitute an Event of Default under clause (l) of Article VII; (g)
customary rights of setoff, banker’s lien, security interest or other like right
upon (i) deposits of cash in favor of banks or other depository institutions in
which such cash is maintained in the ordinary course of business, (ii) cash and
financial assets held in securities accounts in favor of banks and other
financial institutions with which such accounts are maintained in the ordinary
course of business and (iii) assets held by a custodian in favor of such
custodian in the ordinary course of business securing payment of fees,
indemnities, charges for returning items and other similar obligations; (h)
Liens arising solely from precautionary filings of financing statements under
the Uniform Commercial Code of the applicable jurisdictions in respect of
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; (i) easements, rights of way, zoning restrictions
and similar encumbrances on real property and minor irregularities in the title
thereto that do not interfere with or affect in any material respect the
ordinary course conduct of the business of the Borrower and its Subsidiaries;
(j) Liens in favor of any escrow agent solely on and in respect of any cash
earnest money deposits made by any Obligor in connection with any letter of
intent or purchase agreement (to the extent that the acquisition or disposition
with respect thereto is otherwise permitted hereunder); and (k) precautionary
Liens, and filings of financing statements under the Uniform Commercial Code,
covering assets sold or contributed to any Person not prohibited hereunder.

 

 



“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on SBA’s then applicable form (or the applicable form at
the time such guarantee was entered into).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any of its ERISA Affiliates is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Portfolio Investment” means any investment (which, for the avoidance of doubt,
may be in the form of a direct investment by an Obligor or in the form of a
Participation Interest) held by the Obligors in their asset portfolio or
consisting of an equity interest in an Excluded Subsidiary (and solely for
purposes of determining the Borrowing Base, and of Sections 6.02(d), 6.03(d) and
6.04(d) and clause (p) of Article VII, Cash and Cash Equivalents, excluding Cash
pledged as cash collateral for Letters of Credit). Without limiting the
generality of the foregoing, it is understood and agreed that any Portfolio
Investments that have been contributed or sold, purported to be contributed or
sold or otherwise transferred to any Excluded Subsidiary, or held by any
Controlled Foreign Corporation, Subsidiary of a Controlled Foreign Corporation
or FSHCO, shall not be treated as Portfolio Investments. Notwithstanding the
foregoing, nothing herein shall limit the provisions of Section 5.12(b)(i),
which provides that, for purposes of this Agreement, all determinations of
whether an investment is to be included as a Portfolio Investment shall be
determined on a settlement-date basis (meaning that any investment that has been
purchased will not be treated as a Portfolio Investment until such purchase has
settled, and any Portfolio Investment which has been sold will not be excluded
as a Portfolio Investment until such sale has settled), provided that no such
investment shall be included as a Portfolio Investment to the extent it has not
been paid for in full.

“Pounds Sterling” means the lawful currency of England.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

 

 



“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.19.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on September 30, 2018.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the Currency is Canadian Dollars, AUD or Pounds
Sterling, the first day of such Interest Period, (ii) if the Currency is Euro,
two TARGET Days before the first day of such Interest Period, and (iii) for any
other Currency, two Business Days prior to the commencement of such Interest
Period the Business Day (unless, in each case, market practice differs in the
relevant market where the Eurocurrency Rate for such Currency is to be
determined, in which case the Quotation Day will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Day
will be the last of those days).

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii)(A).

“Refinancing” means the refinancing of all outstanding Indebtedness of the
Borrower and its Subsidiaries (other than the Gladwyne Facility) outstanding
immediately prior to the Effective Date other than Indebtedness permitted to
remain outstanding pursuant to Sections 6.01(d), (e), (f), (j) and (k).

“Register” has the meaning set forth in Section 9.04.

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, trustees,
administrators, employees, agents, managers, advisors and representatives of
such Person and of such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having outstanding Term Loans,
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total outstanding Term Loans, Revolving Credit Exposures and
unused Commitments at such time. The Required Lenders of a Class (which shall
include the terms “Required Dollar Revolving Lenders” and “Required
Multicurrency Revolving Lenders”) means Lenders having outstanding Term Loans,
Revolving Credit Exposures and unused Commitments of such Class representing
more than 50% of the sum of the total outstanding Term Loans, Revolving Credit
Exposures and unused Commitments of such Class at such time; provided that the
Revolving Credit Exposures and unused Commitments of any Defaulting Lenders
shall be disregarded in the determination of Required Lenders of a Class to the
extent provided for in Section 2.18.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

 



“Responsible Officer” means the president, Financial Officer or other executive
officer of the Borrower.

“Restricted Equity Interests” means any Equity Interests if the grant of a
security interest therein would constitute or result in a breach or termination
pursuant to the terms of, or a default under, the terms thereunder or under any
contract, property rights, obligation, instrument or agreement related thereto.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (other than any equity awards granted to employees,
officers, directors and consultants of the Borrower or any of its Affiliates),
provided, for clarity, neither the conversion of convertible debt into capital
stock nor the purchase, redemption, retirement, acquisition, cancellation or
termination of convertible debt made solely with capital stock (other than
interest or expenses or fractional shares, which may be payable in cash) shall
be a Restricted Payment hereunder.

“Return of Capital” means any return of capital received by the Obligors in
respect of the outstanding principal of any Portfolio Investment (whether at
stated maturity, by acceleration or otherwise) and any net cash proceeds of the
sale of any property or assets pledged as collateral in respect of such
Portfolio Investment to the extent the Obligor is permitted to retain all such
proceeds (under law or contract) minus all taxes paid or reasonably estimated to
be payable by the Borrower or the relevant Subsidiaries as a result of such
return of capital or receipt of proceeds (after taking into account any
available tax credits or deductions) minus any costs, fees, commissions,
premiums and expenses incurred the Obligors directly incidental to such return
of capital or receipt of proceeds, including reasonable legal fees and expenses.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an Agreed
Foreign Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Agreed Foreign Currency and (iii) such additional dates as the
Administrative Agent shall reasonably and in good faith determine or the
Required Lenders shall reasonably and in good faith require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Agreed Foreign Currency, (ii)
each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the applicable
Issuing Bank under any Letter of Credit denominated in an Agreed Foreign
Currency and (iv) such additional dates as the Administrative Agent shall
reasonably and in good faith determine or the Required Lenders shall reasonably
and in good faith require.

“Revolving Commitment” means, collectively, the Dollar Revolving Commitments and
the Multicurrency Revolving Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

 

 



“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Loans at such
time made or incurred under the Dollar Revolving Commitments.

“Revolving Facility Commitment Termination Date” means February 16, 2022.

“Revolving Loan” means the Dollar Revolving Loans and the Multicurrency
Revolving Loans.

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding Dollar Equivalent of such Lender’s Loans at
such time, made or incurred under the Multicurrency Revolving Commitments, and
its LC Exposure.

“RIC” means a person qualifying for treatment as a “regulated investment
company” under Sub-chapter M of the Code.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., a New York
corporation, or any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of comprehensive Sanctions
(at the time of this Agreement, Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person subject of any Sanctions
administered or enforced by, or listed in any Sanctions-related list of
designated Persons maintained by, the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority having jurisdiction over the Borrower or its Subsidiaries or any
Lender, (b) any Person located, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clause (a) or (b).“Sanctions” means all economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, or (b) the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom or other relevant sanctions authority having jurisdiction over the
Borrower or its Subsidiaries or any Lender.

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

“SBIC Equity Commitment” means a commitment by the Borrower to make one or more
capital contributions to an SBIC Subsidiary.

“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x) either (i) a small business
investment company licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) pursuant to the Small Business
Investment Act of 1958, as amended or (ii) any wholly-owned, directly or
indirectly, Subsidiary of an entity referred to in clause (i) of this definition
and (y) designated by the Borrower (as provided below) as an SBIC Subsidiary, so
long as:

 

 



(a)       other than pursuant to a Permitted SBIC Guarantee or the requirement
by the SBA that the Borrower make an equity or capital contribution to the SBIC
Subsidiary in connection with its incurrence of SBA Indebtedness (provided that
such contribution is permitted by Section 6.03(d) and is made substantially
contemporaneously with such incurrence), no portion of the Indebtedness or any
other obligations (contingent or otherwise) of such Person (i) is Guaranteed by
the Borrower or any of its Subsidiaries (other than any SBIC Subsidiary), (ii)
is recourse to or obligates the Borrower or any of its Subsidiaries (other than
any SBIC Subsidiary) in any way, or (iii) subjects any property of the Borrower
or any of its Subsidiaries (other than any SBIC Subsidiary) to the satisfaction
thereof, other than Equity Interests in any SBIC Subsidiary pledged to secure
such Indebtedness;

(b)       other than pursuant to a Permitted SBIC Guarantee, neither the
Borrower nor any of its Subsidiaries has any material contract, agreement,
arrangement or understanding with such Person other than on terms no less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from Persons that are not Affiliates of the Borrower or such
Subsidiary;

(c)       neither the Borrower nor any of its Subsidiaries (other than any SBIC
Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and

(d)       such Person has not Guaranteed or become a co-borrower under, and has
not granted a security interest in any of its properties to secure, and the
Equity Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.

Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.

“Screen Rate” means the LIBO Screen Rate and the Local Screen Rates collectively
and individually as the context may require.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

“Secured Notes” means $500.0 million aggregate principal amount of senior
secured notes due 2023 issued by the Borrower on the Effective Date under the
Secured Notes Indenture.

“Secured Notes Priority Collateral” has the meaning set forth in the Guarantee
and Security Agreement.

“Secured Notes Indenture” means that certain indenture, dated as of the
Effective Date, by and between the Borrower and U.S. Bank National Association,
as trustee.

“Secured Parties” has the meaning set forth in the Guarantee and Security
Agreement.

“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Collateral Agency Agreement, all Uniform Commercial Code financing
statements filed with respect to the security interests in personal property
created pursuant to the Guarantee and Security Agreement and all other
assignments, pledge agreements, security agreements, intercreditor agreements,
control agreements and other instruments executed and delivered at any time by
any of the Obligors pursuant to the Guarantee and Security Agreement or
otherwise providing or relating to any collateral security for any of the
Secured Obligations under and as defined in the Guarantee and Security
Agreement.

 

 



“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).

“Shared Collateral” has the meaning set forth in the Guarantee and Security
Agreement.

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity for the Borrower and its Subsidiaries at such date.

“Significant Subsidiary” means, at any time of determination, any (a) Obligor or
(b) any other Subsidiary that, on a consolidated basis with its Subsidiaries,
has aggregate assets or aggregate revenues greater than 10% of the aggregate
assets or aggregate revenues of the Borrower and its Subsidiaries, taken as a
whole, at such time.

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest or such issuer’s
affiliates, provided that (a) such Lien was created to secure Indebtedness owing
by such issuer to such creditors, (b) such Indebtedness was (i) in existence at
the time the Obligors acquired such Equity Interest, (ii) incurred or assumed by
such issuer substantially contemporaneously with such acquisition or (iii)
already subject to a Lien granted to such creditors and (c) unless such Equity
Interest is not intended to be included in the Collateral, the documentation
creating or governing such Lien does not prohibit the inclusion of such Equity
Interest in the Collateral.

“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
11:00 a.m. Toronto, Ontario time, (ii) in relation to a Loan in a LIBOR Quoted
Currency, as of 11:00 a.m., London time, and (iii) in relation to a Loan in AUD,
as of 11:00 a.m., Sydney, Australia time.

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors) and (c)
representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations.

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
applicable maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

 



“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Domestic Subsidiary of the Borrower that is a
guarantor under the Guarantee and Security Agreement. It is understood and
agreed that Excluded Subsidiaries shall not be required to be Subsidiary
Guarantors.

“Supported QFC” has the meaning assigned to it in Section 9.19.

“Syndication Agent” means Société Générale, in its capacity as syndication agent
hereunder.

“TARGET Day” means any day on which the TARGET2 is open.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in Euros.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings (including backup withholding), assessments or fees
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tender Offer” means an all-cash tender offer for the Borrower’s shares of
common stock that may be proposed to be commenced in connection with the initial
listing of the Borrower’s shares of common stock.

“Term Loan” means a Loan denominated in Dollars made by a Term Lender pursuant
to Section 2.01(c). As of the Amendment No. 1 Effective Date, the aggregate
principal amount of outstanding Term Loans is $231,666,666.66.

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make Term Loans hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.07 or as otherwise provided in this Agreement and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Term Loan Commitment is set
forth on Schedule I, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Term Loan Commitment, as applicable. The initial
aggregate amount of the Lenders’ Term Loan Commitments is $195,000,000.

 

 



“Term Loan Lender” means the Persons listed on Schedule I as having Term Loan
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Term Loan
Commitment, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise.

“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder (other than Unasserted Contingent
Obligations) shall have been paid in full and all Letters of Credit shall have
(v) expired, (w) terminated, or (x) been cash collateralized, or otherwise been
backstopped, in each case, in a manner reasonably acceptable to the relevant
Issuing Bank and all LC Disbursements then outstanding shall have been
reimbursed.

“Transactions” means (i) the execution, delivery and performance by the Borrower
of this Agreement and the other Loan Documents and the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder on
the Effective Date, (ii) the issuance and sale of the Secured Notes, (iii) the
consummation of the Refinancing and (iv) the payment of all fees, costs and
expenses in connection with the foregoing.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unasserted Contingent Obligations” means all (i) unasserted contingent
indemnification obligations not then due and payable and (ii) unasserted expense
reimbursement obligations not then due and payable. For the avoidance of doubt,
“Unasserted Contingent Obligations” shall not include any reimbursement
obligations in respect of any Letter of Credit.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii)(B).

“Unsecured Longer-Term Indebtedness” means any Indebtedness of an Obligor (which
may be Guaranteed by one or more other Obligors) that (a) has no amortization
prior to, and a final maturity date not earlier than, six months after the Final
Maturity Date except to the extent such mandatory redemption is contingent upon
the happening of an event that is not certain to occur (including, without
limitation, a change of control or bankruptcy) (it being understood that the
conversion features into Permitted Equity Interests under convertible notes (as
well as the triggering of such conversion and/or settlement thereof solely with
Permitted Equity Interests, except in the case of interest or expenses or
fractional shares (which may be payable in cash)) shall not constitute
“amortization” for the purposes of this definition), (b) is incurred pursuant to
terms that are substantially comparable (or more favorable than market) to
market terms for substantially similar debt of other similarly situated
borrowers as reasonably determined in good faith by the Borrower, or, if such
transaction is not one in which there are market terms for substantially similar
debt of other similarly situated borrowers, on terms that are negotiated in good
faith on an arm’s length basis (in each case, other than financial covenants,
covenants governing the borrowing base and events of default (other than events
of default customary in indentures or similar instruments that have no analogous
provisions to this Agreement or credit agreements generally), which shall be no
more restrictive upon the Borrower and its Subsidiaries, while any Commitments
or Loans are outstanding, than those set forth in this Agreement; provided that,
the Borrower may incur any Unsecured Longer-Term Indebtedness that otherwise
would not meet the requirements set forth in this parenthetical of this clause
(b) if it has duly made a Modification Offer (it being understood that put
rights or repurchase or redemption obligations arising out of circumstances that
would constitute a “fundamental change” (as such term is customarily defined in
convertible note offerings) or be Events of Default shall not be deemed to be
more restrictive for purposes of this definition)), and (c) is not secured by
any assets of any Obligor. For the avoidance of doubt, Unsecured Longer-Term
Indebtedness shall also include any refinancing, refunding, renewal or extension
of any Unsecured Longer-Term Indebtedness so long as such refinanced, refunded,
renewed or extended Indebtedness continues to satisfy the requirements of this
definition. Notwithstanding the foregoing, the term Unsecured Longer-Term
Indebtedness shall include any Disqualified Equity Interests and Permitted
Equity Interests so long as the Borrower is not permitted or required to
purchase, redeem, retire, acquire, cancel or terminate any such Equity Interest
(other than (x) as a result of a change of control or asset sale or (y) in
connection with any purchase, redemption, retirement, acquisition, cancellation
or termination with, or in exchange for, Equity Interest) prior to the date that
is six months after the Maturity Date.

 

 



“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.19.

“Valuation Policy” has the meaning assigned to such term in Section
5.12(b)(ii)(B).

“Value” has the meaning assigned to such term in Section 5.13.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Sections 4203 and 4205 of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

 



SECTION 1.02.         Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan,” “Dollar Revolving Loan” or “Multicurrency Revolving Loan”), by Type
(e.g., an “ABR Loan”) or by Class and Type (e.g., a “Multicurrency Eurocurrency
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Dollar Borrowing” or “Multicurrency Borrowing”), by Type (e.g., an “ABR
Borrowing”) or by Class and Type (e.g., a “Multicurrency Eurocurrency
Borrowing”). Loans and Borrowings may also be identified by Currency.

SECTION 1.03.         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented, renewed or otherwise modified
(subject to any restrictions on such amendments, supplements, renewals or
modifications set forth herein or therein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on such successors and assigns set forth herein),
(c) the words “herein,” “hereof’ and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. For the avoidance of doubt, any cash
payment (other than any cash payment on account of interest) made by the
Borrower in respect of any conversion features in any convertible securities
that may be issued by the Borrower shall constitute a “regularly scheduled
payment, prepayment or redemption of principal and interest” within the meaning
of clause (a) of Section 6.12. Solely for purposes of this Agreement, any
references to “obligations” owed by any Person under any Hedging Agreement shall
refer to the amount that would be required to be paid by such Person if such
Hedging Agreement were terminated at such time (after giving effect to any
netting agreement).

SECTION 1.04.         Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Borrower,
Administrative Agent and Lenders agree to enter into negotiations in good faith
in order to amend such provisions of this Agreement so as to equitably reflect
such change to comply with GAAP with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
change to comply with GAAP as if such change had not been made; provided,
however, until such amendments to equitably reflect such changes are effective
and agreed to by the Borrower, the Administrative Agent and the Required
Lenders, the Borrower’s compliance with such financial covenants shall be
determined on the basis of GAAP as in effect and applied immediately before such
change shall have become effective until such notice shall have been withdrawn
or such provision amended in accordance herewith. The Borrower covenants and
agrees with the Lenders that whether or not the Borrower may at any time adopt
Financial Accounting Standards Board Accounting Standards Codification 820 (or
any other Financial Accounting Standard having a similar result or effect),
Financial Accounting Standard No. 159 (or successor standard solely as it
relates to fair valuing liabilities) or accounts for liabilities acquired in an
acquisition on a fair value basis pursuant to Financial Accounting Standard No.
141(R) (or successor standard solely as it relates to fair valuing liabilities),
all determinations of compliance with the terms and conditions of this Agreement
shall be made on the basis that the Borrower has not adopted Financial
Accounting Standards Board Accounting Standards Codification 820, Financial
Accounting Standard No. 159 (or such successor standard solely as it relates to
fair valuing liabilities) or, in the case of liabilities acquired in an
acquisition, Financial Accounting Standard No. 141(R) (or such successor
standard solely as it relates to fair valuing liabilities). The Borrower shall
at all times continue to account for total return swaps as they are accounted
for in the Borrower’s consolidated financial statements for the year ended
December 31, 2017.

 

 



SECTION 1.05.         Currencies; Currency Equivalents.

(a)              Currencies Generally. At any time, any reference in the
definition of the term “Agreed Foreign Currency” or in any other provision of
this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the Effective Date. For purposes of determining (i) the
Covered Debt Amount and (ii) the Borrowing Base or the Value of any Portfolio
Investment, the outstanding principal amount of any Borrowing or Letter of
Credit that is denominated in any Foreign Currency or the Value of any Portfolio
Investment that is denominated in any Foreign Currency shall be deemed to be the
Dollar Equivalent of the amount of the Foreign Currency of such Borrowing,
Letter of Credit or Portfolio Investment, as the case may be, determined as of
the date of such Borrowing or Letter of Credit (determined in accordance with
the last sentence of the definition of the term “Interest Period”) or the date
of valuation of such Portfolio Investment, as the case may be. Wherever in this
Agreement in connection with a Borrowing or Loan an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
such Foreign Currency). Without limiting the generality of the foregoing, for
purposes of determining compliance with any basket in this Agreement, in no
event shall the Borrower or any Obligor be deemed to not be in compliance with
any such basket solely as a result of a change in exchange rates.

(b)             The Administrative Agent (or, in the case of an LC Disbursement,
the applicable Issuing Bank), shall determine the exchange rate to be used in
determining the Dollar Equivalent Amount of outstanding Loans and Letters of
Credit as of each Revaluation Date. Such exchange rates shall become effective
as of such Revaluation Date and shall, except as contemplated by paragraph (a)
above, be the exchange rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.

(c)              Special Provisions Relating to Euro. Each obligation hereunder
of any party hereto that is denominated in the National Currency of a state that
is not a Participating Member State on the Effective Date shall, effective from
the date on which such state becomes a Participating Member State, be
redenominated in Euro in accordance with the legislation of the European Union
applicable to the European Monetary Union; provided that, if and to the extent
that any such legislation provides that any such obligation of any such party
payable within such Participating Member State by crediting an account of the
creditor can be paid by the debtor either in Euros or such National Currency,
such party shall be entitled to pay or repay such amount either in Euros or in
such National Currency. If the basis of accrual of interest or fees expressed in
this Agreement with respect to an Agreed Foreign Currency of any country that
becomes a Participating Member State after the date on which such currency
becomes an Agreed Foreign Currency shall be inconsistent with any convention or
practice in the interbank market for the basis of accrual of interest or fees in
respect of the Euro, such convention or practice shall replace such expressed
basis effective as of and from the date on which such state becomes a
Participating Member State; provided that, with respect to any Borrowing
denominated in such currency that is outstanding immediately prior to such date,
such replacement shall take effect at the end of the Interest Period therefor.

 

 



Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Effective Date; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

SECTION 1.06.         Interest Rates. The Administrative Agent does not warrant
or accept responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the rates in the
definition of “Adjusted Eurocurrency Rate” or with respect to any comparable or
successor rates thereto, or replacements rate therefor.

SECTION 1.07.         Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
amount of such Letter of Credit available to be drawn at such time; provided
that with respect to any Letter of Credit that, by its terms or the terms of any
Letter of Credit Agreement related thereto, provides for one or more automatic
increases in the available amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum amount is available to
be drawn at such time.

SECTION 1.08.         Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

ARTICLE II

THE CREDITS

SECTION 2.01.         The Commitments. Subject to the terms and conditions set
forth herein:

(a) each Dollar Revolving Lender severally agrees to make Loans in Dollars to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Dollar
Credit Exposure exceeding such Lender’s Dollar Revolving Commitment, (ii) the
aggregate Revolving Dollar Credit Exposure of all of the Lenders exceeding the
Dollar Revolving Commitments, or (iii) the total Covered Debt Amount exceeding
the Borrowing Base then in effect;

 

 



(b) each Multicurrency Revolving Lender severally agrees to make Multicurrency
Revolving Loans to the Borrower from time to time during the Availability Period
(but not on the Amendment No. 1 Effective Date) in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Multicurrency Credit
Exposure exceeding such Lender’s Multicurrency Revolving Commitment, (ii) the
aggregate Revolving Multicurrency Credit Exposure of all of the Lenders
exceeding the Multicurrency Revolving Commitments, or (iii) the total Covered
Debt Amount exceeding the Borrowing Base then in effect; and

(c) each Term Loan Lender severally agrees to make a Term Loan to the Borrower
in a single draw on the Effective Date in an aggregate principal amount equal to
such Lender’s Term Loan Commitment; and.

(d)       The Borrower may reallocate all or a portion (in an amount of at least
$10,000,000) of any Lender’s Dollar Revolving Commitments to Multicurrency
Revolving Commitments or all or a portion (in an amount of at least $10,000,000)
of any Lender’s Multicurrency Revolving Commitments to Dollar Revolving
Commitments, by written notice to the Administrative Agent, in form reasonably
satisfactory to the Administrative Agent and with the written consent of any
Lender whose commitment is being reallocated. Upon such reallocation, (i) the
specified amount of such Lender’s Dollar Revolving Commitments or Multicurrency
Revolving Commitments, as applicable, shall be deemed to be converted to an
increase in such Multicurrency Revolving Commitments or Dollar Revolving
Commitments, as applicable, for all purposes hereof and (ii) each Revolving
Lender shall purchase or sell Dollar Revolving Loans and/or Multicurrency
Revolving Loans, as applicable, at par to the other Lenders as specified by the
Administrative Agent in an amount necessary such that, after giving effect to
all such purchases and sales, each Revolving Lender shall have funded its pro
rata share of the entire amount of the then outstanding Dollar Revolving Loans
and Multicurrency Revolving Loans.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans. Term Loans
that are prepaid may not be reborrowed.

SECTION 2.02.         Loans and Borrowings.

(a)              Obligations of Lenders. Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Currency and Type made by the
applicable Lenders ratably in accordance with their respective Commitments of
the same Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)             Type of Loans. Subject to Section 2.12, (i) each Borrowing of a
Class shall be constituted entirely of ABR Loans or of Eurocurrency Loans of
such Class denominated in a single Currency as the Borrower may request in
accordance herewith. Each Borrowing denominated in an Agreed Foreign Currency
shall be constituted entirely of Eurocurrency Loans. Each Lender at its option
may make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

 



(c)              Minimum Amounts. Each Borrowing (whether Eurocurrency or ABR),
other than a Conduit Shortfall Borrowing, shall be in an aggregate amount of
$1,000,000 or a larger multiple of $100,000 or, with respect to any Agreed
Foreign Currency, such smaller minimum amount as may be agreed to by the
Administrative Agent; provided that a Borrowing of a Class may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments of such Class or that is required to finance the reimbursement of an
LC Disbursement of such Class as contemplated by Section 2.04(f). Borrowings of
more than one Class, Currency and Type may be outstanding at the same time.

(d)             Limitations on Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request (or
to elect to convert to or continue as a Eurocurrency Borrowing) any Borrowing if
the Interest Period requested therefor would end after the Final Maturity Date.

SECTION 2.03.         Requests for Borrowings.

(a)              Notice by the Borrower. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by submitting a Borrowing
Request (i) in the case of a Eurocurrency Borrowing denominated in Dollars or
Canadian Dollars, not later than 12:00 p.m. noon, New York City time, three
Business Days before the date of the proposed Borrowing, (ii) in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency (other than Canadian
Dollars), not later than 12:00 p.m. noon, New York City time, four Business Days
before the date of the proposed Borrowing and (iii) in the case of an ABR
Borrowing, not later than 12:00 p.m. noon, New York City time, (or 2:00 p.m.,
New York City time in the case of a Conduit Shortfall Borrowing) on the date of
the proposed Borrowing. Each such Borrowing Request shall be irrevocable and
shall be signed by a Responsible Officer of the Borrower.

(b)             Content of Borrowing Requests. Each Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i)            whether such Borrowing is to be made under the Term Loan
Commitments, the Dollar Revolving Commitments or the Multicurrency Revolving
Commitments; (and, in the case of a Borrowing Request in respect of Revolving
Loans, Borrower shall calculate the pro rata amounts as between Dollar Revolving
Commitments and Multicurrency Revolving Commitments and submit a separate
Borrowing Request for each);

(ii)            the aggregate amount and Currency of the requested Borrowing;

(iii)            the date of such Borrowing, which shall be a Business Day;

(iv)            in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

(v)            in the case of a Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

(vi)            the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

(c)              Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

 

 



(d)             Failure to Elect. If no election as to the Class of a Revolving
Borrowing is specified, then the requested Borrowing shall be a Dollar Revolving
Loan. If no election as to the Currency of a Borrowing is specified, then the
requested Borrowing shall be denominated in Dollars. If no election as to the
Type of a Borrowing is specified, then the requested Borrowing shall be a
Eurocurrency Borrowing. If a Eurocurrency Borrowing is requested (or a Borrowing
will be a Eurocurrency Borrowing pursuant to the preceding sentence), but no
Interest Period is specified, Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

(e)              Waiver of Notice of Initial Borrowing. Notwithstanding anything
to the contrary herein, the Administrative Agent and each Lender hereby waive
the notice requirements set forth in Section 2.03(a) in respect of any Borrowing
to be made on the Effective Date. For the avoidance of doubt, such waiver shall
not affect any future obligations of Borrower to comply with the obligations of
Section 2.03(a) in connection with any Borrowing request.

SECTION 2.04.         Letters of Credit.

(a)              General. Subject to the terms and conditions set forth herein,
in addition to the Loans provided for in Section 2.01, the Borrower may request
any Issuing Bank to issue, at any time and from time to time during the
Availability Period and under the Multicurrency Revolving Commitments, Letters
of Credit denominated in Dollars or in any Agreed Foreign Currency for its own
account or the account of its designee (provided the Obligors shall remain
primarily liable to the Lenders hereunder for payment and reimbursement of all
amounts payable in respect of such Letter of Credit hereunder) in such form as
is acceptable to the Issuing Bank in its reasonable determination and for the
benefit of such named beneficiary or beneficiaries as are specified by the
Borrower. Letters of Credit issued hereunder shall constitute utilization of the
Multicurrency Revolving Commitments up to the aggregate amount then available to
be drawn thereunder. Notwithstanding anything herein to the contrary, no Issuing
Bank shall have any obligation hereunder to issue, and shall not issue, any
Letter of Credit the proceeds of which would be made available to any Person (i)
to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions, (ii) in any manner that would result in a violation of any Sanctions
by any party to this Agreement or (iii) in any manner that would result in a
violation of one or more policies of such Issuing Bank applicable to letters of
credit generally.

(b)             Notice of Issuance, Amendment, Renewal or Extension. To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by e-mail, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount and Currency of
such Letter of Credit, stating that such Letter of Credit is to be issued under
the Multicurrency Revolving Commitments, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. The Administrative Agent will promptly
notify the Lenders following the issuance of any Letter of Credit. If requested
by the applicable Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

 



(c)              Limitations on Amounts. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure of the Issuing Bank (determined for
these purposes without giving effect to the participations therein of the
Lenders pursuant to paragraph (e) of this Section) shall not exceed the Letter
of Credit Sublimit, (ii) the total Revolving Multicurrency Credit Exposures
shall not exceed the aggregate Multicurrency Revolving Commitment, (iii) the
total Covered Debt Amount shall not exceed the Borrowing Base then in effect and
(iv) the aggregate LC Exposure of the applicable Issuing Bank (determined for
these purposes without giving effect to the participations therein of the
Lenders pursuant to paragraph (e) of this Section) shall not exceed its Issuing
Bank Sublimit.

(d)             Expiration Date. Each Letter of Credit shall expire at or prior
to the close of business on the date twelve months after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, twelve months after the then-current expiration date of such Letter of
Credit, so long as such renewal or extension occurs within three months of such
then-current expiration date); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods; provided further, that (x) in no event shall a Letter of Credit expire
after the Revolving Facility Commitment Termination Date unless the Borrower (1)
deposits, on or prior to the Revolving Facility Commitment Termination Date,
into the Letter of Credit Collateral Account Cash, an amount equal to 102% of
the undrawn face amount of all Letters of Credit that remain outstanding as of
the close of business on the Revolving Facility Commitment Termination Date and
(2) pays in full, no later than the Revolving Facility Commitment Termination
Date, all commissions required to be paid by the Borrower with respect to any
such Letter of Credit through the then-current expiration date of such Letter of
Credit and (y) no Letter of Credit shall have an expiry date after the Final
Maturity Date.

(e)              Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by an Issuing
Bank, and without any further action on the part of such Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Multicurrency Revolving Lender,
and each Multicurrency Revolving Lender hereby acquires from such Issuing Bank,
a participation in such Letter of Credit equal to such Lender’s Applicable
Multicurrency Percentage of the aggregate amount available to be drawn under
such Letter of Credit. Each Multicurrency Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the applicable Commitments, provided that no
Multicurrency Revolving Lender shall be required to purchase a participation in
a Letter of Credit pursuant to this Section 2.04(e) if (x) the conditions set
forth in Section 4.02 would not be satisfied in respect of a Borrowing at the
time such Letter of Credit was issued and (y) the Required Multicurrency
Revolving Lenders shall have so notified the Issuing Bank in writing and shall
not have subsequently determined that the circumstances giving rise to such
conditions not being satisfied no longer exist.

In consideration and in furtherance of the foregoing, each Multicurrency
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent in Dollars, for account of the Issuing Bank, such Lender’s
Applicable Multicurrency Percentage of the Dollar Equivalent of each LC
Disbursement made by the Issuing Bank in respect of Letters of Credit promptly
upon the request of the Issuing Bank at any time from the time of such LC
Disbursement until such LC Disbursement is reimbursed by the Borrower or at any
time after any reimbursement payment is required to be refunded to the Borrower
for any reason. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each such payment shall be made in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Multicurrency Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Multicurrency Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to the next
following paragraph, the Administrative Agent shall distribute such payment to
the Issuing Bank or, to the extent that the Multicurrency Revolving Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Multicurrency Revolving Lender pursuant to this paragraph to reimburse
the Issuing Bank for any LC Disbursement shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

 



(f)              Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse the
Issuing Bank in respect of such LC Disbursement by paying to the Administrative
Agent an amount in Dollars equal to the Dollar Equivalent such LC Disbursement
not later than 2:00 p.m. noon, New York City time, on (i) the Business Day that
the Borrower receives notice of such LC Disbursement, if such notice is received
prior to 10:00 a.m., New York City time, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time, provided that, if such LC Disbursement is not less
than $1,000,000, the Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with a Eurocurrency Borrowing having an Interest Period of one month’s
duration of either Class in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting Eurocurrency Borrowing having an Interest Period of one month’s
duration.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Multicurrency Percentage thereof.

(g)             Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by any
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that:

 

 



(i)            each Issuing Bank may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii)            each Issuing Bank shall have the right, in its sole discretion,
to decline to accept such documents and to make such payment if such documents
are not in strict compliance with the terms of such Letter of Credit; and

(iii)            this sentence shall establish the standard of care to be
exercised by each Issuing Bank when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

(h)             Disbursement Procedures. The applicable Issuing Bank shall,
within a reasonable time following its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit. Each
Issuing Bank shall promptly after such examination notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy or e-mail) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
applicable Issuing Bank and the applicable Lenders with respect to any such LC
Disbursement.

(i)               Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
be converted to Dollars based on the Dollar Equivalent amount thereof and shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Eurocurrency Loans having
an Interest Period of one month’s duration; provided that, if the Borrower fails
to reimburse such LC Disbursement within two Business Days following the date
when due pursuant to paragraph (f) of this Section, then the provisions of
Section 2.11(c) shall apply. Interest accrued pursuant to this paragraph shall
be for account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to paragraph (f) of this
Section to reimburse the Issuing Bank shall be for account of such Lender to the
extent of such payment.

(j)               Replacement of the Issuing Bank. An Issuing Bank may be
replaced at any time by written agreement between the Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for account of the replaced Issuing
Bank pursuant to Section 2.10(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter by such successor Issuing Bank and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such successor and any previous Issuing Bank, as the context shall require.
After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank
shall continue to have all the rights and obligations of the Issuing Bank under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

 



(k)             Cash Collateralization. If the Borrower shall be required to
provide cover for LC Exposure pursuant to Section 2.08(a), Section 2.09(c),
Section 2.09(d) or the last paragraph of Article VII, the Borrower shall
immediately deposit into a segregated collateral account or accounts (herein,
collectively, the “Letter of Credit Collateral Account”) in the name and under
the dominion and control of the Administrative Agent, Cash denominated in the
Currency of the Letter of Credit under which such LC Exposure arises in an
amount equal to the amount required under Section 2.08(a), Section 2.09(c),
Section 2.09(d) or the last paragraph of Article VII, as applicable. Such
deposit shall be held by the Administrative Agent as collateral in the first
instance for the LC Exposure under this Agreement and thereafter for the payment
of the “Credit Facility Obligations” under and as defined in the Guarantee and
Security Agreement, and for these purposes the Borrower hereby grants a security
interest to the Administrative Agent for the benefit of the Lenders in the
Letter of Credit Collateral Account and in any financial assets (as defined in
the Uniform Commercial Code) or other property held therein.

SECTION 2.05.         Funding of Borrowings.

(a)              Funding by Lenders. Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., New York City Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Borrowings made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(f) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b)             Presumption by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in the corresponding Currency with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the NYFRB Rate or (ii) in the case of the
Borrower, the interest rate applicable at the time to ABR Loans (in the case of
a Loan denominated in an Agreed Foreign Currency, based on the Dollar Equivalent
Amount thereof). If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
Nothing in this paragraph shall relieve any Lender of its obligation to fulfill
its commitments hereunder, and shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.



 

 

 

SECTION 2.06.      Interest Elections.

(a) Elections by the Borrower for Borrowings. Subject to Section 2.03(d), the
Loans constituting each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have the Interest Period specified in such Borrowing Request. Thereafter,
the Borrower may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing as a Borrowing of the same Type and, in the
case of a Eurocurrency Borrowing, may elect the Interest Period therefor, all as
provided in this Section; provided, however, that (i) a Borrowing of a Class may
only be continued or converted into a Borrowing of the same Class, (ii) a
Borrowing denominated in one Currency may not be continued as, or converted to,
a Borrowing in a different Currency, (iii) no Eurocurrency Borrowing denominated
in a Foreign Currency may be continued if, after giving effect thereto, the
aggregate Revolving Multicurrency Credit Exposures would exceed the aggregate
Multicurrency Revolving Commitments and (iv) a Eurocurrency Borrowing
denominated in a Foreign Currency may not be converted to a Borrowing of a
different Type. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders of the respective Class holding the
Loans constituting such Borrowing, and the Loans constituting each such portion
shall be considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by delivery of a
signed Interest Election Request by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and shall be
signed by a Responsible Officer of the Borrower.

(c) Content of Interest Election Requests. Each Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing (including the Class) to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

 

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Eurocurrency Borrowing of the same Class having an Interest Period of one
month, and (ii) if such Borrowing is denominated in a Foreign Currency, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing no outstanding Eurocurrency Borrowing may have an Interest
Period of more than one month’s duration.

SECTION 2.07.      Termination, Reduction or Increase of the Commitments.

(a) Scheduled Termination. Unless previously terminated, the Revolving
Commitments shall terminate on the Revolving Facility Commitment Termination
Date. The portion of the Dollar Revolving Commitments that is in excess of the
Revolving Dollar Credit Exposure on the Amendment No. 1 Effective Date shall
terminate at 11:59 p.m., New York City time, on the Amendment No. 1 Effective
Date. The portion of the Multicurrency Revolving Commitments that is in excess
of the Revolving Multicurrency Credit Exposure on the Amendment No. 1 Effective
Date shall terminate at 11:59 p.m., New York City time, on the Amendment No. 1
Effective Date. The Term Loan Commitments in effect on the Effective Date shall
terminate upon the making of the Term Loans on the Effective Date.

(b) Voluntary Termination or Reduction and Mandatory Termination or Reduction.
The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) unless otherwise agreed by the
Administrative Agent, each reduction of the Commitments shall be in an amount
that is $5,000,000 (or, if less, the entire remaining amount of the Commitments
of any Class) or a larger multiple of $1,000,000 in excess thereof and, (ii)
each partial reduction of the Revolving Commitments shall be applied on a pro
rata basis to reduce the Dollar Revolving Commitments and the Multicurrency
Revolving Commitments based on the aggregate principal amount of each such Class
on the Amendment No. 1 Effective Date after giving effect to the reduction
pursuant to Section 2.07(a) and (iii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.09, the total Revolving Credit Exposures of
either Class would exceed the total Commitments of such Class. Additionally, any
voluntary or mandatory prepayment after the Amendment No. 1 Effective Date of
(i) Dollar Revolving Loans shall automatically permanently reduce the Dollar
Revolving Commitments by a corresponding amount until the Dollar Revolving
Commitments equal $110,990,990.99 and (ii) Multicurrency Revolving Loans shall
automatically permanently reduce the Multicurrency Revolving Commitments by a
corresponding amount until the Multicurrency Revolving Commitments equal
$29,009,009.01.

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments of a Class
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

 

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments of a Class shall be permanent. Each reduction of the Commitments of
any Class pursuant to clause (a) or (b) above shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

(e) Increase of the Commitments.

(i) Requests for Increase by Borrower. The Borrower shall have the right, at any
time after the Effective Date but prior to the Revolving Facility Commitment
Termination Date, to propose that the Commitments of a Class hereunder be
increased on a pro rata basis between the Revolving Commitments (of the Class or
Classes selected by the Borrower) and the Term Loan Commitments based on the
respective amounts of Revolving Commitments and Term Loans outstanding at such
time (each such proposed increase being a “Commitment Increase”) by notice to
the Administrative Agent, specifying each existing Lender (each an “Increasing
Lender”) and/or each additional lender (each an “Assuming Lender”) that shall
have agreed to an additional Commitment and the date on which such increase is
to be effective (the “Commitment Increase Date”), which shall be a Business Day
at least three Business Days (or such lesser period as the Administrative Agent
may reasonably agree) after delivery of such notice; provided that:

(A) each increase shall be in a minimum amount of at least $25,000,000 or a
larger multiple of $5,000,000 in excess thereof (or such lesser amounts as the
Administrative Agent may reasonably agree);

(B) the aggregate amount of all such Commitment Increases shall not exceed
$292,500,000;

(C) each Assuming Lender shall be consented to by the Administrative Agent and
with respect to any Commitment Increase in the form of Multicurrency Revolving
Commitments, each Issuing Bank (in each case, which consent shall not be
unreasonably withheld or delayed);

(D) no Default or Event of Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from the proposed Commitment Increase;

(E) the representations and warranties contained in this Agreement shall be true
and correct in all material respects (unless the relevant representation and
warranty already contains a materiality qualifier or, in the case of the
representations and warranties in Sections 3.01 (first sentence with respect to
the Obligors), 3.02, 3.04, 3.11 and 3.15 of this Agreement and Sections 3.1, 3.2
and 3.4 through 3.8 of the Guarantee and Security Agreement, in each such case,
such representation and warranty shall be true and correct in all respects) on
and as of the Commitment Increase Date as if made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date);

(F) no Lender shall be obligated to provide any increased Commitment; and

(G) on a pro forma basis after giving effect to such Commitment Increase
(calculated for this purpose assuming such Commitment Increase was fully drawn),
the Adjusted Asset Coverage Ratio would be at least 2.25 to 1.00.

(ii) Effectiveness of Commitment Increase by Borrower. The Assuming Lender, if
any, shall become a Lender hereunder as of such Commitment Increase Date and the
Commitments of the respective Class of any Increasing Lender and such Assuming
Lender shall be increased as of such Commitment Increase Date; provided that:

 

 

(x) the Administrative Agent shall have received on or prior to 12:00 p.m. noon,
New York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph (i)
has been satisfied; and

(y) each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 12:00 p.m. noon, New York City time, on
such Commitment Increase Date, an agreement, in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Commitment or an increase of Commitment in each case of the respective Class,
duly executed by such Assuming Lender or Increasing Lender, as applicable, and
the Borrower and acknowledged by the Administrative Agent.

(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Assuming Lender or an Increasing Lender,
together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

(iv) Adjustments of Revolving Borrowings upon Effectiveness of Increase. On the
Commitment Increase Date, the Borrower shall (A) prepay the outstanding
Revolving Loans (if any) of the affected Class in full, (B) simultaneously
borrow new Revolving Loans of such Class hereunder in an amount equal to such
prepayment (in the case of Eurocurrency Loans, with Eurocurrency Rates equal to
the outstanding Eurocurrency Rate and with Interest Period(s) ending on the
date(s) of any then outstanding Interest Period(s)); provided that with respect
to subclauses (A) and (B), (x) the prepayment to, and borrowing from, any
existing Lender shall be effected by book entry to the extent that any portion
of the amount prepaid to such Lender will be subsequently borrowed from such
Lender and (y) the existing Lenders, the Increasing Lenders and the Assuming
Lenders shall make and receive payments among themselves, in a manner acceptable
to the Administrative Agent, so that, after giving effect thereto, the Loans of
such Class are held ratably by the Lenders of such Class in accordance with the
respective Commitments of such Class of such Lenders (after giving effect to
such Commitment Increase) and (C) pay to the Lenders of such Class the amounts,
if any, payable under Section 2.15 as a result of any such prepayment.
Concurrently therewith, the Lenders of such Class shall be deemed to have
adjusted their participation interests in any outstanding Letters of Credit of
such Class so that such interests are held ratably in accordance with their
Commitments of such Class as so increased.

SECTION 2.08.      Repayment of Loans; Evidence of Debt.

(a) Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the applicable Lenders the outstanding
principal amount of each Class of the Loans and all other amounts due and owing
hereunder and under the other Loan Documents on the Final Maturity Date.

In addition, on the Revolving Facility Commitment Termination Date, to the
extent any Letter of Credit is outstanding (notwithstanding the requirements of
Section 2.04(d)), the Borrower shall deposit into the Letter of Credit
Collateral Account Cash in the Currencies in which such Letters of Credit are
denominated in an amount equal to 102% of the undrawn face amount of all Letters
of Credit outstanding on the close of business on the Revolving Facility
Commitment Termination Date, such deposit to be held by the Administrative Agent
as collateral security for the LC Exposure under this Agreement in respect of
the undrawn portion of such Letters of Credit.

 

 

(b) Manner of Payment. Subject to Section 2.09(d), prior to any repayment or
prepayment of any Borrowings hereunder, the Borrower shall select the Borrowing
or Borrowings to be paid and shall notify the Administrative Agent by telecopy
or e-mail of such selection not later than 1:00 p.m., New York City time, three
Business Days before the scheduled date of such repayment; provided that, each
repayment of Borrowings within a Class shall be applied to repay any outstanding
ABR Borrowings of such Class before any other Borrowings of such Class. If the
Borrower fails to make a timely selection of the Borrowing or Borrowings to be
repaid or prepaid, such payment shall be applied, first, to pay any outstanding
ABR Revolving Borrowings pro rata between any such Borrowings comprising
outstanding Dollar Revolving Loans and any such Borrowings comprising
outstanding Multicurrency Revolving Loans, second, to pay any outstanding
Eurocurrency Revolving Borrowings, in the order of the remaining duration of
their respective Interest Periods (the Borrowing with the shortest remaining
Interest Period to be repaid first) and pro rata between any such Borrowings
with the applicable Interest Period comprising outstanding Dollar Revolving
Loans and any such Borrowings with the applicable Interest Period comprising
outstanding Multicurrency Revolving Loans and third, to the repayment of Term
Loans. Each payment of a Borrowing of a Class shall be applied ratably to the
Loans of such Class included in such Borrowing. Each payment of a Term Loan
shall be applied to scheduled amortization of such Term Loan (if any) as the
Borrower shall direct.

(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
and Currency of principal and interest payable and paid to such Lender from time
to time hereunder.

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount and Currency of
each Loan made hereunder, the Class and Type thereof and each Interest Period
therefor, (ii) the amount and Currency of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender of such
Class hereunder and (iii) the amount and Currency of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.

(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.09.      Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time (but subject to Sections 2.09(e) and (f)) to prepay any Borrowing
of any Class in whole or in part, without premium or penalty except for payments
under Section 2.15, subject to the requirements of this Section; provided that
any prepayment of Revolving Loans shall be made on a pro rata basis to each
outstanding Class of Revolving Loans based on the amount of Revolving Loans of
each Class outstanding immediately prior to such prepayment.

 

 

(b) Mandatory Prepayments due to Changes in Exchange Rates.

(i) [Reserved]

(ii) Prepayment. If, on the date of such determination the aggregate Revolving
Multicurrency Credit Exposure minus the LC Exposure fully cash collateralized
pursuant to Section 2.04(k) on such date exceeds 105% of the aggregate amount of
the Multicurrency Revolving Commitments as then in effect, the Borrower shall
prepay the Multicurrency Revolving Loans (and/or provide cover for LC Exposure
as specified in Section 2.04(k)) within 15 Business Days following such date of
determination in such amounts as shall be necessary so that after giving effect
thereto the aggregate Revolving Multicurrency Credit Exposure does not exceed
the Multicurrency Revolving Commitments.

Any prepayment pursuant to this clause (b) shall be applied, first, to
Multicurrency Revolving Loans outstanding and second, as cover for LC Exposure.

(c) Mandatory Prepayments due to Borrowing Base Deficiency. In the event that
any Financial Officer of the Borrower shall on any date have actual knowledge
that there is a Borrowing Base Deficiency (such date, the “Notice Date”), the
Borrower shall prepay the Loans pursuant to Section 2.09(a) (or provide cover
for Letters of Credit as contemplated by Section 2.04(k)), or reduce Other Pari
Passu Secured Indebtedness that is included in the Covered Debt Amount, in such
amounts as shall be necessary so that such Borrowing Base Deficiency is promptly
cured, provided that (i) the aggregate amount of such prepayment of Loans (and
cover for Letters of Credit) shall be at least equal to the Revolving Credit
Exposure’s and Term Loans’ ratable share of the aggregate prepayment and
reduction of Other Pari Passu Secured Indebtednessapplied on a pro rata basis to
all Loans and (ii) if, within five Business Days of the Notice Date (and/or at
such other times as the Borrower has knowledge of such Borrowing Base
Deficiency), the Borrower shall present the Administrative Agent with a
reasonably feasible plan to enable such Borrowing Base Deficiency to be cured
within 30 Business Days of the Notice Date, then such prepayment (and cover for
Letters of Credit) or reduction shall not be required to be effected immediately
but may be effected in accordance with such plan (with such modifications as the
Borrower may reasonably determine), so long as such Borrowing Base Deficiency is
cured within such 30-Business Day period.

(d) Mandatory Prepayments due to Certain Events Following Mandatory Prepayment
Commencement Date. Subject to Sections 2.09(d)(vi), (d)(vii), (d)(viii), (e) and
(f):

(i) Asset SalesMonetization. In the event that any Obligor shall receive any Net
Asset SaleMonetization Proceeds at any time after the Mandatory Prepayment
Commencement Date, the Borrower shall, no later than the third Business Day
following the receipt of such Net Asset SaleMonetization Proceeds, prepay the
Loans and/or cash collateralize outstanding Letters of Credit in an amount equal
to such Net Asset Sale Proceeds, provided that the Borrower shall only be
required to apply such Net Asset Sale Proceeds to prepay the Loans and/or cash
collateralize outstanding Letters of Credit in respect of non-Portfolio
Investments if andMonetization Proceeds or, if less, the amount required such
that the Borrowing Base immediately after giving effect to such prepayment is at
least 105% of the Covered Debt Amount, in each case, to the extent the
cumulative aggregate amount of all Net Asset SaleMonetization Proceeds relating
to non-Portfolio Investmentsand Extraordinary Receipts, from time to time,
exceeds $5,000,000.1,000,000. In connection with any prepayment of Revolving
Loans with Net Monetization Proceeds, the Borrower shall deliver an updated
Borrowing Base Certificate using the most recent valuations available in
accordance with Section 5.12 (including pursuant to Section 5.12(a)(ii)(C)).



 

 

(ii) Extraordinary Receipts. In the event that any Obligor shall receive any
Extraordinary Receipts at any time after the Mandatory Prepayment Commencement
Date, the Borrower shall, no later than the third Business Day following the
receipt of such Extraordinary Receipts, prepay the Loans and/or cash
collateralize outstanding Letters of Credit in an amount equal to such
Extraordinary Receipts, provided that the Borrower shall only be required to
apply such Extraordinary Receipts to prepay the Loans and/or cash collateralize
outstanding Letters of Credit if or, if less, the amount required such that the
Borrowing Base immediately after giving effect to such prepayment is at least
105% of the Covered Debt Amount, in each case, to the extent the cumulative
aggregate amount of suchall Net Monetization Proceeds and Extraordinary
Receipts, from time to time, exceeds $5,000,000.1,000,000. In connection with
any prepayment of Revolving Loans with Extraordinary Receipts, the Borrower
shall deliver an updated Borrowing Base Certificate using the most recent
valuations available in accordance with Section 5.12 (including pursuant to
Section 5.12(a)(ii)(C)).

(iii) Returns of Capital. In the event that any Obligor shall receive any Return
of Capital at any time after the Mandatory Prepayment Commencement Date, the
Borrower shall, no later than the third Business Day following the receipt of
such Return of Capital, prepay the Loans and/or cash collateralize outstanding
Letters of Credit in an amount equal to such Return of Capital.[Reserved].

(iv) Equity Issuances. In the event that the Borrower shall receive any Cash
proceeds from the issuance of Equity Interests of the Borrower at any time after
the Mandatory Prepayment Commencement Date, the Borrower shall, no later than
the third Business Day following the receipt of such Cash proceeds, prepay the
Loans and/or cash collateralize outstanding Letters of Credit in an amount equal
to seventy-five percent (75%) of such Cash proceeds, net of (1) underwriting
discounts and commissions or similar payments and other costs, fees,
commissions, premiums and expenses incurred by any Obligor incidental to such
Cash receipts, including reasonable legal fees and expenses and (2) all taxes
paid or reasonably estimated to be payable by any Obligor as a result of such
Cash receipts (after taking into account any available tax credits or
deductions).

(v) Indebtedness. In the event that any Obligor shall receive any Cash proceeds
from the issuance of Indebtedness (excluding Hedging Agreements to which such
Obligor is a party permitted by Section 6.01 and other Indebtedness permitted by
Sections 6.01(a), (d), (e), (f) and (i)) at any time after the Mandatory
Prepayment Commencement Date, such Obligor shall, no later than the third
Business Day following the receipt of such Cash proceeds, prepay the Loans
and/or cash collateralize outstanding Letters of Credit in an amount equal to
ninety percent (90%) of such Cash proceeds, net of (1) underwriting discounts
and commissions or other similar payments and other costs, fees, commissions,
premiums and expenses incurred by any Obligor directly incidental to such Cash
receipts, including reasonable legal fees and expenses and (2) all taxes paid or
reasonably estimated to be payable by the Borrower or such other Obligor as a
result of such Cash receipts (after taking into account any available tax
credits or deductions).

(vi) Prepayment of Eurocurrency Loans. To the extent the Loans to be prepaid
from proceeds from any of the events described in subsections (i) through (v)
above are Eurocurrency Loans, the Borrower may defer such prepayment until the
last day of the Interest Period applicable to such Loans, so long as the
Borrower deposits an amount equal to the amount of such prepayment, no later
than the third Business Day following the receipt of such proceeds, into a
segregated collateral account in the name and under the dominion and control of
the Administrative Agent pending application of such amount to the prepayment of
the Loans on the last day of such Interest Period.

 

 

(vii) Prepayments Generally. Prepayments described in subsections (i) through
(v) above shall be applied (i) first, to the Revolving Loans until paid in full
and (ii) second, to the Term Loans until paid in full. To the extent the
Revolving Loans are to be prepaid from proceeds from any of the events described
in subsections (i) through (v) above, such prepayment shall be made on a pro
rata basis between the Term Loans and the Revolving Loans of each Class.

(viii) RIC Tax Distributions. Notwithstanding anything herein to the contrary,
any amount attributable to Net Asset SaleMonetization Proceeds, Extraordinary
Receipts, Return of Capital or other Cash receipts required to be applied to the
prepayment of the Loans pursuant to this Section 2.09(d) shall exclude any
portion thereof estimated in good faith by the Borrower to be necessary for the
Borrower to make distributions sufficient in amount to achieve the objectives
set forth in clauses (i), (ii) and (iii) of Section 6.05(b) hereof.

(e) Payments Following the Mandatory Prepayment Commencement Date.
Notwithstanding any provision to the contrary in Section 2.08 or this Section
2.09, following the Mandatory Prepayment Commencement Date:

(i) no optional prepayment of the Loans of any Class shall be permitted unless
at such time, the Borrower also prepays the Loans of each other Class or, to the
extent no Loans of any other Class are outstanding, provides cash collateral as
contemplated by Section 2.04(k) for outstanding Letters of Credit, which
prepayment (and cash collateral) shall be made on a pro-rata basis between each
outstanding Class of Loans and Letters of Credit;

(ii) any prepayment of Loans required to be made pursuant to clause (c) above
shall be applied to prepay Loans and cash collateralize outstanding Letters of
Credit on a pro-rata basis between each outstanding Class of Loans and Letters
of Credit; and

(iii) if, in connection with any of the events specified in Section 2.09(d), the
Borrower receives any proceeds from a Return of Capital in an Agreed Foreign
Currency, the Borrower shall pay the then outstanding Loans denominated in such
Agreed Foreign Currency on a pro-rata basis among just the Multicurrency
Revolving Lenders, and, if after such payment, the balance of the Loans
denominated in such currency is zero, then if there are any remaining proceeds
from such Return of Capital, the Borrower shall prepay the Loans and cash
collateralize outstanding Letters of Credit on a pro-rata basis between each
outstanding Class of Loans and Letters of Credit.

(f) Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy or electronic communication) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 1:00 p.m., New York City time, three Business Days before (or, in the case
of a Eurocurrency Borrowing denominated in a Foreign Currency, four Business
Days) the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 1:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments of a Class as contemplated by Section 2.07, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.07. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the affected Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment or scheduled payment. Each prepayment of a Borrowing of a
Class shall be applied ratably to the Loans of such Class included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11 and shall be made in the manner specified in
Section 2.08(b).

 

 

SECTION 2.10.      Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender a commitment fee, which shall accrue for
the period beginning on the Effective Date to but excluding the earlier of the
date such Commitment terminates and the Revolving Facility Commitment
Termination Date, at a rate equal to 0.50% per annum on the average daily unused
amount of the Dollar Revolving Commitment and Multicurrency Revolving
Commitment, as applicable. Accrued commitment fees shall be payable within one
Business Day after each Quarterly Date and on the earlier of the date the
Commitments of the respective Class terminate and the Revolving Facility
Commitment Termination Date, commencing on the first such date to occur after
the Effective Date. All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, the Commitment of any Class of a Lender shall be deemed to be
used to the extent of the outstanding Revolving Loans and LC Exposure of such
Class of such Lender.

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for account of each Multicurrency Revolving Lender a participation fee
with respect to its participation in Letters of Credit, which shall accrue at a
rate per annum equal to the Applicable Margin applicable to interest on
Eurocurrency Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Multicurrency Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate of
0.25% per annum on the average daily amount of the LC Exposure in respect of
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Multicurrency Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including each Quarterly Date shall be payable on the
third Business Day following such Quarterly Date, commencing on the first such
date to occur after the Effective Date; provided that, all such fees with
respect to the Letters of Credit shall be payable on the date on which the
Multicurrency Revolving Commitments terminate (the “termination date”), the
Borrower shall pay any such fees that have accrued and that are unpaid on the
termination date and, in the event any Letters of Credit shall be outstanding
that have expiration dates after the termination date, the Borrower shall prepay
on the termination date the full amount of the participation and fronting fees
that will accrue on such Letters of Credit subsequent to the termination date
through but not including the date such outstanding Letters of Credit are
scheduled to expire (and in that connection, the Multicurrency Revolving Lenders
agree not later than the date two Business Days after the date upon which the
last such Letter of Credit shall expire or be terminated to rebate to the
Borrower the excess, if any, of the aggregate participation and fronting fees
that have been prepaid by the Borrower over the amount of such fees that
ultimately accrue through the date of such expiration or termination). Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

 

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent (or to
the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances absent obvious error.
Any fees representing the Borrower’s reimbursement obligations of expenses, to
the extent the requirements of an invoice are not otherwise specified in this
Agreement, shall be due (subject to the other terms and conditions contained
herein) within ten Business Days of the date that the Borrower receives from the
Administrative Agent a reasonably detailed invoice for such reimbursement
obligations.

SECTION 2.11.      Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.

(b) Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted Eurocurrency Rate for
the related Interest Period for such Borrowing plus the Applicable Margin.

(c) Default Interest. Notwithstanding the foregoing clauses (a) and (b), if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due (after giving effect to any grace
period), whether at stated maturity, upon acceleration, by mandatory prepayment
or otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus (x) if such other amount is
denominated in Dollars, the rate applicable to ABR Loans as provided in
paragraph (a) of this Section or (y) if such other amount is denominated in a
Foreign Currency, the rate applicable to Eurocurrency Loans with a one month
Interest Period as provided in paragraph (b) of this Section.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and upon the Final Maturity Date; provided that (i)
interest accrued pursuant to paragraph (c) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of a Revolving ABR Loan prior to the Revolving Commitment Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Borrowing denominated in Dollars prior to the end
of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

SECTION 2.12.      Market Disruption and Alternate Rate of Interest.

(a) If, at the time that the Administrative Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable Currency with respect to such
Eurocurrency Borrowing for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then for
purposes of determining the Eurocurrency Rate for such Eurocurrency Borrowing,
(i) if such Borrowing shall be requested in Dollars, then such Borrowing shall
be made as an ABR Borrowing at the Alternate Base Rate, (ii) if such Borrowing
shall be requested in any Agreed Foreign Currency (other than Canadian Dollars)
then either, at the Borrower’s election, (A) any Borrowing Request that requests
a Eurocurrency Borrowing denominated in the affected Currency shall be deemed
ineffective or (B) the Eurocurrency Rate shall be equal to the weighted average
of the cost to each applicable Lender to fund its pro rata share of such
Eurocurrency Borrowing (from whatever source and using whatever methodologies as
such Lender may select in its reasonable discretion and as notified in writing
by each applicable Lender to the Administrative Agent) (with respect to a
Lender, the “COF Rate” and with respect to the weighted average of the COF Rate
applicable to each Lender for any Borrowing, the “Average COF Rate” ) and (iii)
if such Borrowing shall be requested in Canadian Dollars, then the Eurocurrency
Rate shall be equal to the Canadian Prime Rate.

 

 

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate for any applicable
Currency (including because the Screen Rate for such Currency is not available
or published on a current basis), for a Loan in such Currency or for the
applicable Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders of the
applicable Class that the Adjusted Eurocurrency Rate for a Loan in the
applicable Currency or for the applicable Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
(or its Loan) included in such Borrowing for such Interest Period,

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders in writing or by telephone or e-mail as promptly as practicable
thereafter setting forth in reasonable detail the basis for such determination
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, if the Borrower
delivers (x) an Interest Election Request that requests the conversion of any
Eurocurrency Borrowing to, or continuation of any Eurocurrency Borrowing in, the
applicable Currency or for the applicable Interest Period, as the case may be,
or (y) a Borrowing Request that requests a Eurocurrency Borrowing for the
applicable Currency or for the applicable Interest Period then either, at the
Borrower’s election, (1) such Interest Election Request or Borrowing Request
shall be ineffective, or (2) the Adjusted Eurocurrency Rate for the applicable
Eurocurrency Borrowing shall be (i) in the case of Dollars, the Alternate Base
Rate, (ii) in the case of Canadian Dollars, the Canadian Prime Rate or (iii) in
the case of any other applicable Currency, the Average COF Rate.

(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (b)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (b)(i) have not arisen but either
(w) the supervisor for the administrator of the applicable Screen Rate has made
a public statement that the administrator of such Screen Rate is insolvent (and
there is no successor administrator that will continue publication of such
Screen Rate), (x) the administrator of such Screen Rate has made a public
statement identifying a specific date after which such Screen Rate will
permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of such Screen Rate), (y)
the supervisor for the administrator of such Screen Rate has made a public
statement identifying a specific date after which such Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of such Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such Screen Rate shall no longer be used
for determining interest rates for loans in the applicable Currency, then the
Administrative Agent and the Borrower shall endeavor to agree upon an alternate
rate of interest to such Screen Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and, if an alternate rate is agreed,
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin); provided that if such alternate
rate of interest as so determined would be less zero percent, such replacement
rate be deemed to be zero percent. Notwithstanding anything to the contrary in
Section 9.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders of each Class to which such Screen Rate was applicable
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (c) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this clause (c), only to the extent the Screen Rate for the applicable Currency
and such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and (y) if the applicable Screen Rate was for Dollars any
Borrowing Request requests a Eurocurrency Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing.

 

 

SECTION 2.13.      Computation of Interest. All interest hereunder shall be
computed on the basis of a year of 360 days, except that (a) Eurocurrency
Borrowings in Canadian Dollars or AUD shall be computed on the basis of a year
of 365 days (or 366 days in a leap year) and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day) and
(b) Eurocurrency Borrowings in Pounds Sterling and ABR Borrowings, at times when
the Alternate Base Rate is based on the Prime Rate, shall be computed on the
basis of a year of 365 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted Eurocurrency Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14.      Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, compulsory loan, insurance
charge, special deposit, liquidity or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted
Eurocurrency Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London or other applicable
interbank market any other condition, cost or expense, affecting this Agreement
or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost (other than
costs which are (A) Indemnified Taxes, or (B) Excluded Taxes) to such Lenders of
making, continuing, converting into or maintaining any Eurocurrency Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost (other
than costs which are Taxes) to such Lender or such Issuing Bank of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or otherwise), then the Borrower will pay to such Lender
or Issuing Bank, as the case may be, in Dollars, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered on behalf of the
Borrower.

 

 

(b) Capital Requirements. If any Lender or Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or Issuing Bank’s capital
or on the capital of such Lender’s or Issuing Bank’s holding company, if any, as
a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), by an amount deemed to
be material by such Lender or Issuing Bank, then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, in Dollars,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender or Issuing Bank (i)
setting forth in reasonable detail the basis for and the calculation of the
amount or amounts, in Dollars, necessary to compensate such Lender or Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section and (ii) certifying that such Lender has a general policy
of claiming similar compensation from its other similar customers in similar
circumstances to the extent it is entitled to do so shall be promptly delivered
to the Borrower and shall be conclusive absent manifest error; provided, that no
Lender shall be required to disclose confidential, price sensitive, or other
information in each case to extent prohibited by applicable law. The Borrower
shall pay such Lender or Issuing Bank, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than six months prior to the date that such Lender or Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.

SECTION 2.15.      Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of the occurrence of any Commitment
Increase Date or an Event of Default), (b) the conversion of any Eurocurrency
Loan other than on the last day of an Interest Period therefor, (c) the failure
to borrow, convert, continue or prepay any Loan on the date specified in any
notice delivered pursuant hereto (including, in connection with any Commitment
Increase Date, and regardless of whether such notice is permitted to be
revocable under Section 2.09(f) and is revoked in accordance herewith), or (d)
the assignment as a result of a request by the Borrower pursuant to Section
2.19(b) of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, then, in any such event, the Borrower shall compensate each
affected Lender for the loss, cost and expense attributable to such event
(excluding loss of anticipated profits). In the case of a Eurocurrency Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of

 

 

(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan denominated in the Currency of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted Eurocurrency
Rate for such Currency for such Interest Period, over

(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for deposits denominated in such Currency from other banks in the
relevant interbank market at the commencement of such period.

Payment under this Section shall be made upon request of a Lender delivered not
later than ten Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.16.      Taxes.

(a) Payments Free of Taxes. All payments by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Taxes, except as required by applicable
law. If any applicable law requires the deduction or withholding of any Tax from
any such payment by any applicable withholding agent, then (i) the applicable
withholding agent shall make such deductions or withholding, (ii) the applicable
withholding agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and (iii) if such Tax
is an Indemnified Tax, the sum payable shall be increased as necessary so that
after all required deductions and withholdings have been made by any applicable
withholding agent (including deductions and withholdings in respect of
additional sums payable under this Section 2.16) the applicable Lender or
Issuing Bank (or, in the case of payments made to the Administrative Agent for
its own account, the Administrative Agent) receives an amount equal to the sum
it would have received had no deductions or withholdings of Indemnified Taxes
been made.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank for, and within 30
Business Days after written demand therefor, pay, the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16) paid or payable by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority, except for any Indemnified Taxes that are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Administrative Agent, such Lender or the Issuing Bank. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or Issuing Bank, shall be conclusive absent manifest error.

 

 

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.16, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Lenders. Any Lender or Issuing Bank that is entitled to an exemption from or
reduction of withholding Tax with respect to payments under this Agreement or
any other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.

In addition, any Lender or Issuing Bank, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender or Issuing Bank is subject to backup withholding or
information reporting requirements.

Without limiting the generality of the foregoing,

(i) each Lender and Issuing Bank that is not a Foreign Lender shall deliver to
the Borrower (with a copy to the Administrative Agent), prior to the date on
which such Issuing Bank or Lender becomes a party to this Agreement, and at
times reasonably requested by the Borrower, two duly completed copies of
Internal Revenue Service Form W-9 or any successor form.

(ii)   each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent) two of whichever of the
following is applicable:

A. duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E or
any successor form claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

B. duly completed copies of Internal Revenue Service Form W-8ECI or any
successor form certifying that the income receivable pursuant to this Agreement
and any other Loan Document is effectively connected with the conduct of a trade
or business in the United States,

C. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (1) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (2)
a “10 percent shareholder” of the Borrower as described in section 881(c)(3)(B)
of the Code, or (3) a “controlled foreign corporation” related to the Borrower
as described in section 881(c)(3)(C) of the Code and (2) no payments under any
Loan Document are effectively connected with the Foreign Lender’s conduct of a
trade or business in the United States (a “U.S. Tax Compliance Certificate”) and
(B) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
(or any successor form) certifying that the Foreign Lender is not a United
States Person,

 

 

D. to the extent such Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the applicable Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Lender are claiming the portfolio interest exemption, such
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of such partner(s), or

E. any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States Federal withholding Tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(iii)   FATCA. If any payment made to a Lender or an Issuing Bank under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Lender or Issuing Bank were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Issuing Bank shall deliver
to the Borrower and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender or Issuing Bank
has complied with such Lender’s or Issuing Bank’s obligations under FATCA and to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(iv)   Each Lender and Issuing Bank shall deliver updated documentation promptly
upon the expiration or invalidity of any documentation previously delivered by
such Lender or Issuing Bank pursuant to this Section 2.16(e), or promptly notify
the Borrower and the Administrative Agent in writing of its legal ineligibility
to do so at the time. Notwithstanding any other provision of this Section 2.16,
a Lender and Issuing Bank will not be required to deliver any documentation that
such Lender or Issuing Bank is not legally eligible to deliver. Each Lender and
Issuing Bank hereby authorizes the Administrative Agent to deliver to the
Borrower and to any successor Administrative Agent any documentation provided by
the Lender or Issuing Bank to the Administrative Agent pursuant to this Section
2.16(e).

 

 

(f)  Treatment of Certain Refunds. If the Administrative Agent, any Lender or an
Issuing Bank determines, in its sole discretion exercised in good faith, that it
has received a refund (in cash or as an offset against other cash Taxes
otherwise due and payable) of any Indemnified Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 2.16, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Loan Party under this Section
with respect to the Indemnified Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, any Lender or an
Issuing Bank, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Loan Party, upon the request of the Administrative Agent, any
Lender or an Issuing Bank, shall repay the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, any Lender or an Issuing
Bank in the event the Administrative Agent, any Lender or an Issuing Bank is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the
Administrative Agent, any Lender or any Issuing Bank be required to pay any
amount to the Borrower pursuant to this paragraph (f) the payment of which would
place the Administrative Agent or such Lender or Issuing Bank in a less
favorable net after-Tax position than the Administrative Agent, such Lender or
such Issuing Bank would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require the
Administrative Agent, any Lender or an Issuing Bank to make available its tax
returns or its books or records (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.17.      Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or otherwise) or under
any other Loan Document (except to the extent otherwise provided therein) prior
to 2:00 p.m., Local Time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except as otherwise expressly provided in
the relevant Loan Document and except payments to be made directly to an Issuing
Bank as expressly provided herein and payments pursuant to Sections 2.14, 2.15,
2.16 and 9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All amounts owing under this
Agreement (including commitment fees, payments required under Section 2.14, and
payments required under Section 2.15 relating to any Loan denominated in
Dollars, but not including principal of, and interest on, any Loan denominated
in any Foreign Currency or payments relating to any such Loan required under
Section 2.15 or any reimbursement or cash collateralization of any LC Exposure
denominated in any Foreign Currency, which are payable in such Foreign Currency)
or under any other Loan Document (except to the extent otherwise provided
therein) are payable in Dollars. Notwithstanding the foregoing, if the Borrower
shall fail to pay any principal of any Loan or LC Disbursement when due (whether
at stated maturity, by acceleration, by mandatory prepayment or otherwise), the
unpaid portion of such Loan or LC Disbursement shall, if such Loan or LC
Disbursement is not denominated in Dollars, automatically be redenominated in
Dollars on the due date thereof (or, if such due date is a day other than the
last day of the Interest Period therefor, on the last day of such Interest
Period) in an amount equal to the Dollar Equivalent thereof on the date of such
redenomination and such principal shall be payable on demand; and if the
Borrower shall fail to pay any interest on any Loan or LC Disbursement that is
not denominated in Dollars, such interest shall automatically be redenominated
in Dollars on the due date therefor (or, if such due date is a day other than
the last day of the Interest Period therefor, on the last day of such Interest
Period) in an amount equal to the Dollar Equivalent thereof on the date of such
redenomination and such interest shall be payable on demand.

 

 

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees of
each Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal and unreimbursed LC Disbursements of each Class
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing of a Class shall be made from the Lenders of such Class, and each
termination or reduction of the amount of the Commitments of a Class under
Section 2.07 shall be applied to the respective Commitments of the Lenders of
such Class, pro rata according to the amounts of their respective Commitments of
such Class; (ii) each Borrowing of a Class shall be allocated pro rata among the
Lenders of such Class according to the amounts of their respective Commitments
of such Class (in the case of the making of Loans) or their respective Loans of
the Class that are to be included in such Borrowing (in the case of conversions
and continuations of Loans); (iii) each payment of commitment fees under Section
2.10 shall be made for account of the Lenders pro rata according to the average
daily unused amounts of their respective Commitments; (iv) each payment or
prepayment of principal of Loans of a Class by the Borrower shall be made for
the account of the Lenders of such Class pro rata in accordance with the
respective unpaid principal amounts of the Loans of such Class held by them; and
(v) each payment of interest on Loans of a Class by the Borrower shall be made
for account of the Lenders of such Class pro rata in accordance with the amounts
of interest on such Loans then due and payable to such Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participation in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon then due than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participation in LC Disbursements; provided that (i) if any such
participation are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

 

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders or an Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the NYFRB Rate.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(e), 2.05(b)
or 2.17(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

SECTION 2.18.      Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) commitment fees pursuant to Section 2.10(a) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender;

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders, all Lenders of a Class,
two-thirds of the Lenders, two-thirds of the Lenders of a Class, the Required
Lenders or the Required Lenders of a Class have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders (or all Lenders
of a Class), two-thirds of the Lenders (or two-thirds of the Lenders of a Class)
or each affected Lender, which affects such Defaulting Lender differently than
the other Lenders or affected Lenders (as applicable) including as set forth in
Section 9.02(b)(i), (ii), (iii), (iv) or (v), shall require the consent of such
Defaulting Lender;

(c) if any LC Exposure exists at the time a Multicurrency Revolving Lender
becomes a Defaulting Lender then:

(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Multicurrency Revolving Lenders in accordance with their
respective Applicable Multicurrency Percentages but only to the extent (x) the
sum of all non-Defaulting Lenders’ Multicurrency Revolving Credit Exposures plus
such Defaulting Lender’s LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Multicurrency Revolving Commitments, (y) no
non-Defaulting Lender’s Multicurrency Revolving Credit Exposure will exceed such
Lender’s Multicurrency Revolving Commitment, and (z) the conditions set forth in
Section 4.02 are satisfied at such time (and unless the Borrower has notified
the Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time);

 

 

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within three Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.04(k) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Multicurrency Revolving Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance
with such non-Defaulting Multicurrency Revolving Lenders’ Applicable
Multicurrency Percentages;

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.18(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under Section
2.10(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated; and

(vi) no reallocation hereunder shall constitute a waiver or release of any claim
of any party hereunder against a Defaulting Lender arising from that Lender
having become a Defaulting Lender, including any claim of a non-Defaulting
Lender as a result of such non-Defaulting Lender’s increased exposure following
such reallocation; and

(d) so long as any Multicurrency Revolving Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related exposure will be 100% covered by the
Multicurrency Revolving Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.18(c),
and participating interests in any such newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Multicurrency Revolving Lenders
in a manner consistent with Section 2.18(c)(i) (and Defaulting Lenders shall not
participate therein).

 

 

In the event that the Administrative Agent and the Borrower agree in writing
that a Defaulting Lender that is a Dollar Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then, on the date of
such agreement, such Lender shall purchase at par such of the Loans made to the
Borrower of the other Lenders as the Administrative Agent shall determine may be
necessary in order for the Lenders to hold such Loans in accordance with their
Applicable Dollar Percentage in effect immediately after giving effect to such
agreement. In the event that the Administrative Agent, the Borrower and each
Issuing Bank each agrees in writing that a Defaulting Lender that is a
Multicurrency Revolving Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then, on the date of such agreement, such
Lender shall no longer be deemed a Defaulting Lender, the Borrower shall no
longer be required to cash collateralize any portion of such Lender’s LC
Exposure cash collateralized pursuant to Section 2.18(c)(ii) above and the LC
Exposure of the Multicurrency Revolving Lenders shall be readjusted to reflect
the inclusion of such Lender’s Multicurrency Revolving Commitment and on such
date such Lender shall purchase at par such of the Loans of the other
Multicurrency Revolving Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Multicurrency Percentage in effect immediately after giving effect to
such agreement.

SECTION 2.19.      Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.16, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any cost or
expense not required to be reimbursed by the Borrower and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
2.14, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.16, and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with clause (a) above, or if any Lender
becomes a Defaulting Lender or is a non-consenting Lender (that the Borrower is
permitted to replace as provided in Section 9.02(d)), then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.14 and Section 2.16) and obligations under this Agreement and the
other Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Multicurrency Revolving Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal) or
the Borrower (in the case of accrued interest and fees and all other amounts,
including, without limitation, any amounts under Section 2.15), (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments and (iv)
in the case of any assignment as a result of a non-consenting Lender (that the
Borrower is permitted to replace as provided in Section 9.02(d)), the applicable
assignee shall have consented to the applicable amendment, waiver or consent. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

 

(c) Defaulting Lender. If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.04(e), 2.05 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; in the case of each of (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01.      Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized or incorporated, as applicable, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, as applicable, has all requisite power and authority to carry on
its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.

SECTION 3.02.      Authorization; Enforceability. The Transactions are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents to which it is a party when executed and delivered
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

SECTION 3.03.      Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been or
will be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any other Obligors or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person, except where such violation or
default could not reasonably be expected to have a Material Adverse Effect, and
(d) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any other Obligors.

 

 

SECTION 3.04.      Financial Condition; No Material Adverse Change.

(a) Financial Statements. The Borrower has heretofore delivered the audited
consolidated balance sheet and statements of operations, assets and liabilities,
changes in net assets and cash flows of the Borrower and its Subsidiaries as of
and for the fiscal years ended December 31, 2015, December 31, 2016 and December
31, 2017, reported on by RSM US LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the consolidated
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP applied on a consistent basis, subject to, in the case of
such interim statements, year-end audit adjustments and the absence of
footnotes. None of the Borrower or any of its Subsidiaries has on the Effective
Date any material contingent liabilities, material liabilities for taxes,
material unusual forward or material long-term commitments or material
unrealized or material anticipated losses from any unfavorable commitments not
reflected in the financial statements referred to above.

(b) No Material Adverse Change. Since December 31, 2017, there has not been any
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect.

SECTION 3.05.      Litigation; Actions, Suits and Proceedings. There are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority now pending against or, to the knowledge of any Financial
Officer of the Borrower, threatened in writing against or affecting the Borrower
or any of its Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that directly involve this Agreement or the Transactions.

SECTION 3.06.      Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property (including
applicable environmental laws, regulations and orders), except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. None of the Obligors is subject to any
contract or other arrangement, the performance of which by them could reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.07.      Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions in all material respects, and (a) the Borrower, its Subsidiaries and
their respective directors, officers and employees and (b) to the knowledge of
the Borrower their respective agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, any Subsidiary, any of their respective directors or officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or the Transactions contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

 

 

SECTION 3.08.      Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all material Tax returns and reports required to
have been filed and has paid or caused to be paid all material Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The Borrower has
qualified as a RIC under the Code for all taxable periods since its inception.

SECTION 3.09.      ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10.      Disclosure. The Borrower has disclosed to the Administrative
Agent (or filed with the SEC) all agreements and instruments to which it or any
of its Subsidiaries is subject, that if terminated prior to its term, and all
other matters known to it that have occurred, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the written reports, financial statements, certificates or other written
information (other than projections, other forward looking information,
information of a general economic or industry specific nature or information
relating to third parties) furnished by or on behalf of the Borrower to the
Lenders in connection with the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading at the time made; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed in good
faith to be reasonable at the time of the preparation thereof (it being
understood that projections are subject to significant and inherent
uncertainties and contingencies which may be outside of the Borrower’s control
and that no assurance can be given that projections will be realized, and are
therefore not to be viewed as fact, and that actual results for the periods
covered by projections may differ from the projected results set forth in such
projections and that such differences may be material).

SECTION 3.11.      Investment Company Act; Margin Regulations.

(a) Status as Business Development Company. The Borrower is a “closed-end fund”
that has elected to be regulated as a “business development company” within the
meaning of the Investment Company Act and qualifies as a RIC.

(b) Compliance with Investment Company Act. The business and other activities of
the Borrower and its Subsidiaries, including the making of the Loans hereunder,
the application of the proceeds and repayment thereof by the Borrower and the
consummation of the Transactions contemplated by the Loan Documents do not
result in a material violation or breach in any respect of the provisions of the
Investment Company Act or any rules, regulations or orders issued by the SEC
thereunder, in each case, that are applicable to the Borrower and its
Subsidiaries.

(c) Investment Policies. The Borrower is in compliance with all written
investment policies, restrictions and limitations for the Borrower delivered (to
the extent not otherwise publicly filed with the SEC) to the Lenders prior to
the Effective Date (as such investment policies have been amended, modified or
supplemented in a manner not prohibited by clause (r) of Article VII, the
“Investment Policies”), except to the extent that the failure to so comply could
not reasonably be expected to result in a Material Adverse Effect.

 

 

(d) Use of Credit. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock (provided that so long
as no violation of Regulation U by any party hereto would result therefrom the
Borrower may use proceeds of the Loans to purchase its common stock in
connection with a Tender Offer).

SECTION 3.12.      Material Agreements and Liens.

(a) Material Agreements. Part A of Schedule II is a complete and correct list of
each credit agreement, loan agreement, indenture, note purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness for borrowed money or any extension of credit (or
commitment for any extension of credit) to, or guarantee for borrowed money, by
the Borrower or any of its Subsidiaries outstanding on the Effective Date (other
than any such agreements that will be repaid in connection with the
Refinancing), and the aggregate principal or face amount outstanding or that may
become outstanding under each such arrangement in each case as of the Effective
Date is correctly described in Part A of Schedule II.

(b) Liens. Part B of Schedule II is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the Effective Date covering
any property of the Borrower or any Obligors (other than any such Lien that will
be released on the Effective Date), and the aggregate principal amount of such
Indebtedness secured (or that may be secured) by each such Lien and the property
covered by each such Lien as of the Effective Date is correctly described in
Part B of Schedule II.

SECTION 3.13.      Subsidiaries and Investments.

(a) Subsidiaries. Set forth in Part A of Schedule IV is a complete and correct
list of all of the Subsidiaries of the Borrower on the Effective Date together
with, for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary,
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests and (iv) whether such Subsidiary is a Designated Subsidiary or an
Excluded Subsidiary. Except as disclosed in Part A of Schedule IV, as of the
Effective Date, (x) the Borrower owns, free and clear of Liens (other than any
lien permitted by Section 6.02 hereof), and has (and will have) the unencumbered
right to vote, all outstanding ownership interests in each Person shown to be
held by it in Part A of Schedule IV, (y) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable (to the extent such concepts are applicable) and
(z) there are no outstanding Equity Interests with respect to such Person. Each
Subsidiary identified on said Part A of Schedule IV as a “Designated Subsidiary”
qualifies as such under the definition of “Designated Subsidiary” set forth in
Section 1.01.

(b) Investments. Set forth in Part B of Schedule IV is a complete and correct
list of all Investments (other than Investments of the types referred to in
clauses (b), (c) and (d) of Section 6.04) held by any of the Obligors in any
Person on the Effective Date and, for each such Investment, (x) the identity of
the Person or Persons holding such Investment and (y) the nature of such
Investment. Except as disclosed in Part B of Schedule IV, as of the Effective
Date, each of the Borrower and its Subsidiaries owns, free and clear of all
Liens (other than Liens created pursuant to the Security Documents and other
Liens permitted hereunder), all such Investments.

 

 

SECTION 3.14.      Properties.

(a) Title Generally. Each of the Borrower and the other Obligors has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.15.      Affiliate Agreement. As of the Effective Date, the Borrower
has heretofore delivered (to the extent not otherwise publicly filed with the
SEC) to each of the Lenders true and complete copies of the Affiliate Agreement
as in effect as of the Effective Date (including any amendments, supplements or
waivers executed and delivered thereunder and any schedules and exhibits
thereto). As of the Effective Date, the Affiliate Agreement is in full force and
effect.

SECTION 3.16.      Security Documents. The provisions of the Security Documents
are effective to create in favor of the Collateral Agent for the benefit of the
Credit Facility Secured Parties (as defined in the Guarantee and Security
Agreement) (i) a legal, valid and enforceable first-priority Lien (subject to no
Liens other than Liens permitted by Section 6.02) on all right, title and
interest of the respective Obligors in the Credit Facility First Priority
Collateral and the Shared Collateral to secure the Credit Facility Obligations
and (ii) a legal, valid and enforceable second-priority Lien (subject to no
Liens other than Liens permitted by Section 6.02) on all right, title and
interest of the respective Obligors in the Secured Notes Priority Collateral to
secure the Credit Facility Obligations, except, in each case for any failure
that would not constitute an Event of Default under clause (p) of Article VII.
Except for filing of UCC financing statements and filings and other perfection
actions contemplated hereby and by the Security Documents, no filing or other
action will be necessary to perfect such Liens to the extent required
thereunder, except for the failure to make any filing that would not constitute
an Event of Default under clause (p) of Article VII.

SECTION 3.17.      EEA Financial Institutions. No Obligor is an EEA Financial
Institution.

ARTICLE IV

CONDITIONS

SECTION 4.01.      Effective Date. This Agreement shall become effective on the
date on which the Administrative Agent shall have received each of the following
documents, each of which shall be satisfactory to the Administrative Agent (and
to the extent specified below, to each Lender) in form and substance (or such
condition shall have been waived in accordance with Section 9.02):

(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.

 

 

(b) Fees and Expenses. The Administrative Agent shall have received evidence of
the payment by the Borrower of all fees payable to the Lenders on the Effective
Date that the Borrower has agreed to pay in connection with this Agreement
(including any fee letter or commitment letter entered into between the Borrower
and JPMCB). The Borrower shall have paid all reasonable expenses (including the
legal fees of Cahill Gordon & Reindel llp) for which invoices have been
presented prior to the Effective Date that the Borrower has agreed to pay in
connection with this Agreement.

(c) Opinion of Counsel to the Obligors. A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Dechert LLP, counsel for the Obligors, in form and substance reasonably
satisfactory to the Administrative Agent, in substantially the form of Exhibit
C, and in each case covering such other matters relating to the Obligors, this
Agreement or the Transactions as the Required Lenders shall reasonably request
(and the Borrower hereby instructs such counsel to deliver such opinion to the
Lenders and the Administrative Agent).

(d) Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Obligors, the authorization of the
Transactions and any other legal matters relating to the Obligors, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(e) Officer’s Certificate. A certificate, dated the Effective Date and signed by
the President, a Vice President or a Financial Officer of the Borrower,
confirming compliance with the conditions set forth in the lettered clauses of
the first sentence of Section 4.02.

(f) Liens. Results of a recent lien search in each relevant jurisdiction with
respect to the Borrower and such search shall reveal no liens on any of the
assets of the Borrower except for liens permitted under Section 6.02 or liens to
be discharged on or prior to the Effective Date pursuant to documentation
reasonably satisfactory to the Administrative Agent.

(g) Guarantee and Security Agreement. The duly executed Guarantee and Security
Agreement and evidence satisfactory to the Administrative Agent that all actions
required hereunder and under the other Security Documents to have been taken to
perfect the Liens (which, for the avoidance of doubt, shall not include those
actions contemplated by Section 5.08(c)(viii)), have been completed.

(h) Borrowing Base Certificate. A Borrowing Base Certificate as of a date not
more than five days prior to the Effective Date.

(i) Valuation Policy. A copy of the Valuation Policy.

(j) Know Your Customer documentation. The Administrative Agent shall have
received, at least five days prior to the Effective Date, all documentation and
other information regarding the Borrower requested by the Administrative Agent
on its own behalf or on behalf of any Lender in connection with applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, to the extent requested in writing of the Borrower at least 10 days
prior to the Effective Date.

 

 

(k) Refinancing. Evidence that the Refinancing will occur substantially
concurrently with the effectiveness of this Agreement and following the initial
borrowing of the Loans.

(l) Financial Statements. (i) audited financial statements of the Borrower for
the fiscal years ended December 31, 2015, December 31, 2016 and December 31,
2017 and (ii) quarterly unaudited financial statements of the Borrower for the
fiscal quarter ended March 31, 2018; provided that the requirements of this
clause (l) may be fulfilled by the Borrower if such financial statements are
furnished as part of the Borrower’s reports filed with the SEC for such periods.

(m) Collateral Agency Agreement. The duly executed Collateral Agency Agreement.

(n) Secured Notes. Evidence that the Secured Notes shall have been or shall
substantially concurrently with the effectiveness of this Agreement be funded in
an aggregate principal amount of not less than $500,000,000.

(o) Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to JPMCB may reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02.      Each Credit Event. The obligation of each Lender to make any
Loan, and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is additionally subject to the satisfaction of the following conditions:

(a) the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (unless the relevant representation and warranty already
contains a materiality qualifier or, in the case of the representations and
warranties in Sections 3.01 (first sentence with respect to the Obligors), 3.02,
3.04, 3.11 and 3.15 of this Agreement, and in Sections 3.1, 3.2 and 3.4 through
3.8 of the Guarantee and Security Agreement, in each such case, such
representation and warranty shall be true and correct in all respects) on and as
of the date of such Loan or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

(b) at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; and

(c) either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recentlythe Borrower shall have delivered to the
Administrative Agent or (ii) the Borrower shall have delivered, together with
the Borrowing Request pursuant to Section 2.03, an updated Borrowing Base
Certificate using the most recent valuations available in accordance with
Section 5.12 (including pursuant to Section 5.12(a)(ii)(C)) as of a date no
earlier than two (2) Business Days prior to the date of the Borrowing Request
and demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base (calculated based on
the valuations set forth in such updated Borrowing Base Certificate), after
giving effect to such extension of credit as well as any concurrent acquisitions
of Portfolio Investments or payment of outstanding Loans or Permitted
Indebtedness or Indebtedness incurred pursuant to Section 6.01(g).

 

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence. For the avoidance of doubt, the conversion or continuation of a
Borrowing as the same or a different Type (without increase in the principal
amount thereof) shall not be considered to be the making of a Loan.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

SECTION 5.01.      Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) within 90 days (or 120 days with respect to the fiscal year ending December
31, 2019) after the end of each fiscal year of the Borrower, the audited
consolidated balance sheet and related statements of operations, assets and
liabilities, changes in net assets and cash flows of the Borrower and its
consolidated Subsidiaries as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by RSM US LLP or any other independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the consolidated balance sheet and related
statements of operations, assets and liabilities, changes in net assets and cash
flows and cash flows of the Borrower and its consolidated Subsidiaries as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for (or, in the
case of the balance sheet, as of the end of) the corresponding period or periods
of the previous fiscal year, all certified by a Financial Officer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether the Borrower has knowledge that a Default has occurred
and is continuing during the applicable period and, if a Default has occurred
and is continuing, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.01(b) and (g),
6.02(d), 6.04(d), 6.05(b) and (e) and 6.07 and (iii) to the extent not
previously disclosed on a Form 10-K or Form 10-Q previously filed by the
Borrower with the SEC, stating whether any change in GAAP as applied by (or in
the application of GAAP by) the Borrower has occurred since the Effective Date
(but only if the Borrower has not previously reported such change to the
Administrative Agent and if such change has had a material effect on the
financial statements) and, if any such change has occurred (and has not been
previously reported to the Administrative Agent), specifying the effect as
determined by the Borrower of such change on the financial statements
accompanying such certificate;

 

 

(d) as soon as available and in any event not later than the last Business Day
of the calendar month following each monthly accounting period (ending on the
last day of each calendar month) of the Borrower, a Borrowing Base Certificate
as at the last day of such accounting period presenting the Borrower’s
computation (and including a comparison to show changes from the Borrowing Base
Certificate from the immediately prior period) as well as a list of each
Portfolio Investment in the Borrowing Base that is a Participation Interest
(identifying the Obligor holding such Participation Interest, the Excluded
Subsidiary that sold the Participation Interest to such Obligor and the
underling Portfolio Investment) and including a certification of a Financial
Officer as to compliance with Section 6.03(d) and 6.04(d) during the period
covered by such Borrowing Base Certificate;

(e) promptly but no later than five Business Days after any Financial Officer of
the Borrower shall at any time have actual knowledge that there is a Borrowing
Base Deficiency, a Borrowing Base Certificate, as at the date the Borrower has
knowledge of such Borrowing Base Deficiency, indicating the amount of the
Borrowing Base Deficiency as at the date the Borrower obtained knowledge of such
deficiency and the amount of the Borrowing Base Deficiency, as of the date not
earlier than three Business Days prior to the date the Borrowing Base
Certificate is delivered pursuant to this paragraph;

(f) promptly upon receipt thereof, copies of (x) all significant and non-routine
written reports and (y) written reports stating that material deficiencies exist
in the Borrower’s internal controls or procedures or any other matter that could
reasonably be expected to result in a Material Adverse Effect submitted to
management or the board of trustees of Borrower by the Borrower’s independent
public accountants in connection with each annual, interim or special audit or
review of any type of the financial statements or related internal control
systems of the Borrower or any of its Subsidiaries delivered by such accountants
to the management or board of trustees of the Borrower;

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any of the
Obligors with the SEC, or any Governmental Authority succeeding to any or all of
the functions of the SEC, or with any national securities exchange, as the case
may be;

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request;

(i) within 45 days after the end of each fiscal quarter of the Borrower, all
external valuation reports relating to the Portfolio Investments delivered by
the Approved Third-Party Appraiser in connection with the quarterly appraisals
of Unquoted Investments included in the Borrowing Base (provided that any
recipient of such reports executes and delivers any non-reliance letter,
release, confidentiality agreement or similar agreements required by such
Approved Third-Party Appraiser);

 

 

(j) within 45 days after the end of each fiscal quarter of the Borrower, any
report that the Borrower receives from a Custodian listing the Portfolio
Investments, as of the end of such fiscal quarter, held through such Custodian;
provided that the Borrower shall use its commercially reasonable efforts to
cause the Custodian to provide such report;

(k) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment where there has been a realized
gain or loss in the most recently completed fiscal quarter, (i) the cost basis
of such Portfolio Investment, (ii) the proceeds received with respect to such
Portfolio Investment representing repayments of principal during the most
recently ended fiscal quarter, and (iii) any other amounts received with respect
to such Portfolio Investment representing exit fees or prepayment penalties
during the most recently ended fiscal quarter;

(l) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment, (i) the aggregate amount of
all capitalized paid-in-kind interest for such Portfolio Investment during the
most recently ended fiscal quarter and (ii) the aggregate amount of all
paid-in-kind interest collected in respect of such Portfolio Investment during
the most recently ended fiscal quarter;

(m) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment, (i) the amortized cost of each
Portfolio Investment as of the end of such fiscal quarter, (ii) the fair market
value of each Portfolio Investment as of the end of such fiscal quarter, and
(iii) the unrealized gains or losses as of the end of such fiscal quarter;

(n) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment the change in unrealized gains
and losses for such quarter. Such schedule will report the change in unrealized
gains and losses by Portfolio Investment by showing the unrealized gain or loss
for each Portfolio Investment as of the last day of the preceding fiscal quarter
compared to the unrealized gain or loss for such Portfolio Investment as of the
last day of the most recently ended fiscal quarter; and

(o) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act.

Notwithstanding anything in this Section 5.01 to the contrary, the Borrower
shall be deemed to have satisfied the requirements of this Section 5.01 (other
than Sections 5.01(c), (d) and (e)) if the reports, documents and other
information of the type otherwise so required are publicly available when
required to be filed on EDGAR at the www.sec.gov website or any successor
service provided by the SEC; provided that with respect to Section 5.01(f) and
(g), notice of such availability is provided to the Administrative Agent at or
prior to the time period required by this Section 5.01.

 

 

SECTION 5.02.      Notices of Material Events. Upon the Borrower becoming aware
of any of the following, the Borrower will furnish to the Administrative Agent
for distribution to each Lender prompt written notice of the following:

(a) the occurrence of any Default (unless the Borrower first became aware of
such Default from a notice delivered by the Administrative Agent);

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development (excluding matters of a general economic, financial or
political nature to the extent that they could not reasonably be expected to
have a disproportionate effect on the Borrower) that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.      Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

SECTION 5.04.      Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05.      Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, (a)
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar business operating in the same or similar
locations. All such insurance shall name the Collateral Agent as additional
insured or loss payee, as applicable.

SECTION 5.06.      Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP. The Borrower will, and will cause each other Obligor to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during
business hours, to examine and make extracts from its books and records
(including books and records maintained by it in its capacity as a “servicer” in
respect of any Designated Subsidiary or other Excluded Subsidiaries, or in a
similar capacity with respect to any other Designated Subsidiary, but only to
the extent the Borrower is not prohibited from disclosing such information or
providing access to such information, and any books, records and documents held
by the Custodian), and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested, in each case, to the extent such inspection or requests
for such information are reasonable and such information can be provided or
discussed without violation of law, rule, regulation or contract; provided that
the Borrower shall be entitled to have its representatives and advisors present
during any inspection of its books and records and during any discussion with
its independent auditors; provided further that Borrower shall not be
responsible for the costs and expenses of the Administrative Agent and the
Lenders for more than two such visits and inspections in any calendar year
unless an Event of Default shall have occurred and be continuing.

 

 

SECTION 5.07.      Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations, including the
Investment Company Act, any applicable rules, regulations or orders issued by
the SEC thereunder and orders of any other Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions in all material respects.

SECTION 5.08.      Certain Obligations Respecting Subsidiaries; Further
Assurances.

(a) Subsidiary Guarantors. In the event that any Obligor shall form or acquire
any new Domestic Subsidiary (other than an Excluded Subsidiary), the Borrower
will cause, within 30 days of the formation or acquisition thereof, such new
Subsidiary to become a “Subsidiary Guarantor” (and, thereby, an “Obligor”) under
a Guarantee Assumption Agreement and to deliver such proof of corporate or other
action, incumbency of officers, opinions of counsel (only upon the
Administrative Agent’s reasonable request), and other documents as is consistent
with those delivered by the Borrower pursuant to Section 4.01 upon the Effective
Date or as the Administrative Agent shall have requested.

(b) Ownership of Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary (other than
any Subsidiary that is an Excluded Subsidiary); provided that the foregoing
shall not prohibit any transaction permitted under Section 6.03 or 6.04 so long
as after giving effect to such permitted transaction each of the remaining
Subsidiaries of the Borrower is a wholly-owned Subsidiary.

(c) Further Assurances. The Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement. Without limiting the generality of the foregoing, the
Borrower will, and will cause each of the Subsidiary Guarantors to, take such
action from time to time (including filing appropriate Uniform Commercial Code
financing statements and executing and delivering such assignments, security
agreements and other instruments) as shall be reasonably requested by the
Administrative Agent:

(i) to create, in favor of the Collateral Agent for the benefit of the Lenders
(and any affiliate thereof that is a party to any Hedging Agreement entered into
with the Borrower) and the holders of any Other Pari Passu Secured Indebtedness,
perfected security interests and Liens in the Collateral; provided that any such
security interest or Lien shall be subject to the relevant requirements of the
Security Documents; provided further, that in the case of any Collateral
consisting of voting stock of any Controlled Foreign Corporation or FSHCO, such
security interest shall be limited to 65% of the issued and outstanding voting
stock of such Controlled Foreign Corporation or FSHCO,

 

 

(ii) subject to Section 7.04 of the Guarantee and Security Agreement, to cause
any bank or securities intermediary (within the meaning of the Uniform
Commercial Code) to enter into such arrangements with the Collateral Agent as
shall be appropriate in order that the Collateral Agent has “control” over each
bank account or securities account of the Obligors (other than Excluded Accounts
(as defined in the Guarantee and Security Agreement)) and in that connection,
the Borrower agrees to cause all cash and other proceeds of Portfolio
Investments received by any Obligor to be promptly deposited into such an
account (or otherwise delivered to, or registered in the name of, the Collateral
Agent) and, until such deposit, delivery or registration such cash and other
proceeds shall be held in trust by the Borrower for and as the property of the
Collateral Agent and shall not be commingled with any other funds or property of
such Obligor or of any Designated Subsidiary or other Person (including with any
money or financial assets of any Obligor in its capacity as “servicer” for any
Designated Subsidiary or any other Excluded Subsidiary, or any money or
financial assets of any Excluded Subsidiary),

(iii) in the case of any portfolio investment held by an Excluded Subsidiary
that is subject to a Participation Interest, including any cash collection
related thereto, ensure that such portfolio investment shall not be held in the
account of any Obligor subject to a control agreement among such Obligor, the
Collateral Agent and the Custodian delivered in connection with this Agreement
or any other Loan Document,

(iv) in the case of any Portfolio Investment consisting of a Bank Loan that does
not constitute all of the credit extended to the underlying borrower under the
relevant underlying loan documents and an Excluded Subsidiary holds any interest
in the loans or other extensions of credit under such loan documents, (x) cause
such Excluded Subsidiary to be party to such underlying loan documents as a
“lender” having a direct interest (or a participation not acquired from an
Obligor) in such underlying loan documents and the extensions of credit
thereunder and (y) ensure that, subject to Section 5.08(c)(v) below, all amounts
owing to such Obligor or Excluded Subsidiary by the underlying borrower or other
obligated party are remitted by such borrower or obligated party (or the
applicable administrative agents, collateral agents or equivalent Person)
directly to the accounts of such Obligor and such Excluded Subsidiary,

(v) in the event that any Obligor is acting as an agent or administrative agent
(or analogous capacity) under any loan documents with respect to any Bank Loan
that does not hold all of the credit extended to the underlying borrower under
the relevant underlying loan documents, ensure that all funds held by such
Obligor in such capacity as agent or administrative agent are segregated from
all other funds of such Obligor and clearly identified as being held in an
agency capacity,

(vi) cause all credit or loan agreements, any notes and all assignment and
assumption agreements relating to any Portfolio Investment constituting part of
the Collateral to be held by (x) the Collateral Agent, (y) the Custodian
pursuant to the terms of the applicable Custodian Agreement (or another
custodian reasonably satisfactory to the Administrative Agent), or (z) pursuant
to an appropriate intercreditor agreement, so long as the Custodian (or
custodian) has agreed to grant access to such loan and other documents to the
Administrative Agent and Collateral Agent pursuant to an access or similar
agreement between the Borrower and such Custodian (or custodian) in form and
substance reasonably satisfactory to the Administrative Agent; provided that
Borrower’s obligation to deliver underlying documentation may be satisfied by
delivery of copies of such agreements; provided further that the Borrower shall
not be deemed to be in default under this clause (vi) with respect to any
Portfolio Investment held by FSEP Term Funding LLC prior to the earlier of (1)
the 30th day following the Effective Date and (2) the date on which FSEP Term
Funding LLC shall enter into a Custodian Agreement,

 

 

(vii) on or before 120th day following the repayment of all third-party existing
indebtedness of any Excluded Entity, the Borrower shall either (x) cause such
person to become a Subsidiary Guarantor under the Loan Documents or (y) cause
such Person to transfer all of its assets to the Borrower (and the Borrower and
such Excluded Entity shall have executed assignment documentation in respect of
such transfers), and

(viii) on or before the 30th day following the Effective Date (or such later
date as may be agreed by the Administrative Agent), cause FSEP Term Funding LLC,
EP American Energy Investments, Inc. and each Designated REI Subsidiary
Guarantor to enter into control agreements in favor of the Collateral Agent over
each Custodial Account in which any Portfolio Investments owned by FSEP Term
Funding LLC, EP American Energy Investments, Inc. or any Designated REI
Subsidiary Guarantor are held with the applicable Custodian.

Notwithstanding anything to the contrary contained herein, (1) nothing contained
herein shall prevent the Borrower from having a Participation Interest in a
portfolio investment held by an Excluded Subsidiary, and (2) if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then any
original of such instrument, promissory note, agreement, document or certificate
shall be deemed held by the Custodian for all purposes hereunder, provided that,
when the Borrower has actual knowledge of any such destroyed or lost instrument,
promissory note, agreement, document or certificate, it uses all commercially
reasonable efforts to obtain from the underlying borrower, and deliverDeliver
(as defined in the Guarantee and Security Agreement) to the Custodian, a
replacement instrument, promissory note, agreement, document or certificate.

SECTION 5.09.      Use of Proceeds. The Borrower will use the proceeds of the
Loans and the issuances of Letters of Credit to consummate the Refinancing, pay
fees and expenses in connection with the Refinancing, and for general corporate
purposes of the Borrower and its Subsidiaries in the ordinary course of
business, including, but not limited to (so long as such purchase would not
result in a violation of Regulation U by any party hereto and, upon request of
any Lender, the Borrower agrees to provide such Lender an executed Form U-1 with
respect to this Agreement), purchasing shares of common stock of the Borrower in
connection with a Tender Offer and making othermaking distributions,
contributions and investments not prohibited by the Loan Documents and the
acquisition and funding (either directly or through one or more Subsidiaries) of
Portfolio Investments; provided that neither the Administrative Agent nor any
Lender shall have any responsibility as to the use of any of such proceeds. No
part of the proceeds of any Loan will be used in violation of applicable law or,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock (provided that (so long as such
purchase would not result in a violation of Regulation U by any party hereto)
the Borrower may use proceeds of the Loans to purchase its common stock in
connection with a Tender Offer). Other than in connection with a Tender Offer,.
Margin Stock shall be purchased by the Obligors only with the proceeds of
Indebtedness not directly or indirectly secured by Margin Stock (within the
meaning of Regulation U), or with the proceeds of equity capital of the
Borrower. The Borrower will not request any Borrowing or Letter of Credit, and
the Borrower shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use,
directly or indirectly, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any applicable Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, in violation of applicable Sanctions, or in any
Sanctioned Country, except to the extent permissible for a Person required to
comply with Sanctions, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

 

 

SECTION 5.10.      Status of RIC and BDC. The Borrower shall at all times
maintain its status as a RIC under the Code, and as a “business development
company” under the Investment Company Act.

SECTION 5.11.      Investment and Valuation Policies. The Borrower shall
promptly advise the Lenders and the Administrative Agent of any material change
in either its Investment Policies or Valuation Policy.

SECTION 5.12.      Portfolio Valuation and Diversification, Etc.

(a) Portfolio Valuation Etc.

(i) Settlement Date Basis. For purposes of this Agreement, all determinations of
whether an investment is to be included as a Portfolio Investment included in
the Borrowing Base shall be determined on a settlement-date basis (meaning that
any investment that has been purchased will not be treated as a Portfolio
Investment in the Borrowing Base until such purchase has settled, and any
Portfolio Investment in the Borrowing Base which has been sold will not be
excluded as a Portfolio Investment in the Borrowing Base until such sale has
settled), provided that no such investment shall be included as a Portfolio
Investment in the Borrowing Base to the extent it has not been paid for in full.

(ii) Determination of Values. The Borrower will conduct reviews of the value to
be assigned to each of its Portfolio Investments included in the Credit Facility
First Priority Collateral as follows:

(A) Quoted Investments—External Review. With respect to Portfolio Investments
(including Cash Equivalents) for which market quotations are readily available
(“Quoted Investments”), the Borrower shall, not less frequently than once each
calendar week, determine the market value of such Portfolio Investments which
shall, in each case, be determined in accordance with one of the following
methodologies (as selected by the Borrower):

(w) in the case of public and 144A securities, the average of the bid prices as
determined by two Approved Dealers selected by the Borrower,

(x) in the case of bank loans, the average of the bid prices as determined by
two Approved Dealers selected by the Borrower or an Approved Pricing Service
which makes reference to at least two Approved Dealers with respect to such bank
loans,

(y) in the case of any Quoted Investment traded on an exchange, the closing
price for such Portfolio Investment most recently posted on such exchange, and

(z) in the case of any other Quoted Investment, the fair market value thereof as
determined by an Approved Pricing Service; and

 

 

(B) Unquoted Investments—External Review. With respect to Portfolio Investments
for which market quotations are not readily available (“Unquoted Investments”),
the Borrower shall value such Unquoted Investments quarterly in a manner
consistent with its “Net Asset Valuation Policy,” as the same may be amended,
supplemented, waived or otherwise modified from time to time consistent with
standard industry practice and in a manner not prohibited by this Agreement (the
“Valuation Policy”), including valuation of at least 35% by value of all
Unquoted Investments included in the Borrowing Base using the assistance of an
Approved Third Party Appraiser.

(C) Internal Review. The Borrower shall conduct an internal review of the
aggregate value of the Portfolio Investments included in the Borrowing Base, and
of the Borrowing Base, at least once each calendar week which shall take into
account any events of which a Responsible Officer of the Borrower has actual
knowledge that materially adversely affects the aggregate value of the Portfolio
Investments included in the Borrowing Base or the Borrowing Base. If, based upon
such weekly internal review, the Borrower determines that a Borrowing Base
Deficiency exists, then the Borrower shall, within five Business Days as
provided in Section 5.01(e), deliver a Borrowing Base Certificate reflecting the
new amount of the Borrowing Base and shall take the actions, and make the
payments and prepayments (and provide cover for Letters of Credit), all as more
specifically set forth in Section 2.09(c).

(D) Failure to Determine Values. If the Borrower shall fail to determine the
value of any Portfolio Investment as at any date pursuant to the requirements of
the foregoing sub-clauses (A) through (C), the “Value” of such Portfolio
Investment as at such date shall be deemed to be zero;

provided that, in no event shall any Portfolio Investment be valued pursuant to
the foregoing requirements less frequently than annually.

(iii) Scheduled Testing of Values.

(A) Each February 28, April 30, July 31 and October 31 of each calendar year,
commencing on October 31, 2018 (or such other dates as are agreed to by the
Borrower and the Administrative Agent, but in no event less frequently than once
per calendar quarter, each a “Valuation Testing Date”), the Administrative Agent
through an Independent Valuation Provider will test the values determined
pursuant to Section 5.12(a)(ii) above of those Unquoted Investments included in
the Borrowing Base selected by the Administrative Agent; provided, that the
aggregate fair value of such Unquoted Investments tested on any Valuation
Testing Date will be equal to the Tested Amount (as defined below) (or as near
thereto as reasonably practical). For the avoidance of doubt, Unquoted
Investments that are part of the Collateral but not included in the Borrowing
Base shall not be subject to testing under this Section 5.12(a)(iii).

(B) For purposes of this Agreement, the “Tested Amount” shall be equal to the
greater of: (i) an amount equal to (y) 125% of the Covered Debt Amount (as of
the applicable Valuation Testing Date) minus (z) the sum of the values of all
Cash and all Quoted Investments included in the Borrowing Base (as of the
applicable Valuation Testing Date) and (ii) 10% of the aggregate value of all
Unquoted Investments included in the Borrowing Base (as of the applicable
Valuation Testing Date); provided, however, in no event shall more than 25% (or,
if clause (ii) applies, 10%, or as near thereto as reasonably practicable) of
the aggregate value of the Unquoted Investments in the Borrowing Base be tested
by the Independent Valuation Provider in respect of any applicable Valuation
Testing Date.

 

 

(C) With respect to any Unquoted Investment, if the value of such Unquoted
Investment determined pursuant to Section 5.12(a)(ii) is not more than the
lesser of (1) five (5) points more than the midpoint of the valuation range
(expressed as a percent of par) provided by the Independent Valuation Provider
(provided that the value of such Unquoted Investment is customarily quoted as a
percentage of par) and (2) 110% of the midpoint of the valuation range provided
by the Independent Valuation Provider, then the value for such Unquoted
Investment determined in accordance with Section 5.12(a)(ii) shall continue to
be used as the “Value” for purposes of this Agreement. If the value of any
Unquoted Investment determined pursuant to Section 5.12(a)(ii) is more than the
lesser of the values set forth in clause (C)(1) and (2) (to the extent
applicable), then for such Unquoted Investment, the “Value” for purposes of this
Agreement shall become the lesser of (x) the highest value of the valuation
range provided by the Independent Valuation Provider, (y) five (5) points more
than the midpoint of the valuation range (expressed as a percent of par)
provided by the Independent Valuation Provider (provided that the value of such
Unquoted Investment is customarily quoted as a percentage of par) and (z) 110%
of the midpoint of the valuation range provided by the Independent Valuation
Provider. For the avoidance of doubt, any values determined by the Independent
Valuation Provider pursuant to this Section 5.12(a)(iii) or Section 5.12(a)(iv)
shall be used solely for purposes of determining the “Value” of a Unquoted
Investment under this Agreement and shall not be deemed to be the fair value of
such asset as required under ASC 820, for purposes of the Borrower’s financial
statements and the Investment Company Act.

(iv) Supplemental Testing of Values.

(A) Notwithstanding the foregoing, the Administrative Agent, individually or at
the request of the Required Lenders, or the Co-Collateral Agent shall at any
time have the right to request, in its reasonable discretion, any Portfolio
Investment included in the Borrowing Base with a value determined pursuant to
Section 5.12(b)(ii) to be independently tested by the Independent Valuation
Provider. There shall be no limit on the number of such tests that may be
requested by the Administrative Agent or the Co-Collateral Agent in its
reasonable discretion; provided that, all such tests shall be conducted in such
a manner not disruptive in any material respect to the business of the Borrower.
The Administrative Agent or the Co-Collateral Agent shall notify the Borrower of
its receipt of the final results of any such test promptly upon its receipt
thereof and shall provide a copy of such results and the related report to the
Borrower promptly upon the Borrower’s request. If (x) the value determined
pursuant to Section 5.12(a)(ii) is less than the value determined by the
Independent Valuation Provider, then the value determined pursuant to Section
5.12(a)(ii) shall continue to be used as the “Value” for purposes of this
Agreement and (y) if the value determined pursuant to Section 5.12(a)(ii) is
greater than the value determined by the Independent Valuation Provider and the
difference between such values is: (1) less than 5% of the value determined
pursuant to Section 5.12(a)(ii), then the value determined pursuant to Section
5.12(a)(ii) shall continue to be used as the “Value” for purposes of this
Agreement; (2) between 5% and 20% of the value determined pursuant to Section
5.12(a)(ii), then the “Value” of such Portfolio Investment for purposes of this
Agreement shall become the average of the value determined pursuant to Section
5.12(a)(ii) and the value determined by such Independent Valuation Provider; and
(3) greater than 20% of the value determined pursuant to Section 5.12(a)(ii),
then the Borrower and the Administrative Agent or Co-Collateral Agent, as
applicable, shall retain an additional third-party appraiser and the “Value” of
such Portfolio Investment for purposes of this Agreement shall become the
average of the three valuations (with the Independent Valuation Provider’s value
to be used as the “Value” until the third value is obtained). For the avoidance
of doubt, Portfolio Investments that are part of the Collateral but which the
Borrower has not expressly included in the Borrowing Base shall not be subject
to testing under this Section 5.12(a)(iv).

 

 

(B) Except as otherwise provided herein, the Value of any Portfolio Investment
for which the Independent Valuation Provider’s value is used shall be the
midpoint of the range (if any) determined by the Independent Valuation Provider.
The Independent Valuation Provider shall apply a recognized valuation
methodology that is commonly accepted by the business development company
industry for valuing Portfolio Investments of the type being valued and held by
the Obligors.

(C) All valuations shall be on a settlement date basis. For the avoidance of
doubt, the Value of any Portfolio Investment determined in accordance with this
Section 5.12 shall be the Value of such Portfolio Investment for purposes of
this Agreement until a new Value for such Portfolio Investment is subsequently
determined in good faith in accordance with this Section 5.12.

(D) The reasonable and documented out-of-pocket costs of any valuation
reasonably incurred by the Administrative Agent or Co-Collateral Agent, as
applicable, under this Section 5.12 shall be at the expense of the Borrower,
provided that the Borrower’s obligation to reimburse valuation costs incurred by
the Administrative Agent or Co-Collateral Agent, as applicable, pursuant to
Section 5.12(a)(iv) shall be limited to an aggregate amount in any fiscal year
of the Borrower equal to the greater of (x) $200,000.00 or (y) 0.05% of the
aggregate amount of total Commitments then outstanding.

(E) In addition, the values determined by the Independent Valuation Provider
shall be deemed to be “Information” hereunder and subject to Section 9.13
hereof.

(b) Investment Company Diversification Requirements. The Borrower will, and will
cause its Subsidiaries (other than Subsidiaries that are exempt from the
Investment Company Act) at all times to (i) comply in all material respects with
the portfolio diversification and similar requirements set forth in the
Investment Company Act applicable to business development companies and (ii)
subject to applicable grace periods set forth in the Code, comply with the
portfolio diversification and similar requirements set forth in the Code
applicable to RICs.

SECTION 5.13.      Calculation of Borrowing Base. For purposes of this
Agreement, the “Borrowing Base” shall be determined, as at any date of
determination, as the sum of the products obtained by multiplying (x) the Value
of each Portfolio Investment that is then included as Credit Facility First
Priority Collateral by (y) the applicable Advance Rate, provided that:

(a) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments of all issuers in a consolidated group of corporations or
other entities in accordance with GAAP exceeding 5% of the aggregate Value of
all Cash and Portfolio Investments in the Collateral Pool that are Credit
Facility First Priority Collateral as of the end of the most recent quarter,
shall be 50% of the otherwise applicable Advance Rate;

(b) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments of all issuers in a consolidated group of corporations or
other entities in accordance with GAAP exceeding 10% of the aggregate Value of
all Cash and Portfolio Investments in the Collateral Pool that are Credit
Facility First Priority Collateral as of the end of the most recent quarter
shall be 0%;

(c) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments in each of the energy and power investment subcategories
set forth below exceeding the corresponding percentage set forth below of the
aggregate Value of all Cash and Portfolio Investments in the Collateral Pool
that are Credit Facility First Priority Collateral as of the end of the most
recent quarter shall be 0%:



 

 

 

Subcategories1

Percentage

Upstream 60% Midstream 45% Downstream 20% Power and Renewables 50%
Infrastructure 25% Service and Equipment 20%

 

(d) Performing Second Lien Bank Loans and Performing Other Cash Pay High Yield
Securities shall in no event account for more than 50% of the Borrowing Base;

(e) unsecured Performing Other Cash Pay High Yield Securities shall in no event
account for more than 30% of the Borrowing Base;

(f) the Advance Rate applicable to Investments in any Excluded Entity and
Designated Subsidiary, finance leases, CDO Securities (or other Investments that
represent an investment in an underlying levered portfolio) shall be 0%;

(g) the Advance Rate applicable to any Portfolio Investment relating to, arising
out of, or derived from (i) the exploration, production or utilization of coal
in any capacity; (ii) the exploration and production of oil from oil sands or
Arctic oil; (iii) infrastructure exclusively dedicated to the transport or
storage of oil from oil sands or Arctic oil; (iv) facilities producing first
generation biofuels; (v) upstream oil and gas operations located within a World
Heritage Site (as selected by the United Nations Educational, Scientific and
Cultural Organization) or with material adverse impacts on the outstanding
universal value of a natural World Heritage Site; or (vi) any company whose core
business is more than 50% derived from coal, shall be 0%;

(h) no Portfolio Investment may be included in the Borrowing Base until such
time as such Portfolio Investment has been Delivered (as defined in the
Guarantee and Security Agreement) to the Collateral Agent, and then only for so
long as such Portfolio Investment continues to be Delivered as contemplated
therein and constitutes Credit Facility First Priority Collateral; provided that
in the case of any Portfolio Investment in which the Collateral Agent has a
first-priority perfected security interest pursuant to a valid Uniform
Commercial Code filing (and for which no other method of perfection with a
higher priority is possible), such Portfolio Investment may be included in the
Borrowing Base so long as all remaining actions to complete “Delivery” are
satisfied within seven (7) days of such inclusion;

(i) no Participation Interest may be included in the Borrowing Base for more
than ninety (90) days;

(j) Permitted PIK Portfolio Investments shall in no event account for more than
10% of the Borrowing Base; and

(k) no Portfolio Investment in a portfolio company that the Obligors do not hold
Portfolio Investments in on the Effective Date shall be included in the
Borrowing Base to the extent that Portfolio Investments in portfolio companies
that provide oil field services (as determined in good faith by the Borrower)
would exceed 12.5% of the aggregate Value of all Cash and Portfolio Investments
in the Collateral Pool that are Credit Facility First Priority Collateral.;

 

 



1All determinations of whether a particular Portfolio Investment belongs to one
subcategory or another shall be made by the Borrower on a good faith basis
consistent with the definitions set forth in this Section 5.13.

 

 

provided, further, that if (A) the Borrowing Base as calculated above exceeds
(B) an amount equal to the product of (x) the Borrowing Base as calculated after
excluding from the aggregate Value of all Cash and Portfolio Investments in the
Collateral Pool that are Credit Facility First Priority Collateral as of the end
of the most recent quarter, for purposes of clauses (a), (b), (c) and (k) above,
any Portfolio Investments with an Advance Rate equal to 0% (as set forth in the
definition of “Advance Rate” below) multiplied by (y) 1.15 (such amount the
“Capped Borrowing Base Amount”), then the Borrowing Base shall be equal to the
Capped Borrowing Base Amount.

For the avoidance of doubt, to avoid double-counting of excess concentrations,
any Advance Rate reductions set forth under this Section 5.13 shall be without
duplication of any other such Advance Rate reductions.

As used herein, the following terms have the following meanings:

“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13(a) through (j), the following percentages with
respect to such Portfolio Investment:

Portfolio Investment2

Quoted

Unquoted

  Cash, Cash Equivalents and Short-Term U.S. Government Securities 100% n.a.  
Long-Term U.S. Government Securities 95% n.a.   Performing First Lien Bank Loans
70% 60%   Performing First Lien Secured High Yield Securities 65% 55%  
Performing Unitranche Bank Loans 65% 55%   Performing Second Lien Bank Loans 55%
45% Performing Other Cash Pay High Yield Securities 50% 40% Portfolio
Investments other than those described above 0% 0%

 

“Bank Loans” means debt obligations (including, without limitation, term loans,
notes, revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans and bridge loans) that are
not contractually subordinated in right of payment to any other indebtedness (it
being understood that indebtedness will not be deemed to be subordinated in
right of payment to other indebtedness solely as a result of having a junior
lien on any assets) and which are generally documented under documentation
substantially similar to documents used in respect of a loan or credit facility
or a purchase of notes issued as an alternative to the incurrence of loans under
such a loan or credit facility (so long as the documentation relating to such
notes generally contains terms similar to those included in credit facilities),
including any notes issued by a direct lender.

 

 



2For the avoidance of doubt, the above categories are intended to be indicative
of the traditional investment types in a fully capitalized issuer. All
determinations of whether a particular Portfolio Investment belongs to one
category or another shall be made by the Borrower on a consistent basis with the
foregoing. For example, a secured bank loan at a holding company, the only
assets of which are the shares of a fully capitalized operating company would
not ordinarily constitute a Bank Loan but would ordinarily constitute a
mezzanine investment.

 

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Section 101
et sec.

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

“Cash Pay Bank Loans” means First Lien Bank Loans and Second Lien Bank Loans (x)
as to which, at the time of determination, all of the interest is payable not
less frequently than quarterly and for which not less than 2/3 of the interest
(including accretions and “pay-in-kind” interest) for the most recently ended
monthly or quarterly period (as applicable) is payable in cash or (y) that are
Permitted PIK Portfolio Investments.

“CDO Securities” means debt securities, equity securities or composite or
combination securities (i.e. securities consisting of a combination of debt and
equity securities that are issued in effect as a unit), including synthetic
securities that provide synthetic credit exposure to debt securities, equity
securities or composite or combination securities, that entitle the holders
thereof to receive payments that (i) depend on the cash flow from a portfolio
consisting primarily of ownership interests in debt securities, corporate loans
or asset-backed securities or (ii) are subject to losses owing to credit events
(howsoever defined) under credit derivative transactions with respect to debt
securities, corporate loans or asset-backed securities.

“Downstream” means issuers that refine and process energy resources, including
but not limited to natural gas, propane, crude oil, and petrochemical and
feedstocks. 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof and which has the most senior pre-petition lien priority in any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings;
provided, however, that, in the case of accounts receivable and inventory (and
the proceeds thereof), such lien and security interest may be second in priority
to a Permitted Prior Working Capital Lien.

“High Yield Securities” means debt Securities (other than the “in the money”
component of any convertible debt Securities) (a) issued by public or private
issuers, (b) issued pursuant to an effective registration statement or pursuant
to Rule 144A under the Securities Act (or any successor provision thereunder),
(c) that are not Cash Equivalents or Bank Loans and (d) that are not
contractually subordinated in right of payment to any other indebtedness (it
being understood that indebtedness will not be deemed to be subordinated in
right of payment to other indebtedness solely as a result of having a junior
lien on any assets).

“Infrastructure” means Portfolio Investments in issuers that own long-life
assets that provide transportation for freight and bulk commodities (including
but not limited to the provision of transportation for other energy-related
businesses) and issuers that market and distribute refined energy resources.



 

 

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three months from the applicable date of determination.

“Midstream” means issuers engaged with transporting hydrocarbons and water,
pipelines, gathering systems, processing facilities, liquefied natural gas
infrastructure and storage of hydrocarbons and water.

“Performing” means the issuer of such Portfolio Investment is not in default of
any payment obligations in respect thereof, after the expiration of any
applicable grace period.

“Performing First Lien Bank Loans” means First Lien Bank Loans which are Cash
Pay Bank Loans and are Performing and which are not Performing Unitranche Bank
Loans.

“Performing First Lien Secured High Yield Securities” means High Yield
Securities (a) that are entitled to the benefit of a first lien and first
priority perfected security interest on a substantial portion of the assets of
the respective issuer and guarantors obligated in respect thereof; provided,
however, that, in the case of accounts receivable and inventory (and the
proceeds thereof), such lien and security interest may be second in priority to
a Permitted Prior Working Capital Lien, (b) (x) as to which, at the time of
determination, not less than 2/3 of the interest (including accretions and
“pay-in-kind” interest) for the most recently ended monthly, quarterly,
semi-annual or annual period (as applicable) is payable in cash or (y) that are
Permitted PIK Portfolio Investments and (c) which are Performing.

“Performing Other Cash Pay High Yield Securities” means High Yield Securities
(other than Performing First Lien Secured High Yield Securities) (a) (x) as to
which, at the time of determination, not less than 2/3 of the interest
(including accretions and “pay-in-kind” interest) for the most recently ended
monthly, quarterly, semi-annual or annual period (as applicable) is payable in
cash, (y) as to which, at the time of determination, cash interest in an amount
greater than or equal to 4.5% above 3-month LIBOR was paid for such period or
(z) that are Permitted PIK Portfolio Investments and (b) which are Performing.

“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.

“Performing Unitranche Bank Loans” means Unitranche Bank Loans (a) (x) as to
which, at the time of determination, not less than 2/3 of the interest
(including accretions and “pay-in-kind” interest) for the most recently ended
monthly or quarterly period (as applicable) is payable in cash, (y) as to which,
at the time of determination, cash interest in an amount greater than or equal
to 4.5% above 3-month LIBOR was paid for such period or (z) that are Permitted
PIK Portfolio Investments and (b) which are Performing.

“Permitted PIK Portfolio Investments” means Portfolio Investments which would
otherwise qualify as Cash Pay Bank Loans (as First Lien Bank Loans or as Second
Lien Bank Loans), Performing First Lien Secured High Yield Securities,
Performing Other Cash Pay High Yield Securities or Performing Unitranche Bank
Loans, as applicable, other than for the fact that interest on such Portfolio
Investment paid in cash for the applicable period was not sufficient to meet the
applicable requirements of such type of Portfolio Investment; provided, that (i)
the option to pay interest other than in cash was included in the original
investment by the applicable Obligor and (ii) as of the date of determination
the Borrower reasonably believes such Portfolio Investment will pay interest in
cash sufficient to meet such requirements within eight (8) quarters of such
original date of investment.



 

 

“Permitted Prior Working Capital Lien” means, with respect to a borrower or
guarantor under a Bank Loan or High Yield Security, a security interest to
secure a working capital facility for such borrower or guarantor in the accounts
receivable and inventory (and, to the extent applicable, all related property
and proceeds thereof) of such borrower and or guarantors; provided that (i) such
Bank Loan or High Yield Security has a second priority lien on such accounts
receivable and inventory (and, to the extent applicable, all related property
and proceeds thereof), (ii) such working capital facility is not secured by any
other assets (other than a second priority lien, subject to the first priority
lien of the Bank Loan or High Yield Security) and does not benefit from any
standstill rights or other agreements (other than customary rights) with respect
to any other assets and (iii) the maximum principal amount of such working
capital facility is not at any time greater than 15% of the aggregate
consolidated enterprise value of the top level borrower or guarantor of such
Bank Loan or High Yield Security (as determined pursuant to the enterprise value
as determined at closing of the transaction).

“Power and Renewables” means issuers focused on liquefied natural gas
regasification terminals, gas sales, power and electricity transmission and
distribution, as well as businesses involved in the production of alternative or
renewable energy.

“Second Lien Bank Loan” means (a) a Bank Loan that is entitled to the benefit of
a second lien and second priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof or (b) a debt obligation that would qualify as a First Lien Bank
Loan other than for the fact that such debt obligation is subordinate to other
indebtedness sharing a first priority lien in favor of such debt obligation as
regards the order of application of proceeds of enforcement of such lien.

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, royalty interests, net profit interests, trust
receipts and other obligations, instruments or evidences of indebtedness,
including debt instruments of public and private issuers and tax-exempt
securities (including warrants, rights, put and call options and other options
relating thereto, representing rights, or any combination thereof) and other
property or interests commonly regarded as securities or any form of interest or
participation therein, but not including Bank Loans.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Service and Equipment” means issuers that provide services, supplies and/or
equipment in connection with the exploration, production and transportation of
oil and natural gas, including seismic, drilling, completion and production
activities, as well as those issuers that support the operations and development
of Power and Renewables and any issuer that is commonly understood to be part
of, or specifically connected with, the Upstream, Midstream, Downstream, Power
and Renewables, Infrastructure and Service and Equipment industries.

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three months of the applicable date of determination.

“Unitranche Bank Loans” means any First Lien Bank Loan if the aggregate amount
of first lien Indebtedness of the top level borrower or guarantor of such First
Lien Bank Loan and its subsidiaries on a consolidated basis as of such
borrower’s or guarantor’s most recently ended fiscal quarter for which financial
information is available to the Borrower exceeds (i) 4.0x the EBITDA of such top
level borrower or guarantor for the most recent four fiscal quarter period for
which financial information is available to the Borrower or (ii) in the case of
an Upstream Issuer, 1.0x the net present value of Proved Oil and Gas Reserves of
such top level borrower or guarantor and its subsidiaries on a consolidated
basis (calculated at the time the relevant Obligor acquires or funds the
applicable First Lien Bank Loan). For purposes of the foregoing (x) “EBITDA”
means the consolidated net income of the applicable Person (excluding
extraordinary gains and extraordinary losses (to the extent excluded in the
definition of “EBITDA” in the relevant agreement relating to the applicable
Eligible Portfolio Investment)) for the relevant period plus the following to
the extent deducted in calculating such consolidated net income: (i)
consolidated interest charges for such period; (ii) the provision for Federal,
state, local and foreign income taxes payable for such period; (iii)
depreciation and amortization expense for such period; (iv) in the case of an
Upstream Issuer, exploration costs and (v) such other adjustments included in
the definition of “EBITDA” (or similar defined term used for the purposes
contemplated herein) in the relevant agreement relating to the applicable
Portfolio Investment, provided that such adjustments are usual and customary and
substantially comparable to market terms for substantially similar debt of other
similarly situated borrowers at the time such relevant agreements are entered
into as reasonably determined in good faith by the Borrower and (y) “Proved Oil
and Gas Reserves” means those quantities of oil and gas, which, by analysis of
geoscience and engineering data, can be estimated with reasonable certainty to
be economically producible, from a given date forward, from known reservoirs,
and under existing economic conditions, operating methods, and government
regulations, prior to the time at which contracts providing the right to operate
expire, unless evidence indicates that renewal is reasonably certain regardless
of whether deterministic or probabilistic methods are used for the estimation.

 

 

“Upstream” means issuers involved in the exploration, development or production
of hydrocarbons, hydrocarbon sales, resource and minerals plays and the
ownership of interests in hydrocarbons (including royalty and net revenue
interests).

“Upstream Issuer” means an issuer engaged in an Upstream business.

“U.S. Government Securities” has the meaning assigned to such term in Section
1.01 of this Agreement.

“Value” means with respect to any Portfolio Investment, the most recent value as
determined pursuant to Section 5.12. 

ARTICLE VI

NEGATIVE COVENANTS

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

SECTION 6.01.      Indebtedness. The Borrower will not, nor will it permit any
other Obligor to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder or under any other Loan Document;

(b) Permitted Indebtedness in an aggregate amount that, taken together with
Indebtedness permitted under clauses (a) and (g) of this Section 6.01, (1) does
not exceed, at the time it is incurred, the amount required to comply with the
provisions of Section 6.07(b), (2) with respect to Unsecured Longer-Term
Indebtedness, will not result in the Covered Debt Amount, at the time it is
incurred, exceeding the Borrowing Base (or,as calculated based on an updated
Borrowing Base Certificate using the most recent valuations available in
accordance with Section 5.12 (including pursuant to Section 5.12(a)(ii)(C)) and
the Borrower delivers a certificate of a Financial Officer to such effect to the
Administrative Agent, (3) with respect to Notes Priority Secured Indebtedness,
will not result in the Notes First Priority Collateral Coverage Ratio (as
defined in the Secured Notes Indenture as in effect on the Effective Date) being
less than 1.50 to 1.0), in each case under the foregoing clauses (2) and (3), so
long as no Default or Event of Default shall have occurred or be continuing
after giving effect to the incurrence of such Permitted Indebtedness and (34)
will not result in the Adjusted Asset Coverage Ratio, calculated on a pro forma
basis after giving effect to the incurrence of such Permitted Indebtedness shall
not exceed, exceeding 2.25 to 1.00 at the time of entering into agreements
establishing such Permitted Indebtedness;

 

 

(c) Other Permitted Indebtedness;

(d) Indebtedness of any Obligor to or from another Obligor;

(e) repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;

(f) obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business;

(g) other Indebtedness in an aggregate amount not exceeding the Additional Debt
Amount at any one time outstanding and that, taken together with Indebtedness
permitted under clauses (a) and (b) of this Section 6.01 (1) does not exceed, at
the time it is incurred, the amount required to comply with the provisions of
Section 6.07(b) and (2) will not result in the Covered Debt Amount, at the time
it is incurred (for clarity, with respect to revolving loan facilities or staged
advance loan facilities, “incurrence” shall be deemed to take place at the time
such facility is entered into, and not upon each borrowing thereunder),
exceeding the Borrowing Base, so long as no Default or Event of Default shall
have occurred or be continuing after giving effect to the incurrence of such
other Indebtedness;

(h) obligations (including Guarantees) in respect of Standard Securitization
Undertakings;

(i) obligations of an Obligor under a Permitted SBIC Guarantee, any SBIC Equity
Commitment and analogous commitments by such Obligor with respect to any of its
SBIC Subsidiaries;

(j) (x) Indebtedness existing on the Effective Date and set forth in Part A of
Schedule II and (y) the Reimbursement Agreement, dated as of August 23, 2018, by
and between the Borrower and City National Bank and the letters of credit
thereunder in an aggregate principal amount under this clause (y) not to exceed
$10,835,000; and

(k) obligations arising with respect to Hedging Agreements (other than Credit
Default Swaps) and Credit Default Swaps entered into pursuant to Section 6.04(c)
or (f).



 

 

SECTION 6.02.      Liens. The Borrower will not, nor will it permit any other
Obligor to, create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) any Lien on any property or asset of any Obligor existing on the Effective
Date and set forth in Part B of Schedule II, provided that (i) no such Lien
shall extend to any other property or asset of such Obligor(s) and (ii) any such
Lien shall secure only those obligations which it secures on the Effective Date
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof,

(b) Liens created pursuant to the Security Documents;

(c) Liens on Special Equity Interests included in the Portfolio Investments but
only to the extent securing obligations in the manner provided in the definition
of “Special Equity Interests” in Section 1.01;

(d) Liens securing Indebtedness or other obligations in an aggregate principal
amount not exceeding the Additional Debt Amount at any one time outstanding
(which may cover Portfolio Investments, but only to the extent released from the
Lien in favor of the Collateral Agent in accordance with the requirements of
Section 9.12 of the Guarantee and Security Agreement),, so long as at the time
thereof the aggregate amount of Indebtedness permitted under clauses (a), (b)
(other than the Notes Priority Secured Indebtedness) and (g) of Section 6.01
does not exceed the lesser of (i) the Borrowing Base and (ii) the amount
required to comply with the provisions of Section 6.07(b);

(e) Permitted Liens;

(f) Liens on an Obligor’s direct ownership interest in an Excluded Subsidiary to
secure obligations owed to a creditor of such Excluded Subsidiary;

(g) Liens securing Indebtedness permitted under Section 6.01(e) and (f); and

(h) Liens created by posting of cash collateral in connection with Hedging
Agreements permitted under Section 6.04(c).; and

(i) Liens created by posting of cash collateral in connection with Indebtedness
permitted under Section 6.01(j)(y).

SECTION 6.03.      Fundamental Changes and Dispositions of Assets. The Borrower
will not, nor will it permit any other Obligor to, enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Borrower will not
reorganize under the laws of a jurisdiction other than any jurisdiction in the
United States. The Borrower will not, nor will it permit any other Obligor to,
acquire any business or property from, or capital stock of, or be a party to any
acquisition of, any other Person, except for purchases or acquisitions of
Portfolio Investments and other assets in the normal course of the day-to-day
business activities of the Borrower and its Subsidiaries and not in violation of
the terms and conditions of this Agreement or any other Loan Document. The
Borrower will not, nor will it permit any other Obligor to, convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, any part of its assets, whether now owned or hereafter acquired,
but excluding (w) any transaction permitted under Section 6.02, 6.05 or 6.12,
(x) assets sold or disposed of in the ordinary course of business (including to
make expenditures of cash in the normal course of the day-to-day business
activities of the Borrower and its Subsidiaries and the use of Cash and Cash
Equivalents in the ordinary course of business) (other than the transfer of
Portfolio Investments to Excluded Subsidiaries), (y) subject to the provisions
of clause (d) below, Portfolio Investments (to the extent not otherwise included
in clause (x) of this Section) and (z) subject to the provisions of clauses (c)
and (e) below, any Obligor’s ownership interest in any Excluded Subsidiary.

 

 

Notwithstanding the foregoing provisions of this Section:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
any Obligor so long as an Obligor is the surviving Person;

(b) any Obligor may sell, lease, transfer or otherwise dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to any other Obligor;

(c) the capital stock of any Subsidiary of the Borrower may be sold, transferred
or otherwise disposed of (including by way of consolidation and merger) (i) to
any Obligor or (ii) so long as such transaction results in an Obligor receiving
the proceeds of such disposition, to any other Person, provided that in the case
of this clause (ii) if such Subsidiary is a Subsidiary Guarantor or holds any
Portfolio Investments, the Borrower (x) would have been permitted to designate
such Subsidiary as a “Designated Subsidiary” hereunder, (y) the amount of any
excess availability under the Borrowing Base immediately prior to such
disposition is not diminished as a result of such disposition to such other
Person or (z) the Borrowing Base immediately after giving effect to such
disposition is at least 110% of the Covered Debt Amount;

(d) the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments to an Excluded Subsidiary so long as (i) after giving effect to such
sale, transfer or disposition (and any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans) the Covered Debt Amount does not
exceed the Borrowing Base (as calculated based on the most recently delivered
Borrowing Base Certificate pursuant to this Agreement (including any delivered
using the most recent valuations available in accordance with Section 5.12
(including pursuant to Section 5.12(a)(ii)(C))) and (ii) either (x) the amount
of any excess availability under the Borrowing Base immediately prior to such
sale, transfer or disposition is not diminished as a result of such sale,
transfer or disposition or (y) the Borrowing Base immediately after giving
effect to such sale, transfer or disposition is at least 110% of the Covered
Debt Amount;

(e) the Borrower may merge or consolidate with, or acquire or dispose of all or
substantially all of the assets of, any other Person so long as (i) the Borrower
is the continuing or surviving entity in such transaction and (ii) at the time
thereof and after giving effect thereto (and any concurrent acquisitions of
Portfolio Investments by the Borrower or payment of outstanding Loans made to
the Borrower), no Default shall have occurred or be continuing;

(f) the Obligors may dissolve or liquidate any Subsidiary (i) that does not own,
legally or beneficially, assets (including, without limitation, Portfolio
Investments) which in aggregate have a value of $500,000 or more at such time of
dissolution or liquidation or (ii) so long as (a) in connection with such
dissolution or liquidation, any and all of the assets of such Subsidiary shall
be distributed or otherwise transferred to an Obligor and (b) the Borrower
determines in good faith that such dissolution or liquidation is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;

(g) the Borrower and the other Obligors may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $25,000,000 in any fiscal year; and



 

 

(h) an Obligor may transfer assets that such Obligor would otherwise be
permitted to own to an Excluded Subsidiary for the sole purpose of facilitating
the transfer of assets from one Excluded Subsidiary (or a Subsidiary that was an
Excluded Subsidiary immediately prior to such disposition) to another Excluded
Subsidiary, directly or indirectly through such Obligor (such assets, the
“Transferred Assets”), provided that (i) no Default exists or is continuing at
such time or would result from any such transfer to or by such Obligor, (ii) the
Covered Debt Amount shall not exceed the Borrowing Base (as calculated based on
the most recently delivered Borrowing Base Certificate pursuant to this
Agreement (including any delivered using the most recent valuations available in
accordance with Section 5.12 (including pursuant to Section 5.12(a)(ii)(C))) at
such time, (iii) the Transferred Assets are transferred to such Obligor by the
transferor Excluded Subsidiary on the same Business Day that such assets are
transferred by such Obligor to the transferee Excluded Subsidiary, and (iv)
following such transfer such Obligor has no liability, actual or contingent,
with respect to the Transferred Assets other than Standard Securitization
Undertakings; and.

(i) the Borrower may deposit and use cash to purchase shares of common stock of
the Borrower in connection with a Tender Offer.

SECTION 6.04.      Investments. The Borrower will not, nor will it permit any
other Obligor to, acquire, make or enter into, or hold, any Investments except:

(a) operating deposit accounts with banks;

(b) Investments by Obligors in other Obligors;

(c) Hedging Agreements entered into in the ordinary course of any Obligor’s
business for financial planning and not for speculative purposes;

(d) Portfolio Investments, and Investments in Excluded Subsidiaries, to the
extent such Portfolio Investments and/or Excluded Subsidiaries are permitted
under the Investment Company Act and the Borrower’s Investment Policies;
provided that, if such Portfolio Investment is not included in the Collateral
Pool and with respect to Investments in Excluded Subsidiaries, then (i) after
giving effect to such Investment (and any concurrent acquisitions of Investments
in the Collateral Pool or payment of outstanding Loans), the Covered Debt Amount
does not exceed the Borrowing Base (as calculated based on the most recently
delivered Borrowing Base Certificate pursuant to this Agreement (including any
delivered using the most recent valuations available in accordance with Section
5.12 (including pursuant to Section 5.12(a)(ii)(C))) and (ii) either (x) the
amount of any excess availability under the Borrowing Base immediately prior to
such Investment is not diminished as a result of such Investment or (y) the
Borrowing Base immediately after giving effect to such Investment is at least
110% of the Covered Debt Amount;

(e) Investments in (or capital contributions to) Excluded Subsidiaries to the
extent permitted by Section 6.03(d) or (h);

(f) Investments constituting Credit Default Swaps in an aggregate amount not to
exceed $25,000,000; and



 

 

 

(g) additional Investments up to but not exceeding $50,000,000 in the aggregate
at any time outstanding.

For purposes of clause (g) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made) minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment, provided that in no event shall the aggregate
amount of such Investment be deemed to be less than zero; and provided further
that the amount of an Investment shall not in any event be reduced by reason of
any write-off of such Investment nor increased by any increase in the amount of
earnings retained in the Person in which such Investment or as a result of any
other matter (other than any cash or assets contributed to or invested in such
Investment).

SECTION 6.05.        Restricted Payments. The Borrower will not, nor will it
permit any other Obligor to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that the Borrower or such other
Obligor may declare and pay:

(a) dividends with respect to the capital stock of the Borrower to the extent
payable in additional shares of the Borrower’s common stock;

(b) dividend anddividends and distributions in either case in cash or other
property (excluding for this purpose the Borrower’s common stock) with respect
to any taxable or calendar year, as applicable, dividends and other
distributions in amounts not to exceed 110105% of the amounts that are required
to be distributed to: (i) allow the Borrower to satisfy the minimum distribution
requirements imposed by Section 852(a) of the Code (or any successor thereto) to
maintain the Borrower’s eligibility to be taxed as a RIC for such taxable year,
(ii) reduce to zero for such taxable year the Borrower’s liability for federal
income taxes imposed on (x) the Borrower’s investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto), or (y) the
Borrower’s net capital gain pursuant to Section 852(b)(3) of the Code (or any
successor thereto), and (iii) reduce to zero the Borrower’s liability for
federal excise taxes for any such calendar year imposed pursuant to Section 4982
of the Code (or any successor thereto); and

(c) any settlement in respect of a conversion feature in any convertible
security that may be issued by the Borrower to the extent made through the
delivery of common stock (except in the case of interest (which may be payable
in cash)); and.

(d)       Restricted Payments to repurchase Equity Interests of the Borrower
from managers, partners, members, directors, officers, employees or consultants
of FS/EIG Advisor, LLC, the Borrower or another Obligor or their respective
authorized representatives upon the death, disability or termination of
employment of such employees or termination of their seat on the board of
directors of FS/EIG Advisor, LLC, the Borrower or such other Obligor, in an
aggregate amount not to exceed $2,500,000 in any calendar year with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $5,000,000 in any calendar year;



 



 

(e)       other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) the Borrowing Base is
equal to at least 110% of the Covered Debt Amount and (y) no Default shall have
occurred and be continuing and (ii) on the date of such other Restricted Payment
the Borrower delivers to the Administrative Agent and each Lender a Borrowing
Base Certificate as at such date demonstrating compliance with subclause (x)
after giving effect to such Restricted Payment. For purposes of preparing such
Borrowing Base Certificate, (A) the Value of any Quoted Investment shall be the
most recent quotation available for such Portfolio Investment and (B) the Value
of any Unquoted Investment shall be the Value set forth in the Borrowing Base
Certificate most recently delivered by the Borrower to the Administrative Agent
and the Lenders pursuant to Section 5.01(d), provided that the Borrower shall
reduce the Value of any Portfolio Investment referred to in this sub-clause (B)
to the extent necessary to take into account any events of which the Borrower
has knowledge that adversely affect the value of such Portfolio Investment.

(f)       so long as no Default shall have occurred and be continuing or would
result therefrom and the Borrowing Base is not less than the Covered Debt Amount
on a pro forma basis and the Borrower is in compliance on a pro forma basis with
(i) Section 6.07(a) as of the last day of the Borrower’s most recent fiscal
quarter for which financial statements have been delivered to the Administrative
Agent and (ii) Section 6.07(b) after giving effect thereto, Restricted Payments
in connection with a Tender Offer.

In calculating the amount of Restricted Payments made by the Borrower during any
period referred to in paragraph (b) above, any Restricted Payments made by
Designated Subsidiaries or any other Excluded Subsidiary that is a Subsidiary
during such period (other than any such Restricted Payments that are made
directly or indirectly to Obligors or ratably to any Obligor and any other
direct shareholder in any such Designated Subsidiary or Excluded Subsidiary)
shall be treated as Restricted Payments made by the Borrower during such period.

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary Guarantor of the Borrower to the Borrower or to any other
Subsidiary Guarantor.

For the avoidance of doubt, (1) the Borrower shall not declare any dividend to
the extent such declaration violates the provisions of the Investment Company
Act applicable to it and (2) the determination of the amount described in
paragraph (b) shall be made separately for the taxable year of the Borrower and
for the calendar year of the Borrower and the limitation on dividends or
distributions imposed by such paragraph shall apply separately to the amounts so
determined.

SECTION 6.06.        Certain Restrictions on Subsidiaries. The Borrower will not
permit any of its Subsidiaries (other than Excluded Subsidiaries) to enter into
or suffer to exist any indenture, agreement, instrument or other arrangement
(other than the Loan Documents) that prohibits or restrains, in each case in any
material respect, or imposes materially adverse conditions upon, the incurrence
or payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property; provided that the
foregoing shall not apply to (i) indentures, agreements, instruments or other
arrangements pertaining to other Indebtedness permitted hereby (provided that
such restrictions would not adversely affect the exercise of rights or remedies
of the Administrative Agent or the Lenders hereunder or under the Security
Documents or prohibit, in any material respect, any Subsidiary from performing
its obligations under the Loan Documents), (ii) indentures, agreements,
instruments or other arrangements pertaining to any lease, sale or other
disposition of any asset permitted by this Agreement or any Lien permitted by
this Agreement on such asset so long as the applicable restrictions only apply
to such assets and (iii) any agreement, instrument or other arrangement
pertaining to any sale or other disposition of any asset permitted by this
Agreement so long as the applicable restrictions (x) only apply to such assets
and (y) do not restrict prior to the consummation of such sale or disposition
the creation or existence of the Liens in favor of the Collateral Agent pursuant
to the Security Documents or otherwise required by this Agreement, or the
incurrence of payment of Indebtedness under this Agreement or the ability of the
Borrower and its Subsidiaries to perform any other obligation under any of the
Loan Documents.



 



SECTION 6.07.        Certain Financial Covenants.

(a)  Minimum Shareholders’ Equity. The Borrower will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Borrower to be less than (A)
with respect to any fiscal quarter ending on or prior to December 31, 2019, the
sum of (1) 65% of the difference of (x) the Shareholders’ Equity as at the
Effective Date less (i) the lesser of (x) amounts paid by the Borrower to
purchase its shares of common stock in connection with a Tender Offer and (ii)
$250,000,000, plus (2) 50% of the net proceeds of the sale of Equity Interests
by the Borrower and its Subsidiaries after the Effective Date (other than
proceeds of any distribution or dividend reinvestment plan),(B) with respect to
any fiscal quarter ending on or after March 31, 2020 and on or prior to
September 30, 2020, $900,000,000 or (C) with respect to any fiscal quarter
ending on or after December 31, 2020, $1,150,000,000.

(b)  Asset Coverage Ratio. The Borrower will not permit the Asset Coverage Ratio
to be less than 2.00 to 1.00 at any time.

SECTION 6.08.        Transactions with Affiliates. The Borrower will not, and
will not permit any other Obligor to enter into any transactions with any of its
Affiliates, even if otherwise permitted under this Agreement, except (a)
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such other Obligor than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and any other Obligors not involving
any other Affiliate, (c) transactions and documents governing transactions
permitted under section 6.03, 6.04(e) and 6.05, (d) the Affiliate Agreement and
the transactions provided in the Affiliate Agreement (as such agreement is
amended, modified or supplemented from time to time in a manner not materially
adverse to the Lenders), (e) transactions described or referenced on Schedule V,
(f) any Investment that results in the creation of an Affiliate, (g) Affiliates
(including co-investments) as permitted by any SEC exemptive order (as may be
amended from time to time), any no-action letter or as otherwise permitted by
applicable law, rule or regulation and SEC staff interpretations thereof, (h)
the payment of compensation and reimbursement of expenses and indemnification to
officers and directors in the ordinary course of business, (i) this Agreement
and the other Loan Documents, and the transactions contemplated herein and
therein or (j) agreements among the Borrower, the other Obligors and/or their
respective Affiliates entered into in connection with the administration of this
Agreement and/or the other Loan Documents, and the transactions contemplated
therein.

SECTION 6.09.        Lines of Business. The Borrower will not, nor will it
permit any other Obligor to, engage in any business in a manner that would
violate its Investment Policies in any material respect.

SECTION 6.10.        No Further Negative Pledge. The Borrower will not, and will
not permit any other Obligors to, enter into any agreement, instrument, deed or
lease which prohibits or limits in any material respect the ability of any
Obligor to create, incur, assume or suffer to exist any Lien upon any of its
properties, assets or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (a) this Agreement and the
other Loan Documents; (b) covenants in documents creating Liens permitted by
Section 6.02 (including covenants with respect to the Secured Notes Indenture
and agreements governing Other Pari Passu Secured Indebtedness and Notes
Priority Secured Indebtedness prohibiting further Liens on the assets encumbered
thereby; (c) customary restrictions contained in leases not subject to a waiver;
(d) any agreement that imposes such restrictions only on Equity Interests in
Excluded Subsidiaries; and (e) any other agreement that does not restrict in any
manner (directly or indirectly) Liens created pursuant to the Loan Documents on
any Collateral securing the “Secured Obligations” under and as defined in the
Guarantee and Security Agreement and does not require (other than pursuant to a
grant of a Lien under the Loan Documents) the direct or indirect granting of any
Lien securing any Indebtedness or other obligation by virtue of the granting of
Liens on or pledge of property of any Obligor to secure the Loans, or any
Hedging Agreement.

 





SECTION 6.11.        Modifications of Certain Documents. The Borrower will not
consent to any modification, supplement or waiver of (a) any of the provisions
of any agreement, instrument or other document evidencing or relating to any
Permitted Indebtedness that would result in such Permitted Indebtedness not
meeting the requirements of the definition of “Permitted Indebtedness,” set
forth in Section 1.01 of this Agreement, unless following such amendment,
modification or waiver, such Permitted Indebtedness would otherwise be permitted
under Section 6.01, or (b) the Affiliate Agreement, unless such modification,
supplement or waiver is not materially less favorable to the Borrower than could
be obtained on an arm’s-length basis from unrelated third parties, in each case,
without the prior consent of the Administrative Agent (with the approval of the
Required Lenders).

Without limiting the foregoing, the Borrower may, at any time and from time to
time, without the consent of the Administrative Agent or the Required Lenders,
freely amend, restate, terminate, or otherwise modify any documents, instruments
and agreements evidencing, securing or relating to Indebtedness permitted
pursuant to Section 6.01(d), including increases in the principal amount
thereof, modifications to the advance rates and/or modifications to the interest
rate, fees or other pricing terms so long as following any such action such
Indebtedness continues to be permitted under Section 6.01(d).

SECTION 6.12.        Payments of Other Indebtedness. The Borrower will not, nor
will it permit any other Obligor to, purchase, redeem, retire or otherwise
acquire for value, or set apart any money for a sinking, defeasance or other
analogous fund for the purchase, redemption, retirement or other acquisition of,
or make any voluntary payment or prepayment of the principal of or interest on,
or any other amount owing in respect of, any Permitted Indebtedness, or any
Indebtedness that is not then included in the Covered Debt Amount (other than
the refinancing of such Indebtedness with Indebtedness permitted under Section
6.01 or with the proceeds of any issuance of Equity Interests), except for:

(a) regularly scheduled payments, prepayments or redemptions of principal and
interest in respect thereof required pursuant to the instruments evidencing such
Indebtedness and the payment when due of the types of fees and expenses that are
customarily paid in connection with such Indebtedness (it being understood that:
(w) the conversion features into Permitted Equity Interests under convertible
notes; (x) the triggering of such conversion and/or settlement thereof solely
with Permitted Equity Interests; and (y) any cash payment on account of interest
or expenses or fractional shares on such convertible notes made by the Borrower
in respect of such triggering and/or settlement thereof, shall be permitted
under this clause (a));

(b) payments and prepayments thereof required to comply with requirements of
Section 2.09(c)[reserved]; and

(c) other purchases, payments and prepayments so long as up to (x) $50,000,000
in the aggregate in respect of the Secured Notes so long as, at the time of and
immediately after giving effect to such payment, no Default shall have occurred
and be continuing, plus (y) $50,000,000 in the aggregate in respect of the
Secured Notes, so long as, with respect to this clause (y), at the time of and
immediately after giving effect to such payment, (i) no Default shall have
occurred and be continuing and (ii) if such payment were treated as a
“Restricted Payment” for the purposes of determining compliance with Section
6.05(e), such payment would befollowing the Amendment No. 1 Effective Date the
Borrower shall have received net cash proceeds or assets in an aggregate amount
of no less than the aggregate amount of such purchase, payment or prepayment
made in reliance on this clause (y) from one or more (I) equity rights
offerings, equity contributions or sales of equity with respect to the
Borrower’s common stock, (II) issuances of Indebtedness permitted to be made
under Section 6.05(e)6.01 and/or (III) distributions to the Borrower from any
Designated Subsidiary;



 



provided that, in the case of clauses (a) through (c) above, in no event shall
any Obligor be permitted to prepay or settle (whether as a result of a mandatory
redemption, conversion or otherwise) any such Indebtedness, if after giving
effect thereto, the Covered Debt Amount would exceed the Borrowing Base (it
being understood that, with respect to the prepayment of any Indebtedness that
is not then included in the Covered Debt Amount (other than from the proceeds of
refinancing Indebtedness that is not included in the Covered Debt Amount), at
the time of the giving of notice of prepayment or redemption to the holders
thereof, the Borrower shall only be entitled to provide such notice if the
inclusion of such Indebtedness in the Covered Debt Amount would not result in a
Borrowing Base being less than the Covered Debt Amount).

SECTION 6.13.        Redesignation of Secured Notes Priority Collateral. Within
five (5) Business Days following (a) consummation of any repayment or repurchase
of Secured Notes, (b) any date on which the Borrowing Base is less than 100% of
the Covered Debt Amount, and/or (c) any date on which any Financial Officer of
the Borrower shall have actual knowledge that the Notes Priority Collateral
Coverage Ratio (as defined in the Secured Notes Indenture as in effect on the
Effective Date) exceeded 1.60 to 1.00 immediately after giving effect to
Borrower’s designation of Collateral as Secured Notes Priority Collateral, to
the extent permitted by the Secured Notes Indenture and the Guarantee and
Security Agreement, the Borrower shall deliver to the Collateral Agent a
Collateral Designation Notice (as defined in the Guarantee and Security
Agreement as in effect on the Effective Date) to redesignate such amount of
Secured Notes Priority Collateral as Credit Facility First Priority Collateral
as is necessary to cause the Notes Priority Collateral Coverage Ratio (as
defined in the Secured Notes Indenture as in effect on the Effective Date) to
not exceed 1.60 to 1.00 after giving effect to such redesignation.

ARTICLE VII

EVENTS OF DEFAULT

Until the Termination Date, if any of the following events (“Events of Default”)
shall occur and be continuing:

(a) the Borrower shall (i) fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise or (ii) fail to deposit any amount into the
Letter of Credit Collateral Account as required by Section 2.08(a) on the
Revolving Facility Commitment Termination Date;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;

 





(c) any representation or warranty made (or deemed made pursuant to Section
4.02) by or on behalf of the Borrower or any of its Subsidiaries in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, shall prove to have been incorrect when made or deemed made in any
material respect;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.03 (with respect to the Borrower’s
existence) or Sections 5.08(a) and (b) or in Article VI or any Obligor shall
default in the performance of any of its obligations contained in Section 7 of
the Guarantee and Security Agreement or (ii) Sections 5.01(d) and (e) or 5.02
and such failure, in the case of this clause (ii), shall continue unremedied for
a period of five or more Business Days after notice thereof by the
Administrative Agent (given at the request of any Lender) to the Borrower;

(e) a Borrowing Base Deficiency shall occur and continue unremedied for a period
of five or more Business Days after delivery of a Borrowing Base Certificate
demonstrating such Borrowing Base Deficiency pursuant to Section 5.01(e),
provided that it shall not be an Event of Default hereunder if the Borrower
shall present the Administrative Agent with a reasonably feasible plan to enable
such Borrowing Base Deficiency to be cured within 30 Business Days of the Notice
Date, so long as such Borrowing Base Deficiency is cured within such 30-Business
Day period;

(f) the Borrower or any Obligor, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b), (d), or (e) of this Article) or any other
Loan Document and such failure shall continue unremedied for a period of 30 or
more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;

(g) the Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable, taking into account (other than
with respect to payments of principal) any applicable grace period;

(h) any event or condition occurs that results in any Material Indebtedness (i)
becoming due prior to its scheduled maturity or (ii) that shall continue
unremedied for any applicable period of time sufficient to enable or permit the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (for the avoidance of doubt after giving effect to any applicable grace
period), unless, in the case of this clause (ii), so long as the Commitments
have not been terminated and the Loans declared due and payable in whole, such
event or condition is no longer continuing or has been waived in accordance with
the terms of such Material Indebtedness such that the holder or holders thereof
or any trustee or agent on its or their behalf are no longer enabled or
permitted to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (h) shall not apply (1) to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (2) to convertible debt that
becomes due as a result of a conversion or redemption event, other than as a
result of an “event of default” (as defined in the documents governing such
convertible Material Indebtedness) or (3) in the case of clause (h)(ii), to any
Indebtedness of a Designated Subsidiary to the extent the event or condition
giving rise to the circumstances in clause (h)(ii) was not a payment or
insolvency default;

 





(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary) or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries (or group of Subsidiaries that if consolidated would constitute a
Significant Subsidiary) or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed and unstayed
for a period of 60 or more days or an order or decree approving or ordering any
of the foregoing shall be entered;

(j) the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Significant Subsidiaries (or group of Subsidiaries that if consolidated
would constitute a Significant Subsidiary) or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(k) the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and (i) the same shall remain
undischarged for a period of 30 consecutive days following the entry of such
judgment during which 30 day period such judgment shall not have been vacated,
stayed, discharged or bonded pending appeal, or liability for such judgment
amount shall not have been admitted by an insurer of reputable standing, or (ii)
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any of its Subsidiaries to enforce any such
judgment;

(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(n) a Change in Control with respect to the Borrower shall occur;

(o) FS/EIG Advisor, LLC or any Subsidiary of FS/EIG Advisor, LLC that is
organized under the laws of a jurisdiction located in the United States of
America and in the business of managing or advising clients shall cease to be
the investment advisor for the Borrower;

 





(p) the Liens created by the Security Documents shall, at any time with respect
to (i) Portfolio Investments included in the Collateral Pool having an aggregate
Value in excess of 5% of the aggregate Value of all Portfolio Investments
included in the Collateral Pool or (ii) Portfolio Investments included in the
Secured Notes Priority Collateral having an aggregate Value in excess of 5% of
the aggregate Value of all Portfolio Investments included in the Secured Notes
Priority Collateral, in either case, not be valid and perfected (to the extent
perfection by filing, registration, recordation, possession or control is
required herein or therein) in favor of the Administrative Agent, free and clear
of all other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents) except as a result of a disposition of Portfolio
Investments in a transaction or series of transactions permitted under this
Agreement; provided that if such default is as a result of any action of the
Administrative Agent or Collateral Agent or a failure of the Administrative
Agent or Collateral Agent to take any action within its control, then there
shall be no Default or Event of Default hereunder unless such default shall
continue unremedied for a period of ten (10) consecutive Business Days after the
Borrower receives written notice of such default thereof from the Administrative
Agent unless the continuance thereof is a result of a failure of the Collateral
Agent or Administrative Agent to take an action within its control;

(q) except for expiration or termination in accordance with its terms, any of
the Security Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by the Borrower;

(r) the Obligors shall at any time, without the consent of the Required Lenders,
(i) modify, supplement or waive in any material respect the Investment Policies
(other than any modification, supplement or waiver required by any applicable
law, rule or regulation or Governmental Authority), provided that a
modification, supplement or waiver shall not be deemed a modification in any
material respect of the Investment Policies if the effect of such modification,
supplement or waiver is that the permitted investment size of the Portfolio
Investments proportionately increases as the size of the Borrower’s capital base
changes; (ii) modify, supplement or waive in any material respect the Valuation
Policy (other than any modification, supplement or waiver (w) required under
GAAP, (x) required by any applicable law, rule or regulation or Governmental
Authority or (y) when taken as a whole is not adverse to the Lenders when
compared to the Valuation Policy in effect as of the Effective Date), (iii) fail
to comply with the Valuation Policy in any material respect, or (iv) fail to
comply with the Investment Policies if such failure could reasonably be expected
to result in a Material Adverse Effect, and in the case of sub-clauses (iii) and
(iv) of this clause (r), such failure shall continue unremedied for a period of
30 or more days after the earlier of notice thereof by the Administrative Agent
(given at the request of any Lender) to the Borrower or knowledge thereof by a
Financial Officer;

 





(s) the Borrower designates any Credit Facility First Priority Collateral as
Secured Notes Priority Collateral such that the Notes Priority Collateral
Coverage Ratio (as defined in the Secured Notes Indenture as in effect on the
Effective Date) after giving effect to such designation exceeds 1.6 to 1.0;
provided that it shall not be an Event of Default hereunder if the Borrower has
acted in good faith in making such designation; then, and in every such event
(other than an event with respect to the Borrower described in clause (i) or (j)
of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (i) or (j) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to 102% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of this Article.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Collateral Agent as the collateral agent hereunder and under the other Loan
Documents and authorizes the Collateral Agent to have all the rights and
benefits hereunder and thereunder, and to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 





The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders, and (c) except as expressly set forth herein and in the
other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders or
in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein or therein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The rights of the Co-Collateral Agent hereunder are individual rights and the
Person acting in the capacity as Co-Collateral Agent shall owe no duties or
obligations to any party hereto in its capacity as Co-Collateral Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower not to be unreasonably
withheld (or, if an Event of Default has occurred and is continuing in
consultation with the Borrower), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Bank
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 





Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to (1) release any Lien covering
property that is the subject of either a disposition of property permitted
hereunder or a disposition to which the Required Lenders have consented, in each
case, other than to another Obligor, (2) release from the Guarantee and Security
Agreement any “Subsidiary Guarantor” (and any property of such Subsidiary
Guarantor) that is designated as a “Designated Subsidiary” or becomes an
Excluded Subsidiary in accordance with this Agreement or which is no longer
required to be a “Subsidiary Guarantor,” so long as in the case of this clause
(2): (A) immediately after giving effect to any such release (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Indebtedness)
the Covered Debt Amount does not exceed the Borrowing Base and the Borrower
delivers a certificate of a Financial Officer to such effect to the
Administrative Agent, (B) either (I) the amount of any excess availability under
the Borrowing Base immediately prior to such release is not diminished as a
result of such release and the Borrowing Base immediately after giving effect to
such release or designation is at least 100% of the Covered Debt Amount or (II)
the Borrowing Base immediately after giving effect to such release is at least
110% of the Covered Debt Amount and (C) no Default or Event of Default has
occurred and is continuing and (3) spreading of Liens to any Other Pari Passu
Secured Indebtedness or Notes Priority Secured Indebtedness or Hedging
Obligations (as such term is defined in the Guarantee and Security Agreement) in
accordance with the Guarantee and Security Agreement.

 





Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Joint Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless sub-clause (i) in the immediately preceding paragraph is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:

(i) none of the Administrative Agent, or any Joint Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

 





(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR
§ 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, or any Joint Lead Arranger or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

The Administrative Agent, and each Joint Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by any Loan Party pursuant to Section 2.16
and without limiting or expanding the obligation of any Loan Party to do so)
from and against all amounts paid, directly or indirectly, by the Administrative
Agent as Taxes or otherwise, together with all related losses, claims,
liabilities and expenses incurred, including legal fees, charges and
disbursements and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
paragraph. The agreements in this paragraph shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document. For
purposes of this paragraph, the term “Lender” includes any Issuing Bank.

 





ARTICLE IX

MISCELLANEOUS

SECTION 9.01.        Notices; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to the Borrower, the Administrative Agent, any Issuing Bank or any
Conduit Support Provider, to its address set forth on Schedule X; and

(ii) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Article
II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless otherwise notified by the Administrative Agent to the
Borrower, the Borrower may satisfy its obligation to deliver documents or
notices to the Administrative Agent or the Lenders under Sections 5.01 and
5.12(a) by delivering an electronic copy to: its e-mail address set forth on
Schedule X, or such other e-mail address(es) as provided to the Borrower in a
notice from the Administrative Agent, (and the Administrative Agent shall
promptly provide notice thereof to the Lenders).

 





Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

In no event shall the Administrative Agent or any Lender have any liability to
the Borrower or any other Person for damages of any kind (whether in tort
contract or otherwise) arising out of any transmission of communications through
the internet, except in the case of direct damages, to the extent such damages
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the fraud, willful misconduct or gross negligence
of such relevant Person.

(c) Documents to be Delivered under Sections 5.01 and 5.12(a). For so long as an
IntralinksTM or equivalent website is available to each of the Lenders
hereunder, the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering either an electronic copy in the manner specified in Section 9.01(b)
or a notice identifying the website where such information is located for
posting by the Administrative Agent on IntralinksTM or such equivalent website,
provided that the Administrative Agent shall have no responsibility to maintain
access to IntralinksTM or an equivalent website.

SECTION 9.02.        Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Amendments to this Agreement. Subject to Section 2.12(c) and to the second
sentence of the definition of “Modification Offer” and the provisions of the
Guarantee and Collateral Agreement and Collateral Agency Agreement providing for
the addition of additional Other Pari Passu Secured Indebtedness and Notes
Priority Secured Indebtedness in accordance with the terms thereof, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

 





(ii)  reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby,

(iv)  change Section 2.17(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby or change the definition of Applicable Dollar
Percentage or Applicable Multicurrency Percentage without the consent of each
Lender directly and adversely affected thereby, or

(v)  change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

provided further that (w) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank, as the case may be and (x) the consent of Lenders holding not less
than two-thirds of the Revolving Credit Exposure and unused Commitments will be
required (A) for any adverse change (from the Lenders’ perspective) affecting
the provisions of this Agreement relating to the calculation of the Borrowing
Base (excluding changes to the provisions of Section 5.12(b)(iii) or (iv), but
including changes to the provisions of Section 5.12(c)(ii) and the definitions
set forth in Section 5.13) unless otherwise expressly provided herein, (B) for
any release of Collateral other than for fair value or as otherwise permitted
hereunder or under the other Loan Documents or (C) amend the definition of
“Asset Coverage Ratio” or “Adjusted Asset Coverage Ratio” (or any defined term
used in either such definition to the extent relating to either such definition)
or any covenant contained herein requiring compliance or pro forma compliance
with either such ratio and (y) the definitions of “Conduit Lender”, “Conduit
Support Provider” or “CP Senior Obligations” and Section 9.17 (or any references
to such Section in this Agreement or any reference to the assignment rights of a
Conduit Lender or Conduit Support Provider in Section 9.04) may not be amended,
waived or otherwise modified without the consent of each Conduit Lender.

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders consent to such waiver, amendment or modification
as provided above.

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, for the avoidance of doubt, in no other circumstances shall
the concurrence of the Required Lenders of a particular Class be required for
any waiver, amendment or modification of any provision of this Agreement or any
other Loan Document.

 





If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

(c) Amendments to Security Documents. No Security Document nor any provision
thereof may be waived, amended or modified, nor may the Liens thereof be spread
to secure any additional obligations (excluding (x) any increase in the Loans
and Letters of Credit hereunder pursuant to a Commitment Increase under Section
2.07(e) and (y) the spreading of such Liens to any Other Pari Passu Secured
Indebtedness or Notes Priority Secured Indebtedness or Hedging Obligations (as
such term is defined in the Guarantee and Security Agreement) as provided for in
the Guarantee and Security Agreement) except pursuant to an agreement or
agreements in writing entered into by the Borrower, and by the Collateral Agent
with the consent of the Required Lenders; provided that, except as otherwise
expressly permitted by the Loan Documents, (i) without the written consent of
each Lender, no such agreement shall release all or substantially all of the
Obligors from their respective obligations under the Security Documents and (ii)
without the written consent of each Lender, no such agreement shall release all
or substantially all of the collateral security or otherwise terminate all or
substantially all of the Liens under the Security Documents, alter the relative
priorities of the obligations entitled to the Liens created under the Security
Documents (except in connection with securing additional obligations equally and
ratably with the Loans and other obligations hereunder) with respect to all or
substantially all of the collateral security provided thereby, or release all or
substantially all of the guarantors under the Guarantee and Security Agreement
from their guarantee obligations thereunder, except that no such consent shall
be required, and the Administrative Agent is hereby authorized (and so agrees
with the Borrower) to direct the Collateral Agent under the Guarantee and
Security Agreement to, and in addition to the rights of such parties under the
Guarantee and Security Agreement, the Administrative Agent and the Collateral
Agent under the Guarantee and Security Agreement may (in addition to the rights
of such parties under the Guarantee and Security Agreement), (1) release any
Lien covering property (and to release any such guarantor) that is the subject
of either a disposition of property permitted hereunder or a disposition to
which the Required Lenders have consented, in each case, other than to another
Obligor and (2) release from the Guarantee and Security Agreement any
“Subsidiary Guarantor” (and any property of such Subsidiary Guarantor) that is
designated as a “Designated Subsidiary” or becomes an Excluded Subsidiary in
accordance with this Agreement or which ceases to be consolidated on the
Borrower’s financial statements and is no longer required to be a “Subsidiary
Guarantor,” and (3) re-designate any Credit Facility First Priority Collateral
to Notes First Priority Collateral so long as (A) after giving effect to any
such release under this clause (2) or (3) (and any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans) the Covered Debt Amount
does not exceed the Borrowing Base and the Borrower delivers a certificate of a
Financial Officer to such effect to the Administrative Agent, (B) either (I) the
amount of any excess availability under the Borrowing Base immediately prior to
such release is not diminished as a result of such release or (II) the Borrowing
Base immediately after giving effect to such release is at least 110% of the
Covered Debt Amount and (C) no Event of Default has occurred and is continuing.

 





(d) Replacement of Non-Consenting Lender. If, in connection with any proposed
change, waiver, discharge or termination to any of the provisions of this
Agreement as contemplated by this Section 9.02 that has been approved by the
Required Lenders, the consent of one or more Lenders whose consent is required
for such proposed change, waiver, discharge or termination is not obtained, then
(so long as no Event of Default has occurred and is continuing) the Borrower
shall have the right, at its sole cost and expense, to replace each such
non-consenting Lender or Lenders with one or more replacement Lenders pursuant
to Section 2.19(b) so long as at the time of such replacement, each such
replacement Lender consents to the proposed change, waiver, discharge or
termination.

SECTION 9.03.        Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Co-Collateral Agent and the Lead Arrangers in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration (other than internal overhead charges) of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (including legal expenses limited to the reasonable
and documented out-of-pocket fees, disbursements and other charges of one
outside counsel for the Administrative Agent, Collateral Agent, Co-Collateral
Agent and Lead Arrangers collectively), subject to any limitation previously
agreed in writing, (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, (iii)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Co-Collateral Agent and the
Lenders (including legal expenses limited to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one outside counsel for
the Administrative Agent, the Collateral Agent, the Co-Collateral Agent and the
Lead Arrangers collectively (and, in the case of an actual conflict of interest
where the Administrative Agent, the Collateral Agent or any Lead Arranger
affected by such conflict informs the Obligors of such conflict in writing and
thereafter retains its own counsel, another firm of outside counsel for such
affected Person)), in connection with the enforcement or protection of its
rights in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect thereof
and (iv) and all reasonable and documented out-of-pocket costs, expenses, Taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Bank, the Collateral Agent, the Co-Collateral
Agent, the Joint Lead Arrangers and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable and
documented out-of-pocket fees, charges and disbursements of any outside counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit) or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
bad faith, fraud, willful misconduct or gross negligence of such Indemnitee,
(ii) a claim brought against such Indemnitee for material breach of such
Indemnitee’s obligations under this Agreement or the other Loan Documents, if
there has been a final and nonappealable judgment against such Indemnitee on
such claim as determined by a court of competent jurisdiction or (iii) a claim
arising as a result of a dispute between Indemnitees (other than (x) any dispute
involving claims against the Administrative Agent, the Collateral Agent, the
Joint Lead Arrangers or the Issuing Bank, in each case in their respective
capacities as such, and (y) claims arising out of any act or omission by the
Borrower or its Affiliates).

 





The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the obligations of the Borrower under the preceding provisions
of this subsection. This Section 9.03(b) shall not apply to any Taxes other than
Taxes that represent liabilities, obligations, losses, damages, penalties,
actions, costs, expenses and disbursements arising from a non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, the Issuing Bank
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank in its capacity as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04.        Successors and Assigns.

(a)  Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section and 9.17(c) as applicable. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 





(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in clause (ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and LC Exposure at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, or, if an Event of
Default under clause (a), (b), (i), (j) or (k) of Article VII has occurred and
is continuing, any other assignee; provided further, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received written notice thereof; and

(B)  the Administrative Agent and, in the case of a Multicurrency Revolving
Commitment, each Issuing Bank.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than U.S. $5,000,000 (or $1,000,000 in the case of an assignment of Term Loans)
unless each of the Borrower and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower shall be required if an Event of
Default under clause (a), (i), (j) or (k) of Article VII has occurred and is
continuing;

(B)  each partial assignment of any Class of Commitments or Loans and LC
Exposure shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in respect of
such Class of Commitments, Loans and LC Exposure;

(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent) (for which the Borrower and the Guarantors shall not be obligated); and

(D)  the assignee, if it shall not already be a Lender of the applicable Class,
shall deliver to the Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 or 9.17(c), as applicable, shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 





(d) Maintenance of Registers by Administrative Agent. The Administrative Agent,
acting for this purpose as an agent of the Borrower, shall maintain at one of
its offices in New York City a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount (and interest amounts) of
the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Registers” and each individually, a “Register”).
The entries in the Registers shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Registers pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Registers shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. The Administrative Agent agrees to provide
the Borrower with official copies of the Register upon reasonable request.

(e) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(f)  Participations. Any Lender may (in the case of a participation in a
Revolving Commitment, with the consent of the Borrower (such consent not to be
unreasonably withheld)) sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitments and the Loans and LC Disbursements owing to it);
provided, that the Borrower shall be deemed to have consented to any such sale
unless it shall object thereto by written notice to such Lender (with copy to
the Administrative Agent) within 5 Business Days after having received written
notice thereof; provided further that (i) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents and (iv) no consent of the Borrower shall
be required for (A) a participation to a Lender, an Affiliate of a Lender, or,
if an Event of Default has occurred and is continuing or (B) if such Participant
does not have the right to receive any non-public information that may be
provided pursuant to this Agreement and the Lender selling such participation
agrees with the Borrower at the time of the sale of such participation that it
will not deliver any non-public information to the Participant. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations of such Sections, including Section
2.16(e)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section (provided that any
documentation required to be provided under Section 2.16(e) shall be provided
solely to the participating Lender). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant shall be subject to Section 2.17(d) as
though it were a Lender hereunder. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and interest amounts) of each Participant’s interest
in the Commitments or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 





(g) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.14, 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.

(h) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and
including any such pledge or assignment by a Conduit Lender to a collateral
trustee (or similar collateral agent or secured party) in connection with its CP
Senior Obligations, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

(i)  No Assignments to Natural Persons, the Borrower or Affiliates. Anything in
this Section to the contrary notwithstanding, no Lender may assign or
participate any interest in any Loan or LC Exposure held by it hereunder to any
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person) or to the Borrower or
any of its Affiliates or Subsidiaries (including, without limitation, Designated
Subsidiaries) without the prior consent of each Lender.

(j)  Multicurrency Revolving Lenders. Any assignment by a Multicurrency
Revolving Lender, so long as no Event of Default has occurred and is continuing,
must be to a Person that is able to fund and receive payments on account of each
outstanding Agreed Foreign Currency at such time without the need to obtain any
authorization referred to in clause (c) of the definition of “Agreed Foreign
Currency.”

 





(k) Disqualified Lenders. Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan or
LC Exposure held by it hereunder to any Disqualified Lender. The Administrative
Agent shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Lenders. Without limiting the generality of the
foregoing, the Administrative Agent shall not ‎(x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified ‎Lender or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any ‎Disqualified Lender.

SECTION 9.05.        Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06.        Counterparts; Integration; Effectiveness; Electronic
Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.07.        Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 





SECTION 9.08.        Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever Currency) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be contingent or unmatured, or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such Indebtedness. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09.        Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement and the other Loan Documents shall be
construed in accordance with and governed by the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10.        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 





SECTION 9.11.        Judgment Currency. This is an international loan
transaction in which the specification of Dollars or any Foreign Currency, as
the case may be (the “Specified Currency”), and payment in New York City or the
country of the Specified Currency, as the case may be (the “Specified Place”),
is of the essence, and the Specified Currency shall be the currency of account
in all events relating to Loans denominated in the Specified Currency. The
payment obligations of the Borrower under this Agreement shall not be discharged
or satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.

SECTION 9.12.        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. None of the Joint Lead Arrangers
or Syndication Agent shall have any responsibility under this Agreement.

SECTION 9.13.        Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 





(b) Confidentiality. Each of the Administrative Agent, the Collateral Agent, the
Lenders, the Joint Lead Arrangers and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates (with respect to any Conduit Lender) its
Conduit Support Provider, any rating agency, commercial paper dealer or
collateral trustee (or similar collateral agent or secured party) for its CP
Senior Obligations, and in each case to its Related Parties (it being understood
(A) that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential to the same extent as provided in this paragraph (b) and (B) it
will be responsible for any breach of the terms of this paragraph by the Persons
to whom it disclosed any Information pursuant to this clause (i) other than any
Person who has agreed in writing with the Borrower to separately maintain the
confidentiality of such Information) on a confidential and need-to-know basis,
(ii) to the extent requested by any regulatory authority with competent
jurisdiction over it or its Affiliates (provided that, except in the case of any
ordinary course examination by a regulatory, self-regulatory or governmental
agency or any disclosure to bank examiners or regulators, it or its Affiliates
will use its or such Affiliate’s commercially reasonable efforts to notify the
Borrower of any such disclosure prior to making such disclosure to the extent
permitted by applicable law, rule or regulation), (iii) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process
(provided that, except in the case of any ordinary course examination by a
regulatory, self-regulatory or governmental agency, it will use its commercially
reasonable efforts to notify the Borrower of any such disclosure prior to making
such disclosure to the extent permitted by applicable law, rule or regulation),
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights against the Borrower hereunder or thereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this Section,
to (w) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement; provided
that, such Person would be permitted to be an assignee or participant pursuant
to the terms hereof and such Person is not a Disqualified Lender (it being
understood that the list of Disqualified Lenders may be disclosed to any
prospective or actual transferee or Participant, in reliance on this clause
(vi)), (x) any actual or prospective counterparty (or its advisors) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (y)
any rating agency or credit insurance provider or (z) the CUSIP Service Bureau
or any similar organization, (vii) with the consent of the Borrower, (viii) to
the extent such Information, (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
its Affiliates or (ix) information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry.

(c) Confidential Rates. The Administrative Agent and the Borrower agree to keep
each Confidential Rate confidential, and the Borrower further agrees to cause
its Subsidiaries to not disclose any Confidential Rate, in each case, except for
the following: (i) the Administrative Agent may disclose any Confidential Rate
to the Borrower pursuant to Section 2.12(a), (ii) the Administrative Agent or
the Borrower may disclose any Confidential Rate to any of its Affiliates and any
of its or their officers, directors, employees, professional advisers and
auditors, if any person to whom that Confidential Rate is to be disclosed is
informed in writing of its confidential nature and that it may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the disclosing party, it is not practicable to do
so in the circumstances, (iii) the Administrative Agent or the Borrower may
disclose any Confidential Rate to the extent requested by any regulatory
authority with competent jurisdiction over it or its Affiliates, or (iv) the
Administrative Agent or the Borrower may disclose any Confidential Rate to any
person to whom information is required to be disclosed by applicable laws or
regulations or by any subpoena or similar legal process or otherwise in
connection with, and for the purposes of, any litigation, arbitration,
administrative or other investigations, proceedings or disputes if the person to
whom that Confidential Rate is to be disclosed is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the disclosing
party, it is not practicable to do so in the circumstance. The Administrative
Agent and the Borrower agree to, and the Borrower shall cause each of its
Subsidiaries to, (to the extent permitted by law and regulation) (x) inform each
relevant Lender of the circumstances of any disclosure made pursuant to this
Section 9.13(c) and (y) notify each relevant Lender upon becoming aware that any
information has been disclosed in breach of this Section 9.13(c). No Default or
Event of Default shall arise under Article VII(f) by reason only of the failure
of the Borrower or any of its Subsidiaries to comply with this Section 9.13(c).

 

 





 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses or any Portfolio Investment,
other than any such information that is available to the Administrative Agent,
any Lender or the Issuing Bank on a nonconfidential basis prior to disclosure by
the Borrower or any of its Subsidiaries, provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.14.        USA PATRIOT Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

SECTION 9.15.        No Fiduciary Duty. Each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Obligors, their stockholders
and/or their affiliates. Each Obligor agrees that nothing in the Agreement or
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Obligor, its stockholders or its affiliates, on the
other. The Obligors acknowledge and agree that (i) the transactions contemplated
by the Loan Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Obligors, on the other, and (ii) solely in connection
therewith and solely with the process leading thereto, (x) no Lender has assumed
an advisory or fiduciary responsibility in favor of any Obligor, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Obligor, its stockholders or its
Affiliates on other matters) or any other obligation to any Obligor except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Obligor, its
management, stockholders, creditors or any other Person. Each Obligor
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to the transactions
contemplated by the Loan Documents and the process leading thereto. Each Obligor
agrees that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to such Obligor,
solely in connection with the transactions contemplated by the Loan Documents or
the process leading thereto.

 





SECTION 9.16.        Termination. Promptly upon the Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to Borrower
such termination statements and releases and other documents necessary or
appropriate to evidence the termination of this Agreement, the Loan Documents
(as if they relate to this Agreement), and each of the documents securing the
obligations hereunder as the Borrower may reasonably request, all at the sole
cost and expense of the Borrower.

SECTION 9.17.        Conduit Lenders and Conduit Support Providers.

(a) (a)Excess Funds. Notwithstanding anything in this Agreement to the contrary
(but without limitation of any Conduit Support Provider’s obligations under
Section 9.17(d)), no Conduit Lender shall have any obligation to pay any amount
required to be paid by it hereunder in excess of any amount available to such
Conduit Lender after paying or making provision for the payment of its CP Senior
Obligations and other amounts in accordance with its CP Senior Obligations and
applicable transaction documents.  Without limitation of Section 9.17(d), all
payment obligations of each Conduit Lender hereunder are contingent on the
availability of funds in excess of the amounts necessary to pay its CP Senior
Obligations and other amounts in accordance with its CP Senior Obligations and
applicable transaction documents; and each of the other parties hereto agrees
that it will not have a claim under Section 101(5) of the Bankruptcy Code (or
otherwise) against a Conduit Lender if and to the extent that any such payment
obligation owed to it by such Conduit Lender exceeds the amount available to
such Conduit Lender to pay such amount after paying or making provision for the
payment of its CP Senior Obligations and other amounts in accordance with its CP
Senior Obligations and applicable transaction documents. Without limitation of
any Conduit Support Provider’s obligations under Section 9.17(d), any payment
obligations of any Conduit Lender hereunder are to be made in accordance with
the order of priorities set forth in such Conduit Lender’s applicable
transaction documents.

(b) (b) No Petition. Each party hereto hereby agrees (which agreement shall
survive the termination of this Agreement) that, prior to the date that is one
year and one day (or such longer preference period as shall be in effect) after
the payment in full of all CP Senior Obligations of any Conduit Lender, it will
not, in its capacity as a party to this Agreement, institute against, or join
any other Person in instituting against, such Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof.

(c) (c) Assignments to Conduit Support Provider. Notwithstanding the otherwise
applicable conditions to assignment set forth in Section 9.04, without the
consent of any other party to this Agreement and without delivery of an
Assignment and Assumption, (i) a Conduit Lender may at any time assign to its
related Conduit Support Provider all or any portion of such Conduit Lender’s
Loans, together with its rights (including, without limitation, the right to
receive payments of principal and interest thereon) and obligations with respect
thereto, and (ii) a Conduit Support Provider may at any time assign to its
related Conduit Lender all or any portion of such Conduit Support Provider’s
Loans, together with its rights (including, without limitation, the right to
receive payments of principal and interest thereon) and obligations with respect
thereto (other than such Conduit Support Provider’s obligations under Section
9.17(d)). Promptly following any such assignment by a Conduit Lender to its
Conduit Support Provider, or by a Conduit Support Provider to its Conduit
Lender, as the case may be, such Conduit Lender shall (x) notify the Borrower
and the Administrative Agent of such assignment and the principal amount of
Loans so assigned, and the Administrative Agent shall record such assignment in
the Register pursuant to Section 9.04(c) and (y) provide any such agreement or
document as may be reasonably requested by the Administrative Agent in
connection with such assignment.

 





(d) (d) Certain Obligations of Conduit Support Providers with respect to Conduit
Lender Obligations. If and to the extent any Conduit Lender fails to pay any
Conduit Lender Obligation when due in accordance with the terms of this
Agreement or the other applicable Loan Document to which such Conduit Lender is
a party (including any such failure resulting from the operation of Section
9.17(a) or from the bankruptcy, reorganization, arrangement, insolvency, or
liquidation of such Conduit Lender), then such Conduit Lender’s Conduit Support
Provider shall itself pay such Conduit Lender Obligation promptly but not later
than one (1) Business Day after receiving written notice of such failure. In
addition, each Conduit Support Provider shall have the right to pay any Conduit
Lender Obligation of its Conduit Lender at any time on its Conduit Lender’s
behalf. Payment of a Conduit Lender’s Conduit Lender Obligation by such Conduit
Lender’s Conduit Support Provider pursuant to this paragraph shall satisfy and
discharge any obligation of such Conduit Lender to pay such Conduit Lender
Obligation, and such Conduit Support Provider shall have the same rights and
obligations hereunder and under the other Loan Documents (including any
applicable right of reimbursement, repayment, accrual of interest, indemnity or
the like) with respect to such Conduit Lender Obligation as such Conduit Lender
would have had if such Conduit Lender had itself paid such Conduit Lender
Obligation.

SECTION 9.18.        Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) (a)the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b) (b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) (i)a reduction in full or in part or cancellation of any such liability;

(ii) (ii)a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii) (iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 





SECTION 9.19.        Acknowledgment Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

[Signature Pages FollowIntentionally Omitted]

 

 

 



 